Exhibit 10.1




$100,000,000 REVOLVING CREDIT FACILITY
AMENDED AND RESTATED CREDIT AGREEMENT
by and among
INVACARE CORPORATION, as a Borrower
THE OTHER BORROWERS PARTY HERETO
THE GUARANTORS PARTY HERETO
and
THE LENDERS PARTY HERETO
and
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
and
KEYBANK NATIONAL ASSOCIATION and
BANK OF AMERICA, N.A.,
as Co-Syndication Agents
and
RBS CITIZENS, N.A., as Documentation Agent
Dated as of January 31, 2014
PNC CAPITAL MARKETS LLC,
KEYBANK NATIONAL ASSOCIATION, and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
Page


1
 
 
CERTAIN DEFINITIONS
1


 
1.1
 
Certain Definitions.
1


 
1.2
 
Construction.
39


 
1.3
 
Accounting Principles.
39


2
 
 
REVOLVING CREDIT AND SWING LOAN FACILITIES
40


 
2.1
 
Revolving Credit and Swing Loan Commitments.
40


 
 
2.1.1
Revolving Credit Commitment.
40


 
 
2.1.2
Swing Loan Commitment.
41


 
2.2
 
Nature of Lenders' Obligations with Respect to Revolving Credit Loans.
42


 
2.3
 
Revolving Credit Loan Requests; Swing Loan Requests.
43


 
 
2.3.1
Revolving Credit Loan Requests.
43


 
 
2.3.2
Swing Loan Requests.
43


 
2.4
 
Making and Repaying Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent.
43


 
 
2.4.1
Making Revolving Credit Loans.
43


 
 
2.4.2
Presumptions by the Administrative Agent.
44


 
 
2.4.3
Making Swing Loans.
44


 
 
2.4.4
Repayment of Revolving Credit Loans.
44


 
 
2.4.5
Borrowings to Repay Swing Loans.
44


 
 
2.4.6
Swing Loans Under Cash Management Agreements.
45


 
 
2.4.7
Records of Swing Loans in Optional Currencies.
45


 
2.5
 
Letter of Credit Subfacility.
46


 
 
2.5.1
Issuance of Letters of Credit.
46


 
 
2.5.2
Letter of Credit Fees.
47


 
 
2.5.3
Disbursements, Reimbursement.
47


 
 
2.5.4
Repayment of Participation Advances.
48


 
 
2.5.5
Documentation.
49


 
 
2.5.6
Determinations to Honor Drawing Requests.
49


 
 
2.5.7
Nature of Participation and Reimbursement Obligations.
49


 
 
2.5.8
Indemnity.
50


 
 
2.5.9
Liability for Acts and Omissions.
51


 
 
2.5.10
Issuing Lender Reporting Requirements.
52


 
 
2.5.11
Cash Collateral.
52


 
2.6
 
Utilization of Commitments in Optional Currencies.
52


 
 
2.6.1
Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans and
Letters of Credit Outstanding; Repayment in Same Currency.
52


 
 
2.6.2
Notices From Lenders That Optional Currencies Are Unavailable to Fund New Loans.
53


 
 
2.6.3
Notices From Lenders That Optional Currencies Are Unavailable to Fund Renewals
of the Euro-Rate Option.
53


 
 
2.6.4
European Monetary Union.
54


 
 
2.6.5
Requests for Additional Optional Currencies.
54


 
2.7
 
Provisions Applicable to All Loans.
55




i

--------------------------------------------------------------------------------


 
 
2.7.1
Notes.
55


 
 
2.7.2
Use of Proceeds.
55


 
 
2.7.3
Commitment Fees.
55


 
 
2.7.4
Joint and Several Obligations.
55


3


 
 
RESERVED
56


4


 
 
INTEREST RATES
56


 
4.1


 
Interest Rate Options.
56


 
 
4.1.1
Revolving Credit Interest Rate Options; Swing Line Interest Rate.
56


 
 
4.1.2
Rate Quotations.
56


 
4.2


 
Interest Periods.
57


 
 
4.2.1
Amount of Borrowing Tranche.
57


 
 
4.2.2
Renewals.
57


 
4.3


 
Interest During Event of Default.
57


 
 
4.3.1
Letter of Credit Fees, Interest Rate.
57


 
 
4.3.2
Other Obligations.
57


 
 
4.3.3
Acknowledgment.
57


 
4.4


 
Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available.
57


 
 
4.4.1
Unascertainable.
57


 
 
4.4.2
Illegality; Increased Costs; Deposits Not Available.
58


 
 
4.4.3
Administrative Agent's and Lender's Rights.
58


 
4.5


 
Selection of Interest Rate Options.
59


 
4.6


 
Interest Act (Canada) Disclosure.
59


 
4.7


 
Canadian Usury Provision.
59


 
4.8


 
Minimum Interest Clause for Swiss Borrowers.
59


5


 
 
PAYMENTS
60


 
5.1


 
Payments.
60


 
5.2


 
Pro Rata Treatment of Lenders.
60


 
5.3


 
Sharing of Payments by Lenders.
61


 
5.4


 
Presumptions by Administrative Agent.
62


 
5.5


 
Interest Payment Dates.
62


 
5.6


 
Voluntary Prepayments.
62


 
 
5.6.1
Right to Prepay.
62


 
 
5.6.2
Replacement of a Lender.
63


 
5.7


 
Mandatory Prepayments and Related Commitment Reductions.
64


 
 
5.7.1
Sale of Assets.
64


 
 
5.7.2
Debt Issuances.
64


 
 
5.7.3
Equity Issuances.
65


 
 
5.7.4
Material Recovery Events.
65


 
 
5.7.5
Currency Fluctuations.
65


 
 
5.7.6
Application of Payments.
66


 
5.8


 
Increased Costs.
66


 
 
5.8.1
Increased Costs Generally.
66


 
 
5.8.2
Capital Requirements.
67




ii

--------------------------------------------------------------------------------


 
 
5.8.3
Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans.
67


 
 
5.8.4
Delay in Requests.
67


 
5.9


 
Taxes.
67


 
 
5.9.1
Payments Free of Taxes.
67


 
 
5.9.2
Payment of Other Taxes by the Borrowers.
68


 
 
5.9.3
Indemnification by the Borrowers.
68


 
 
5.9.4
Evidence of Payments.
68


 
 
5.9.5
Status of Lenders.
68


 
 
5.9.6
Lender's Cooperation in Tax Matters.
70


 
5.1


 
Indemnity.
70


 
5.11


 
Settlement Date Procedures.
71


 
5.12


 
Interbank Market Presumption.
72


 
5.13


 
Judgment Currency.
72


 
 
5.13.1
Currency Conversion Procedures for Judgments.
72


 
 
5.13.2
Indemnity in Certain Events.
72


 
5.14


 
Parallel Debt (Dutch Law Provisions).
72


 
 
5.14.1
Corresponding Obligations and relevant US Companies.
72


 
 
5.14.2
Parallel Debt.
72


 
 
5.14.3
Nature of Parallel Debt.
73


 
 
5.14.4
Decrease of Corresponding Obligations / Parallel Debt.
73


 
 
5.14.5
Creditor of the Parallel Debt.
73


6


 
 
REPRESENTATIONS AND WARRANTIES
73


 
6.1


 
Representations and Warranties.
73


 
 
6.1.1
Organization and Qualification; Power and Authority; Compliance With Laws; Title
to Properties; Event of Default.
73


 
 
6.1.2
Subsidiaries and Owners; Investment Companies.
74


 
 
6.1.3
Validity and Binding Effect.
74


 
 
6.1.4
No Conflict; Material Contracts; Consents.
74


 
 
6.1.5
Litigation.
75


 
 
6.1.6
Financial Statements.
75


 
 
6.1.7
Margin Stock.
75


 
 
6.1.8
Full Disclosure.
76


 
 
6.1.9
Taxes.
76


 
 
6.1.10
Patents, Trademarks, Copyrights, Licenses, Etc.
76


 
 
6.1.11
Liens in the Collateral.
76


 
 
6.1.12
Insurance.
76


 
 
6.1.13
ERISA Compliance.
76


 
 
6.1.14
Environmental Matters.
77


 
 
6.1.15
Solvency.
77


 
 
6.1.16
Fraud and Abuse.
77


 
 
6.1.17
Licensing and Accreditation.
78


 
 
6.1.18
Other Regulatory Protection.
78


 
 
6.1.19
Compliance with the Swiss Twenty Non-Bank Rule.
79


 
 
6.1.20
Anti-Terrorism Laws.
79


 
6.2


 
Updates to Schedules.
79




iii

--------------------------------------------------------------------------------


7
 
 
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
79


 
7.1
 
First Loans and Letters of Credit.
79


 
 
7.1.1
Deliveries.
79


 
 
7.1.2
Payment of Fees.
81


 
7.2
 
Each Loan or Letter of Credit.
81


 
7.3
 
Post-Closing Covenants.
81


8
 
 
COVENANTS
82


 
8.1
 
Affirmative Covenants.
82


 
 
8.1.1
Preservation of Existence, Etc.
82


 
 
8.1.2
Payment of Liabilities, Including Taxes, Etc.
82


 
 
8.1.3
Maintenance of Insurance.
82


 
 
8.1.4
Maintenance of Properties and Leases.
82


 
 
8.1.5
Visitation Rights.
82


 
 
8.1.6
Keeping of Records and Books of Account.
83


 
 
8.1.7
Compliance with Laws; Use of Proceeds.
83


 
 
8.1.8
Further Assurances.
83


 
 
8.1.9
Anti-Terrorism Laws; International Trade Compliance.
83


 
 
8.1.10
Material Contracts.
84


 
 
8.1.11
Designation as Senior Debt.
84


 
 
8.1.12
Compliance with the Swiss Twenty Non-Bank Rules.
84


 
 
8.1.13
Proposed Reorganization.
85


 
 
8.1.14
Keepwell.
85


 
8.2
 
Negative Covenants.
85


 
 
8.2.1
Indebtedness.
85


 
 
8.2.2
Liens.
86


 
 
8.2.3
Guaranties.
86


 
 
8.2.4
Loans and Investments.
87


 
 
8.2.5
Dividends and Related Distributions.
87


 
 
8.2.6
Liquidations, Mergers, Consolidations, Acquisitions.
88


 
 
8.2.7
Dispositions of Assets or Subsidiaries.
89


 
 
8.2.8
Affiliate Transactions.
90


 
 
8.2.9
Subsidiaries, Partnerships and Joint Ventures.
90


 
 
8.2.10
Continuation of or Change in Business.
91


 
 
8.2.11
Fiscal Year; Accounting Changes.
91


 
 
8.2.12
Issuance of Stock.
91


 
 
8.2.13
Changes in Organizational Documents.
91


 
 
8.2.14
Capital Expenditures.
92


 
 
8.2.15
Maximum Leverage Ratio.
92


 
 
8.2.16
Minimum Interest Coverage Ratio.
92


 
 
8.2.17
Negative Pledges.
92


 
 
8.2.18
Covenants as to Certain Indebtedness.
93


 
 
8.2.19
Agreements Restricting Dividends.
93


 
 
8.2.20
Designation of Senior Debt.
93


 
 
8.2.21
Restrictions on Insurance Subsidiary and Receivables Subsidiary.
94


 
 
8.2.22
Prepayments, Etc. of Indebtedness.
94


 
8.3
 
Reporting Requirements.
94




iv

--------------------------------------------------------------------------------


 
8.3


 
Reporting Requirements.
94


 
 
8.3.1
Quarterly Financial Statements.
94


 
 
8.3.2
Annual Financial Statements.
94


 
 
8.3.3
Certificate of the Company.
95


 
 
8.3.4
Notices.
95


9


 
 
DEFAULT
96


 
9.1


 
Events of Default.
96


 
 
9.1.1
Payments Under Loan Documents.
96


 
 
9.1.2
Breach of Warranty.
96


 
 
9.1.3
Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws.
96


 
 
9.1.4
Breach of Other Covenants.
97


 
 
9.1.5
Defaults in Other Agreements or Indebtedness.
97


 
 
9.1.6
Final Judgments or Orders.
97


 
 
9.1.7
Loan Document Unenforceable.
97


 
 
9.1.8
Proceedings Against Assets.
97


 
 
9.1.9
Events Relating to Plans and Benefit Arrangements.
97


 
 
9.1.10
Change of Control.
98


 
 
9.1.11
Exclusion from Medical Reimbursement Programs.
98


 
 
9.1.12
Relief Proceedings.
98


 
9.2


 
Consequences of Event of Default.
98


 
 
9.2.1
Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.
98


 
 
9.2.2
Bankruptcy, Insolvency or Reorganization Proceedings.
98


 
 
9.2.3
Set-off.
99


 
 
9.2.4
Certain Other Matters.
99


 
 
9.2.5
Application of Proceeds.
99


10


 
 
THE ADMINISTRATIVE AGENT
100


 
10.1


 
Appointment and Authority.
100


 
10.2


 
Rights as a Lender.
100


 
10.3


 
Exculpatory Provisions.
101


 
10.4


 
Reliance by Administrative Agent.
101


 
10.5


 
Delegation of Duties.
102


 
10.6


 
Resignation of Administrative Agent.
102


 
10.7


 
Non-Reliance on Administrative Agent and Other Lenders.
103


 
10.8


 
No Other Duties, etc.
103


 
10.9


 
Administrative Agent's Fee.
103


 
10.10


 
Authorization to Release Collateral and Guarantors.
103


 
10.11


 
No Reliance on Administrative Agent's Customer Identification Program.
104


11


 
 
MISCELLANEOUS
104


 
11.1


 
Modifications, Amendments or Waivers.
104


 
 
11.1.1
Increase of Commitment.
104


 
 
11.1.2
Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment.
104


 
 
11.1.3
Release of Collateral, Borrower or Guarantor.
104


 
 
11.1.4
Miscellaneous.
105




v

--------------------------------------------------------------------------------




 
11.2


 
No Implied Waivers; Cumulative Remedies.
105


 
11.3


 
Expenses; Indemnity; Damage Waiver.
105


 
 
11.3.1
Costs and Expenses.
105


 
 
11.3.2
Indemnification by the Borrowers.
106


 
 
11.3.3
Reimbursement by Lenders.
106


 
 
11.3.4
Waiver of Consequential Damages, Etc.
107


 
 
11.3.5
Payments.
107


 
11.4


 
Holidays.
107


 
11.5


 
Notices; Effectiveness; Electronic Communication.
107


 
 
11.5.1
Notices Generally.
107


 
 
11.5.2
Electronic Communications.
107


 
 
11.5.3
Change of Address, Etc.
108


 
11.6


 
Severability.
108


 
11.7


 
Duration; Survival.
108


 
11.8


 
Successors and Assigns.
108


 
 
11.8.1
Successors and Assigns Generally.
108


 
 
11.8.2
Assignments by Lenders.
109


 
 
11.8.3
Register.
110


 
 
11.8.4
Participations.
110


 
 
11.8.5
Limitations upon Participant Rights Successors and Assigns Generally.
111


 
 
11.8.6
Certain Pledges; Successors and Assigns Generally.
111


 
 
11.8.7
Disapplication or Amendment of the Swiss Bank Rules.
111


 
 
11.8.8
Netherlands Bank Rules.
111


 
11.9


 
Confidentiality.
112


 
 
11.9.1
General.
112


 
 
11.9.2
Sharing Information With Affiliates of the Lenders.
112


 
11.10


 
Counterparts; Integration; Effectiveness.
112


 
11.11


 
CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.
112


 
 
11.11.1
Governing Law.
113


 
 
11.11.2
SUBMISSION TO JURISDICTION.
113


 
 
11.11.3
WAIVER OF VENUE.
113


 
 
11.11.4
SERVICE OF PROCESS.
114


 
 
11.11.5
WAIVER OF JURY TRIAL.
114


 
11.12


 
USA Patriot Act Notice.
114


 
11.13


 
Borrower Agent.
114


 
11.14


 
Foreign Borrowers and Foreign Guarantors.
114


 
 
11.14.1
Generally.
114


 
 
11.14.2
Liability of Foreign Borrowers.
115


 
 
11.14.3
Company as Agent.
115


 
 
11.14.4
Liability of Luxembourg Guarantors.
115


 
11.15


 
Joinder of Guarantors and Borrowers; Release of Foreign Borrowers and Foreign
Guarantors.
115


 
 
11.15.1
Joinder of Guarantors and Borrowers.
115


 
 
11.15.2
Release of Foreign Borrowers and Foreign Guarantors.
116


 
11.16


 
Amendment and Restatement.
116




vi

--------------------------------------------------------------------------------




LIST OF SCHEDULES AND EXHIBITS
SCHEDULES
SCHEDULE 1.1(B)
-    COMMITMENTS OF LENDERS AND ADDRESSES FOR

NOTICES
SCHEDULE 1.1(D)
-    DOMESTIC EXCLUDED SUBSIDIARIES

SCHEDULE 1.1(F)
-    FOREIGN EXCLUDED SUBSIDIARIES

SCHEDULE 1.1(M)
-    MATERIAL SUBSIDIARIES

SCHEDULE 1.1(P)
-    PERMITTED LIENS

SCHEDULE 6.1.2
-    SUBSIDIARIES

SCHEDULE 6.1.4
-    REQUIRED CONSENTS

SCHEDULE 6.1.14
-    ENVIRONMENTAL DISCLOSURES

SCHEDULE 6.1.18
-    OTHER REGULATORY PROTECTION DISCLOSURES

SCHEDULE 7.1.1
-    OPINION OF COUNSEL

SCHEDULE 8.1.3
-    INSURANCE REQUIREMENTS RELATING TO COLLATERAL

SCHEDULE 8.2.1
-    PERMITTED INDEBTEDNESS

SCHEDULE 8.2.4
-    INVESTMENTS IN SUBSIDIARIES AND JOINT VENTURES

SCHEDULE 8.2.22
-    REPAYMENTS AND REDEMPTIONS OF INDEBTEDNESS

EXHIBITS
EXHIBIT 1.1(A)
-    ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(B)
-    BORROWER JOINDER

EXHIBIT 1.1(G)(1)
-    GUARANTOR JOINDER

EXHIBIT 1.1(N)(1)
-    REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)
-    SWING LOAN NOTE

EXHIBIT 1.1(P)
-    PROPOSED EUROPEAN CAPITAL STRUCTURE

EXHIBIT 2.3
-    LOAN REQUEST

EXHIBIT 2.3.2
-    SWING LOAN REQUEST

EXHIBIT 8.3.3
-    QUARTERLY COMPLIANCE CERTIFICATE




vii

--------------------------------------------------------------------------------




    
AMENDED AND RESTATED CREDIT AGREEMENT


THIS AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, the
"Agreement") is dated as of January 31, 2014 and is made by and among INVACARE
CORPORATION, an Ohio corporation (the "Company" as hereinafter defined), each of
the other BORROWERS (as hereinafter defined), each of the GUARANTORS (as
hereinafter defined), each of the LENDERS (as hereinafter defined), the ISSUING
LENDER (as hereinafter defined), the SWING LOAN LENDERS (as hereinafter defined)
and PNC BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (as
hereinafter defined) for the Lenders under this Agreement.
WHEREAS, the Borrowers, the Guarantors, the Lenders, the Issuing Lender, the
Swing Loan Lenders, and the Administrative Agent previously entered into the
Credit Agreement dated as of October 28, 2010 (as previously amended or
otherwise modified, the "Prior Credit Agreement"); and
WHEREAS, the Borrowers have requested that (i) the revolving credit commitment
under the Prior Credit Agreement be reduced to $100,000,000, (ii) certain other
amendments be made and (iii) for the sake of clarity and convenience, the Prior
Credit Agreement be restated in its entirety as so amended, and the
Administrative Agent, the Lenders, the Issuing Lender and the Swing Loan Lenders
have agreed to such requests on the terms and conditions set forth in this
Agreement.
In consideration of their mutual covenants and agreements hereinafter set forth
and intending to be legally bound hereby, the parties hereto amend and restate
the Prior Credit Agreement in its entirety as follows:
1. CERTAIN DEFINITIONS


1.1
Certain Definitions. In addition to words and terms defined elsewhere in this
Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:



2015 Senior Notes shall mean the Company's 9 3/4% senior unsecured notes, issued
in 2007 and due in 2015, in the aggregate original principal amount of
$175,000,000 guarantied by certain of the Loan Parties.
2027 Convertible Notes shall mean the Company's 4.125% convertible notes, issued
in 2007 and due in 2027, in the aggregate original principal amount of
$135,000,000 guarantied by certain of the Loan Parties.
Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns.
Administrative Agent's Fee shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].
Administrative Agent's Letter shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].



1

--------------------------------------------------------------------------------




Affiliate as to any Person shall mean any other Person which directly or
indirectly Controls, is Controlled by, or is under common Control with such
Person.
AML Legislation shall have the meaning specified in Section 8.1.9
[Anti-Terrorism Laws].
Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.
Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the Pricing Grid below the
heading "Commitment Fee."
Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the Pricing Grid below
the heading "Letter of Credit Fee."
Applicable Margin shall mean, as applicable:
(i)    the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Leverage Ratio
then in effect according to the Pricing Grid below the heading "Revolving Credit
Base Rate Spread", or
(ii)    the percentage spread to be added to the Euro-Rate applicable to
Revolving Credit Loans under the Euro-Rate Option based on the Leverage Ratio
then in effect according to the Pricing Grid below the heading "Revolving Credit
Euro-Rate Spread".
Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).
Attributable Indebtedness shall mean, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on the balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized
Lease, (c) in respect of any securitization transaction of any Person, the
outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, as determined by the
Administrative Agent in its reasonable judgment, (d) in respect of any Sale and
Leaseback Transaction, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease and (e) all Synthetic Debt of
such Person.



2

--------------------------------------------------------------------------------




Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Assistant
Treasurer of such Loan Party, other authorized signers on behalf of such Loan
Party or such other individuals, designated by written notice to the
Administrative Agent from a Borrower, authorized to execute notices, reports and
other documents on behalf of the Loan Parties required hereunder. A Borrower may
amend such list of individuals from time to time by giving written notice of
such amendment to the Administrative Agent.
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus fifty basis points
(0.5%), (b) the Prime Rate, and (c) the Daily Euro-Rate, plus 100 basis points
(1.0%). Any change in the Base Rate (or any component thereof) shall take effect
at the opening of business on the day such change occurs.
Base Rate Option shall mean the option of the Borrowers to have Loans (other
than Loans in Optional Currencies) bear interest at the rate and under the terms
set forth in Section 4.1.1(i) [Revolving Credit Base Rate Option].
Borrowers shall mean the Company and each of its Affiliates which are Borrowers
as identified on the signature pages hereto or in a Borrower Joinder, and
Borrower shall mean any of the Borrowers.
Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
Borrower Joinder shall mean a joinder by a Person as a Borrower under this
Agreement and the other Loan Documents in substantially the form of
Exhibit 1.1(B).
Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrowers and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and (i) if the applicable Business Day
relates to any Loan to which the Euro-Rate Option applies, such day must also be
a day on which dealings are carried on in the Relevant Interbank Market,
(ii) with respect to advances or payments of Loans or any other matters relating
to Loans denominated in an Optional Currency, such day also shall be a day on
which dealings in deposits in the relevant Optional Currency are carried on in
the Relevant Interbank Market, and (iii) with respect to advances or payments of
Loans denominated in an Optional Currency other than the Euro or the Canadian
dollar, such day shall also be a day on which all applicable banks into which
Loan proceeds may be deposited are open for business and foreign exchange
markets are open for business in the principal financial center of the country
of such currency and in respect to advances or payments of Loans denominated in
Euro shall be a TARGET Day.

3

--------------------------------------------------------------------------------






Canadian Borrower shall mean any Borrower incorporated or otherwise organized
under the laws of Canada or any province or territory thereof.
Capex Carryover Amount shall have the meaning specified in Section 8.2.14
[Capital Expenditures].
Capital Expenditures shall mean, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance, and permitted
purchases with insurance proceeds, which are properly charged to current
operations) that is treated as a capital expenditure in accordance with GAAP.
Capitalized Leases shall mean all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
Cash Collateralize shall mean to pledge and deposit with or deliver to
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, as
collateral for the Letter of Credit Obligations, cash or deposit account
balances (in Dollars or Optional Currencies, as applicable) in an amount equal
to at least 103% of the face amount of the applicable Letter of Credit pursuant
to documentation satisfactory to Administrative Agent and each Issuing Lender
(which documents are hereby consented to by the Lenders). Such cash collateral
shall be maintained in blocked, non-interest bearing deposit accounts at the
Administrative Agent.
Cash Management Agreements shall have the meaning specified in Section 2.4.6
[Swing Loans under Cash Management Agreements].
CDOR Market shall mean the daily survey of market makers in bankers'
acceptances, the result of which is quoted on the CDOR page of Reuters' Monitor
Service each day.
CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.
CFTC shall mean the Commodity Futures Trading Commission.
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

4

--------------------------------------------------------------------------------




Change of Control shall mean any of the following occurrences:
(a)    any person or group of persons (within the meaning of Sections 13(d) or
14(a) of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership of (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under said Act) 35% or more of the voting
power of the Equity Interests of the Company;
(b)    within a period of twelve (12) consecutive calendar months, individuals
who were directors of the Company on the first day of such period shall cease to
constitute a majority of the board of directors of the Company;
(c)    any Person (or Persons acting in concert) shall have acquired by contract
or otherwise the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Company, or control of the
Equity Interests of the Company entitled to vote for members of the board of
directors or equivalent governing body of the Company on a fully-diluted basis
(and taking into account all such Equity Interests that such Person or Persons
have the right to acquire pursuant to any option right) representing 35% or more
of the combined voting power of such Equity Interests;
(d)    a "change of control" or any comparable term under, and as defined in the
documents governing the 2027 Convertible Notes or any other material
Indebtedness of the Company shall occur prior to the date such Indebtedness is
repaid or redeemed in accordance with, or to the extent not prohibited by, the
provisions of the Credit Agreement; or
(e)    the Company shall fail to own and Control, directly or indirectly, 100%
of the outstanding Equity Interests of each Borrower.
CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent's Customer Identification Program].
Closing Date shall mean January 31, 2014.
CMS shall mean the Centers for Medicare and Medicaid Services of HHS, any
successor thereof and any predecessor thereof, including the Health Care
Financing Administration.
Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
Collateral shall mean the collateral under (i) the Security Agreement, (ii) the
Pledge Agreement and (iii) the Patent, Trademark and Copyright Security
Agreement, together with any other collateral security granted in favor of the
Administrative Agent for the benefit of the Lenders pursuant to the Loan
Documents, including without limitation any cash collateral.

5

--------------------------------------------------------------------------------






Collateral Documents shall have the meaning specified in Section 6.1.11 [Liens
in the Collateral].
Commercial Letter of Credit shall mean a commercial letter of credit issued in
respect of the purchase of goods or services in the ordinary course of business
of a Loan Party or another Subsidiary of the Company.
Commitment shall mean as to any Lender its Revolving Credit Commitment and, in
the case of any Swing Loan Lender, its Swing Loan Commitment, and Commitments
shall mean the aggregate of the Revolving Credit Commitments and Swing Loan
Commitment of all of the Lenders.
Commitment Fee shall have the meaning specified in Section 2.7.3 [Commitment
Fees].
Company shall mean Invacare Corporation, a corporation organized and existing
under the laws of the State of Ohio.
Company Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].
Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Company].
Compliance Certificate 12/31/14 Delivery Date shall mean the date on which a
duly completed Compliance Certificate for the fiscal year ending December 31,
2014 executed by a duly Authorized Officer is delivered to the Administrative
Agent demonstrating that no Event of Default or Potential Default exists.
Computation Date shall have the meaning specified in Section 2.6.1 [Periodic
Computations of Dollar Equivalent Amounts of Revolving Credit Loans and Letters
of Credit Outstanding; Repayment in Same Currency].
Consolidated EBITDA shall mean, at any fiscal quarter end date, an amount equal
to (a) Consolidated Net Income of the Company and its Subsidiaries on a
consolidated basis for the most recently completed four (4) fiscal quarters of
the Company plus (b) the following (without duplication) to the extent deducted
in calculating such Consolidated Net Income (and excluding any item that is
excluded in determining Consolidated Net Income pursuant to the definition
thereof):
(i)
Consolidated Interest Charges,

(ii)
fees and expenses incurred in connection with the closing under the Prior Credit
Agreement and this Agreement, and any amendments thereto or hereto,

(iii)
the provision for federal, state, local and foreign income and withholding tax
expense, net worth related taxes, franchise taxes, and gross receipt related
taxes,




6

--------------------------------------------------------------------------------




(iv)
depreciation and amortization expense (including, without limitation, the
amortization of debt issuance costs) and bank or lending fees classified as
selling, general and administrative expenses,

(v)
non-cash compensation charges or other non-cash expenses or charges arising from
the grant of or issuance of stock, stock options or other equity-based awards to
the directors, officers and employees of the Company and its Subsidiaries,

(vi)
premiums paid, gains/losses incurred, charges and fees paid with respect to the
repayment of the 2015 Senior Notes and the 2027 Convertible Notes (to the extent
any such repayment is permitted pursuant to Section 8.2.22 [Prepayments, Etc. of
Indebtedness],

(vii)
any non-cash charges relating to cost savings initiatives,

(viii)
cash charges up to $20,000,000 in the aggregate incurred during the term of this
Agreement but on or after May 30, 2013, relating to cost savings and
restructuring initiatives, and

(ix)
any other non-recurring expenses and losses reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period
(in each case of or by the Company and its Subsidiaries for the most recently
completed four (4) fiscal quarters of the Company),

minus (c) to the extent included in calculating Consolidated Net Income:
(i)
federal, state, local and foreign income withholding, net worth, franchise and
gross receipt tax credits, and

(ii)
all non-recurring non-cash items increasing Consolidated Net Income (in each
case of or by the Company and its Subsidiaries for the most recently completed
four (4) fiscal quarters of the Company).

Consolidated Funded Indebtedness shall mean, as of any fiscal quarter end date,
for the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers'
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts or accrued expenses payable in the ordinary course of
business and deferred compensation and bonuses), (e) all Attributable
Indebtedness, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Company or any Subsidiary, and (g) all Indebtedness of
the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Company or a Subsidiary is a general
partner or joint venturer, unless such

7

--------------------------------------------------------------------------------






Indebtedness is expressly made non-recourse to the Company or such Subsidiary;
provided that Consolidated Funded Indebtedness shall not include  recourse
obligations of the Company and its Subsidiaries with respect to any Vendor
Financing, provided, further, for the avoidance of doubt, Consolidated Funded
Indebtedness shall not include (i) intercompany loans, or (ii) any other short
or long term liabilities, not specified above or not constituting Indebtedness
for borrowed money, including but not limited to short-term and long-term
accrued income taxes, accrued product liability obligations, accrued life
insurance, and guarantee fair value liability obligations related to third party
financing recorded in accordance with FASB Interpretation No. 45.
Consolidated Interest Charges shall mean, as of any fiscal quarter end date, an
amount equal to (a) all interest, premium payments, debt discount, fees, charges
and related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest expense in accordance with GAAP, plus (b)
all interest paid or payable with respect to discontinued operations, plus (c)
the portion of rent expense under Capitalized Leases that is treated as interest
in accordance with GAAP, minus (d) any non‑cash interest related to the 2027
Convertible Senior Notes in accordance with FSP APB 14‑1, minus (f) all premiums
paid, gains/losses incurred, charges and fees paid, in each case by the Company
and its Subsidiaries in connection with the redemption, repurchase or retirement
of Indebtedness, in each case of or by the Company and its Subsidiaries on a
consolidated basis for the most recently completed four (4) fiscal quarters of
the Company.
Consolidated Interest Coverage Ratio shall mean, as of the end of any fiscal
quarter, the ratio of (a) Consolidated EBITDA for the four (4) fiscal quarters
then ending to (b) Consolidated Interest Charges for the four (4) fiscal
quarters then ending.
Consolidated Leverage Ratio shall mean, as of the end of any fiscal quarter, the
ratio of (a) Consolidated Funded Indebtedness on such date to (b) Consolidated
EBITDA for the four (4) fiscal quarters then ending.
Consolidated Net Income shall mean the net income (or loss) of the Company and
its Subsidiaries on a consolidated basis for the most recently completed four
(4) fiscal quarters of the Company as determined in accordance with GAAP,
adjusted, to the extent included in calculating such net income (or loss), by
excluding, without duplication,
(1)
all extraordinary gains or losses (less all fees and expenses relating thereto)
net of taxes, all as determined in accordance with GAAP,

(2)
the portion of net income (or loss) of the Company and its Subsidiaries on a
consolidated basis allocable to minority interests in unconsolidated Persons to
the extent that cash dividends or distributions have not actually been received
by the Company or one of its Subsidiaries,

(3)
any gain or loss, net of taxes, realized upon the termination of any employee
pension benefit plan, including without limitation any non-qualified plan,


8

--------------------------------------------------------------------------------






(4)
gains or losses (less all fees and expenses relating thereto), net of taxes, in
respect of dispositions of assets other than in the ordinary course of business,

(5)
any impairment charge or write-down of non-current assets, in each case pursuant
to GAAP,

(6)
any non-cash expenses or charges resulting from stock, stock option or other
equity-based awards,

(7)
any cumulative effect of a change in accounting principles,

(8)
all deferred financing costs written off, and premiums paid, gains/losses
incurred, charges and fees paid, in each case, by the Loan Parties in connection
with any (i) early extinguishment of Indebtedness or (ii) redemption,
repurchase, or retirement of any Indebtedness,

(9)
any non-cash restructuring charges,

(10)
any non-cash interest charges in relation to the 2027 Convertible Notes pursuant
to FSP APB 14-1, and

(11)
any non-cash gains or losses with respect to a sale/leaseback transaction.



Consolidated Total Assets shall mean all property and assets of the Company and
its Subsidiaries on a consolidated basis as set forth in the most recent
financial statements of the Company delivered pursuant to Section 8.3.1
[Quarterly Financial Statements] and Section 8.3.2 [Annual Financial
Statements].
Control shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
Controlling and Controlled have meanings correlative thereto.
Covered Entity shall mean (a) the Borrowers, each of the Borrowers'
Subsidiaries, all Guarantors and all pledgors of Collateral, and (b) each Person
that, directly or indirectly, is in control of a Person described in clause (a)
above. For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, 25% or more of the issued
and outstanding equity interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
such Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
Currency Hedge shall mean a foreign exchange contract or currency swap agreement
or similar arrangement entered into by the Loan Parties or their Subsidiaries in
order to provide protection to, or minimize the impact upon, the Borrowers, the
Guarantors and/or their Subsidiaries with respect to fluctuations in currency
values.
Customer Lease shall mean a lease by the Company or any of its Subsidiaries of
product to a customer for the purpose of financing the purchase thereof by such
customer.

9

--------------------------------------------------------------------------------






Daily Euro-Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Euro-Rate Reserve Percentage on such day.
Debt Rating shall mean, as of any fiscal quarter end date, the rating as
determined by either Standard & Poor's or Moody's of the Company's
non-credit-enhanced, senior unsecured long-term debt.
Defaulting Lender shall mean any Lender that (a) has failed to fund any portion
of the Loans, participations with respect to Letters of Credit, or
participations in Swing Line Loans required to be funded by it hereunder within
two (2) Business Days of the date required to be funded by it hereunder unless
such failure has been cured and all interest accruing as a result of such
failure has been fully paid in accordance with the terms hereof, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, unless the subject of a good faith dispute or unless such
failure has been cured and all interest accruing as a result of such failure has
been fully paid in accordance with the terms hereof, (c) has failed at any time
to comply with the provisions of Section 5.3 [Sharing of Payments by Lenders]
with respect to purchasing participations from the other Lenders, whereby such
Lender's share of any payment received, whether by setoff or otherwise, is in
excess of its Ratable Share of such payments due and payable to all of the
Lenders, or (d) has since the date of this Agreement been deemed insolvent by an
Official Body or become the subject of a bankruptcy, receivership,
conservatorship or insolvency proceeding, or has a parent company that since the
date of this Agreement been deemed insolvent by an Official Body or become the
subject of a bankruptcy, receivership, conservatorship or insolvency proceeding.
Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.
Dollar Equivalent Revolving Facility Usage shall mean, at any time, the sum of
the Dollar Equivalent of the principal amount of Revolving Credit Loans and
Swing Loans then outstanding and the Dollar Equivalent amount of all Letter of
Credit Obligations.
Domestic Borrowers shall mean the Borrowers which are organized under the laws
of the United States of America, any State thereof or the District of Columbia.
Domestic Guarantors shall mean the Guarantors which are organized under the laws
of the United States of America, any State thereof or the District of Columbia.
Domestic Loan Parties shall mean the Domestic Borrowers and Domestic Guarantors.
Drawing Date shall have the meaning specified in Section 2.5.3 [Disbursements,
Reimbursement].

10

--------------------------------------------------------------------------------






Eligible Contract Participant shall mean an "eligible contract participant" as
defined in the CEA and regulations thereunder.
Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).
Environmental Laws shall mean all applicable federal, state, local, territorial
and foreign Laws (including common law), constitutions, statutes, regulations,
rules, ordinances and codes and any consent decrees, settlement agreements,
judgments, orders, directives, policies or programs issued by or entered into
with an Official Body pertaining or relating to: (i) pollution or pollution
control; (ii) protection of human health from exposure to Regulated Substances;
(iii) protection of the environment and/or natural resources; (iv) employee
safety in the workplace as related to exposure to Regulated Substances; (v) the
presence, use, management, generation, manufacture, processing, extraction,
treatment, recycling, refining, reclamation, labeling, packaging, sale,
transport, storage, collection, distribution, disposal or release or threat of
release of Regulated Substances; (vi) the presence of contamination; and
(vii) the protection of environmentally sensitive areas.
Equity Interest shall mean, with respect to any Person, any shares of capital
stock, membership interests, partnership interests or other equity interests of
any kind (including without limitation rights of any kind to acquire any such
equity interests) in such Person or any of its Subsidiaries.
Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the "Reference Currency") which is to be computed as
an equivalent amount of another currency (the "Equivalent Currency"), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent's spot selling rate (based on the market rates then
prevailing and available to Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made.
Equivalent Currency shall have the meaning specified in the definition of
Equivalent Amount.
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
ERISA Affiliate shall mean any trade or business (whether or not incorporated)
under common control with the Company which is treated as a single employer
under Section 414 of the Code.
ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by a
Loan Party or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is

11

--------------------------------------------------------------------------------




treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon a Loan Party or any ERISA Affiliate.
ERISA Group shall mean the Loan Parties and all other entities which, together
with the Loan Parties, are treated as a single employer under Section 414 (b) or
(c) of the Internal Revenue Code and Sections 414 (m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code.
Euro shall refer to the lawful currency of the Participating Member States.
European Interbank Market shall mean the European interbank market for Euro
operating in Participating Member States.
Euro-Rate shall mean the following:
(a)    with respect to Dollar Loans comprising any Borrowing Tranche to which
the Euro-Rate Option applies for any Interest Period, the interest rate per
annum determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Administrative Agent which has been
approved by the administrator of the Euro-Rate as an authorized information
vendor for the purpose of displaying rates at which US Dollar deposits are
offered by leading banks in the London interbank deposit market (for purposes
hereof, an "Alternate Source"), at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for Dollars for an amount comparable to the
principal amount of such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the Euro-Rate
Reserve Percentage. The Euro-Rate with respect to Dollar Loans may also be
expressed by the following formula:
Euro-Rate =     London interbank offered rate quoted by
Bloomberg or appropriate successor as shown on
Bloomberg Page BBAM1            
1.00 - Euro-Rate Reserve Percentage

12

--------------------------------------------------------------------------------






The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Company on behalf of the Borrowers of the
Euro-Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error.
(b)    with respect to Optional Currency Loans in currency other than Euro and
Canadian dollars comprising any Borrowing Tranche to which the Euro-Rate Option
applies for any Interest Period, the interest rate per annum determined by
Administrative Agent by dividing (i) the rate which appears on the Bloomberg
Page BBAM1 (or on such other Bloomberg page that displays rates at which
deposits in the relevant Optional Currency are offered by leading banks in the
Relevant Interbank Market), or the rate which is quoted by an Alternate Source,
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for deposits in the relevant Optional Currency for an amount comparable to
the principal amount of such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any alternative page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the Euro-Rate
Reserve Percentage. Such Euro-Rate may also be expressed by the following
formula:
Euro-Rate
=
Relevant Interbank Market offered rate quoted by
 
 
Bloomberg or appropriate successor as shown on
 
 
Bloomberg Page BBAM1 (or on such other Bloomberg page that
 
 
displays rates at which deposits in the relevant Optional Currency
 
 
are offered by leading banks in the Relevant Interbank Market)
 
 
1.00 - Euro-Rate Reserve Percentage

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Company on behalf of the Borrowers of the
Euro-Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error. The Euro-Rate for any Loans shall be
based upon the Euro-Rate for the currency in which such Loans are requested.
(c)    with respect to Optional Currency Loans denominated in Euro comprising
any Borrowing Tranche to which the Euro-Rate Option applies for any Interest
Period, the interest rate per annum determined by Administrative Agent by
dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in Euro
are offered by leading banks in the Relevant Interbank Market) or the rate which
is quoted by an Alternate Source, at approximately 11:00 a.m., Brussels time,
two (2) TARGET Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for deposits in Euro for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent

13

--------------------------------------------------------------------------------




manifest error)), by (ii) a number equal to 1.00 minus the Euro-Rate Reserve
Percentage. Such Euro-Rate may also be expressed by the following formula:
Euro-Rate =     London interbank offered rate quoted by
Bloomberg or appropriate successor as shown on
Bloomberg Page BBAM1            
1.00 - Euro-Rate Reserve Percentage


The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Company on behalf of the Borrowers of the
Euro-Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error. The Euro-Rate for any Loans shall be
based upon the Euro-Rate for the currency in which such Loans are requested.
(d)    with respect to Optional Currency Loans denominated in Canadian dollars
and made to a Canadian Borrower comprising any Borrowing Tranche to which the
Euro‑Rate Option applies for any Interest Period, on any day and for any period,
an annual rate of interest (also known as the "CDOR Rate") equal to the rate
applicable to Canadian dollar bankers' acceptances for the applicable Interest
Period appearing on the "Reuters Screen CDOR Page" (as defined in the
International Swaps and Derivatives Association, Inc. 2000 definitions, as
modified and amended from time to time), rounded to the nearest 1/100th of 1%
(with .005% being rounded up), at approximately 10:00 a.m. (Eastern Time), on
such day, or if such day is not a Business Day, then on the immediately
preceding Business Day, provided that if such rate does not appear on the
Reuters Screen CDOR Page on such day, the CDOR Rate on such day shall be the
rate for such period applicable to Canadian dollar bankers' acceptances quoted
by a bank listed in Schedule I of the Bank Act (Canada), as selected by the
Administrative Agent, as of 10:00 a.m. (Eastern Time) on such day or, if such
day is not a Business Day, then on the immediately preceding Business Day.
Euro-Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms and conditions set forth in
Section 4.1.1(ii).
Euro-Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, (i) as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as "Eurocurrency
Liabilities"); and (ii) to be maintained by a Lender as required for reserve
liquidity, special deposit, or similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (A) any category of liabilities that includes deposits by
reference to which a Euro-Rate is to be determined, or (B) any category of
extension of credit or other assets that includes Loans or Borrowing Tranches to
which a Euro-Rate applies.
Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an "Event of Default."
Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other



14

--------------------------------------------------------------------------------




Loan Document that relates to such Swap Obligation is or becomes illegal under
the CEA, or any rule, regulation or order of the CFTC, solely by virtue of such
Loan Party's failure to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap. Notwithstanding anything to the contrary
contained in the foregoing or in any other provision of this Agreement or any
other Loan Document, the foregoing is subject to the following provisos: (a) if
a Swap Obligation arises under a master agreement governing more than one Swap,
this definition shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty or security interest is or becomes
illegal under the CEA, or any rule, regulations or order of the CFTC, solely as
a result of the failure by such Loan Party for any reason to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap, (b) if a
guarantee of a Swap Obligation would cause such obligation to be an Excluded
Hedge Liability but the grant of a security interest would not cause such
obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest, and (c) if there is more than
one Loan Party executing this Agreement or the other Loan Documents and a Swap
Obligation would be an Excluded Hedge Liability with respect to one or more of
such Persons, but not all of them, the definition of Excluded Hedge Liability or
Liabilities with respect to each such Person shall only be deemed applicable to
(i) the particular Swap Obligations that constitute Excluded Hedge Liabilities
with respect to such Person, and (ii) the particular Person with respect to
which such Swap Obligations constitute Excluded Hedge Liabilities.
Excluded Subsidiaries shall mean the domestic Subsidiaries listed on
Schedule 1.1(D) and the Foreign Excluded Subsidiaries. The Excluded Subsidiaries
are not required to join this Agreement as Guarantors. None of the Excluded
Subsidiaries is a Material Subsidiary.
Excluded Taxes shall mean, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Loan Parties hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which a Loan Party is located (c) in the case of a
Foreign Lender, any U.S. federal withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender's failure or inability (other than as a result of a Change in Law) to
comply with Section 5.9.5 [Status of Lenders], except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Loan Parties with respect to such withholding tax pursuant to
Section 5.9.1 [Payment Free of Taxes], and (d) in the case of a Foreign Lender
(other than an Assignee pursuant to a request by the Company under Section 5.6.2
[Replacement of a Lender]), any U.S. federal withholding Taxes resulting from
FATCA (other than as a result of a Change in Law), except to the extent imposed
as a result of the Company not providing to the IRS the required documentation,
certifications, or information prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) or to the Administrative
Agent such documentation, certifications, or information reasonably requested by
the Administrative Agent.

15

--------------------------------------------------------------------------------






Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
Expiration Date shall mean, with respect to the Revolving Credit Commitments,
October 28, 2015.
FATCA shall mean Sections 1471 through 1474 of the Code or any amendment or
successor to any such Section, or any regulation or official interpretation
thereof issued with respect thereto, so long as such amendment, successor,
regulation, or interpretation is substantially similar to, and does not expand
the scope of, the reporting or withholding obligations of Sections 1471 through
1474 of the Code as of the date of this Agreement with respect to payments to
foreign entities that have dealings with United States Person or that are
significantly owned by United States Persons.
FDA shall have the meaning specified in Section 6.1.18 [Other Regulatory
Protection].
Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an "Alternate Source") (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the "open" rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers or any other Loan Party, effective on the date
of any such change.

16

--------------------------------------------------------------------------------






Foreign Borrower Sublimit shall mean with respect to any Canadian Borrower,
$15,000,000 and, with respect to each Foreign Borrower (other than a Canadian
Borrower), $10,000,000, provided, that the sublimit of any individual Foreign
Borrower may be increased or decreased from time to time upon not less than five
(5) days prior written notice from the Company to the Administrative Agent,
which notice, if requesting an increase,  shall be in form and substance
satisfactory to the Administrative Agent and shall certify that any such
increase is in compliance with all Laws and will not result in any adverse tax
or other legal consequences to any Loan Party or any Lender, provided, further,
that the aggregate amount of all Foreign Borrower Sublimits shall not at any
time exceed the lesser of (i) $37,500,000 or (ii) the amount of the Revolving
Credit Commitment, and, provided, further, that until such date as that certain
protocol amending the United States-New Zealand tax convention receives final
ratification (thereby reducing the withholding tax rate on interest payments in
New Zealand from 10% to 0%), the Foreign Borrower Sublimit with respect to any
New Zealand Borrower shall be $0.
Foreign Borrowers shall mean the Borrowers organized under the laws of a
jurisdiction outside the United States of America, any State thereof or the
District of Columbia.
Foreign Excluded Subsidiaries shall mean those Foreign Subsidiaries listed on
Schedule 1.1(F)
Foreign Guarantors shall mean the Guarantors organized under the laws of a
jurisdiction outside the United States of America, any State thereof or the
District of Columbia.
Foreign Lender shall mean any Lender that is organized under the Laws of a
jurisdiction other than that in which the Company is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof or the District of Columbia shall be deemed to constitute a single
jurisdiction.
Foreign Loan Parties shall mean the Foreign Borrowers and Foreign Guarantors.
Foreign Subsidiary shall mean any Subsidiary which is organized under the laws
of a jurisdiction other than the United States of America, any State thereof or
the District of Columbia.
FSP APB 14-1 shall mean Financial Accounting Standards Board Staff Position No.
APB 14-1, "Accounting for Convertible Debt Instruments that may be Settled in
Cash upon Conversion".
FTC shall have the meaning specified in Section 6.1.18 [Other Regulatory
Protection].
GAAP shall mean generally accepted accounting principles of the United States of
America as are in effect from time to time, subject to the provisions of
Section 1.3 [Accounting Principles], and applied on a consistent basis both as
to classification of items and amounts.
Guarantor shall mean each of the parties to this Agreement which is designated
as a "Guarantor" on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof.



17

--------------------------------------------------------------------------------




Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship dated as of the Initial Closing Date executed and delivered by each
of the Guarantors to the Administrative Agent for the benefit of the Lenders.
Guidelines shall mean, together, (i) Guideline S-02.123 in relation to interbank
loans of September 22, 1986 (Merkblatt "Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)" vom 22. September
1986), (ii) Guideline S-02.122.1 in relation to bonds of April 1999 (Merkblatt
"Obligationen" vom April 1999), (iii) Guideline S-02.128 in relation to
syndicated credit facilities of January 2000 (Merkblatt "Steuerliche Behandlung
von Konsortialdarlehen, Schuldscheindarlehen, Wechseln und Unterbeteiligungen"
vom Januar 2000) and (iv) Guideline S-02.122.2 in relation to deposits of April
1999 (Merkblatt "Kundenguthaben" von April 1999) in each case as issued, amended
or substituted from time to time by the Swiss Federal Tax Administration.
Hedge Liabilities shall have the meaning given to such term in the definition of
Lender Provided Interest Rate/Currency Hedge.
HHS shall mean the United States Department of Health and Human Services, or any
successor thereof and any predecessor thereof.
ICC shall have the meaning specified in Section 11.11.1 [Governing Law].
Indebtedness shall mean, as to any Person, any and all indebtedness, obligations
or liabilities (whether matured or unmatured, liquidated or unliquidated, direct
or indirect, absolute or contingent, or joint or several) of such Person for or
in respect of: (i) borrowed money, (ii) amounts raised under or liabilities in
respect of any note purchase or acceptance credit facility, (iii) the maximum
amount of all direct or contingent obligations arising under letters of credit,
bankers' acceptances, bank guaranties, surety bonds and similar instruments,
(iv) the net obligations under any currency swap agreement, interest rate swap,
cap, collar or floor agreements or other interest rate management devices,
provided for purposes of calculating Indebtedness hereunder, the foregoing net
obligations shall not be included unless any such agreement or device has been
closed out or any amount is due and payable thereunder, (v) any other
transaction (including forward sale or purchase agreements, Capitalized Leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness), (vi) all obligations to pay the deferred
purchase price of property or services (other than trade accounts or accrued
expenses payable in the ordinary course of business and deferred compensation
and bonuses), (vii) indebtedness (excluding prepaid interest thereon) secured by
a

18

--------------------------------------------------------------------------------






Lien on property owned or being purchased (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed or is limited in recourse, (viii) all
obligations in respect to Capitalized Leases, synthetic or off-balance sheet
leases or in respect of any securitization transactions, in respect of any sale
and leaseback transaction for rental payments during the term of such lease and
in respect of all synthetic or off-balance sheet debt, and (ix) any Guaranty of
in respect of any of the foregoing. For the avoidance of doubt, Indebtedness
shall not include any other short or long term liabilities, not specified above
or not constituting Indebtedness for borrowed money, including but not limited
to short-term and long-term accrued income taxes, accrued product liability
obligations, accrued life insurance, and guarantee fair value liability
obligations related to third party financing recorded in accordance with FASB
Interpretation No. 45.
Indemnified Taxes shall mean Taxes other than Excluded Taxes.
Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Loan Parties].
Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non‑confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.
Initial Closing Date shall mean October 28, 2010.
Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person's creditors generally or
any substantial portion of its creditors; undertaken under any Law.
Insurance Subsidiary shall mean Invatection Insurance Company, a Vermont
corporation.
Interest Period shall mean the period of time selected by the Borrowers, in
connection with (and to apply to) any election permitted hereunder by the
Borrowers to have Loans bear interest under the Euro-Rate Option. Subject to the
last sentence of this definition, such period shall be one (1), two (2), three
(3) or six (6) Months. Such Interest Period shall commence on the effective date
of such Interest Rate Option, which shall be (i) the Borrowing Date if the
Borrowers are requesting new Loans, or (ii) the date of renewal of or conversion
to the Euro-Rate Option if the Borrowers are renewing or converting to the
Euro-Rate Option applicable to outstanding Loans. Notwithstanding the second
sentence hereof: (a) any Interest Period which would otherwise end on a date
which is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in the next calendar month, in which

19

--------------------------------------------------------------------------------






case such Interest Period shall end on the next preceding Business Day, and (b)
the Borrowers shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date.
Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreement entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrowers, the Guarantor and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.
Invacare BV shall mean Invacare Holdings Two B.V., a Dutch private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid), which
is a wholly-owned Subsidiary of LUX 2.
Invacare CV shall mean Invacare Holdings C.V., a limited partnership
(commanditaire vennootschap) established under the laws of the Netherlands,
which will be liquidated as part of the Proposed Reorganization.
Invacare Holdings shall mean Invacare Holdings, LLC, an Ohio limited liability
company.
Invacare International shall mean Invacare International Corporation, an Ohio
corporation.
Investments shall have the meaning specified in Section 8.2.4 [Loans and
Investments].
IRS shall mean the Internal Revenue Service.
ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].
Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, and any other Lender that may agree from time to time to
issue Letters of Credit hereunder.
Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an Equity Interest.
Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule or ordinance, or binding opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award by or settlement agreement with any Official Body.
Lender Provided Interest Rate/Currency Hedge shall mean an Interest Rate Hedge
or Currency Hedge which is provided by any Lender or its Affiliate; provided
that: (i) with respect to an Interest Rate Hedge, it is documented in a standard
International Swap Dealer Association Agreement, and (ii) provides for the
method of calculating the reimbursable amount of the provider's credit exposure
in a

20

--------------------------------------------------------------------------------






reasonable and customary manner. The liabilities owing to the provider of any
Lender Provided Interest Rate/Currency Hedge (collectively, the "Hedge
Liabilities") by any Loan Party that is party to such Lender Provided Interest
Rate Hedge shall, for purposes of this Agreement and all other Loan Documents be
"Obligations" of such Person and of each other Loan Party, be guaranteed
obligations under any Guaranty Agreement and secured obligations under any other
Loan Document, as applicable, and otherwise treated as Obligations for purposes
of the other Loan Documents, except to the extent constituting Excluded Hedge
Liabilities of such Person. The Liens securing the Hedge Liabilities shall be
pari passu with the Liens securing all other Obligations under this Agreement
and the other Loan Documents, subject to the express provisions of Section 9.2.5
[Application of Proceeds].
Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. Lenders may book Loans hereunder at any branch,
office, Subsidiary or Affiliate, and the terms of this Agreement shall apply to
such Lender, as it may be acting, through its branches, offices, Subsidiaries or
Affiliates. For the purpose of any Loan Document which provides for the granting
of a security interest or other Lien to the Lenders or to the Administrative
Agent for the benefit of the Lenders as security for the Obligations, "Lenders"
shall include any Affiliate of a Lender to which such Obligation is owed.
Letter of Credit shall have the meaning specified in Section 2.5.1 [Issuance of
Letters of Credit].
Letter of Credit Borrowing shall have the meaning specified in Section 2.5.3
[Disbursements, Reimbursement].
Letter of Credit Fee shall have the meaning specified in Section 2.5.2 [Letter
of Credit Fees].
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically and
without any conditions in the future, such aggregate amount available to be
drawn shall currently give effect to any such future increase) plus the
aggregate Reimbursement Obligations and Letter of Credit Borrowings on such
date.
Letter of Credit Sublimit shall have the meaning specified in Section 2.5.1
[Issuance of Letters of Credit]. The Letter of Credit Sublimit shall not at any
time exceed the amount of the Revolving Credit Commitment.
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest or
other encumbrance or security arrangement of any nature whatsoever, whether
voluntarily or involuntarily given, including any conditional sale or title
retention arrangement, and any assignment, deposit arrangement or lease intended
as, or having the effect of, security and any filed financing statement or other
notice of any of the foregoing (whether or not a lien or other encumbrance is
created or exists at the time of the filing). The term "Lien" shall not include
reference to any public record filings for notice purposes only which have, and
could not have, the effect of a true lien or encumbrance.

21

--------------------------------------------------------------------------------






Loan Documents shall mean this Agreement, the Administrative Agent's Letter, the
Guaranty Agreement, the Notes, the Security Agreement, the Pledge Agreement, the
Patent, Trademark and Copyright Security Agreement, the deposit account control
agreements referred to in Section 7.1.1(iii), the landlord waiver and other lien
waivers referred to in Section 7.3(iii), the Reaffirmation, and any other
agreements, instruments, certificates or documents delivered in connection
herewith or therewith, in each case as the same may be amended, restated or
otherwise modified from time to time in accordance with its terms.
Loan Parties shall mean the Borrowers and the Guarantors.
Loan Request shall have the meaning specified in Section 2.3 [Revolving Credit
Loan Requests; Swing Loan Requests].
Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.
LUX 1 shall mean a Luxembourg private limited liability company (société à
responsabilité limitée) named "Invacare Holdings S.à r.l", which has its
registered office at 13-15, avenue de la Liberté, L-1931 Luxembourg as of the
Closing Date, has a share capital of EUR 12,501 as of the Closing Date, is
registered with the Luxembourg Register of Commerce and Companies under number
B169438, and is a wholly-owned Subsidiary of Invacare CV.
LUX 2 shall mean a Luxembourg private limited liability company (société à
responsabilité limitée) named "Invacare Holdings Two S.à r.l", which has its
registered office at 13-15, avenue de la Liberté, L-1931 Luxembourg as of the
Closing Date, has a share capital of EUR 12,501 as of the Closing Date, is
registered with the Luxembourg Register of Commerce and Companies under number
B169458, and is a wholly-owned Subsidiary of LUX 1.
Luxembourg Guarantor shall mean a Guarantor (a) incorporated or otherwise formed
in Luxembourg, (b) having its central administration (administration centrale)
(within the meaning of the Luxembourg law of 10 August 1915 on commercial
companies, as amended) in Luxembourg and/or (c) having its centre of main
interests (within the meaning of Council Regulation EC/1346/2000 of 29 May 2000
on insolvency proceedings, as amended) in Luxembourg.
Material Adverse Change shall mean any set of circumstances or events which
(a) has or would reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or would reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, results of operations
of the Loan Parties taken as a whole, (c) impairs materially or would reasonably
be expected to impair the ability of the Loan Parties taken as a whole to duly
and punctually pay or perform any of the Obligations, or (d) impairs materially
or would reasonably be expected to impair the ability of the Administrative
Agent or any of the Lenders, to the extent permitted, to enforce their legal
remedies pursuant to this Agreement or any other Loan Document.
Material Contract shall mean, with respect to any Person, each contract or
agreement (i) to which such Person is a party that is disclosed in a public
filing of the Company with the SEC, (ii) that involves aggregate consideration
payable to or by such Person of $10,000,000 or more in any year, or (iii)

22

--------------------------------------------------------------------------------




that is otherwise material to the business, condition (financial or otherwise),
operations, performance or properties of such Person.
Material Recovery Event means the occurrence of any event giving rise to the
receipt by the Company or any of its Subsidiaries of property or casualty
insurance proceeds, condemnation award proceeds, indemnity payments or tax
refunds in an amount in excess of $10,000,000.
Material Subsidiary means each Subsidiary of the Company which is identified on
Schedule 1.1(M) as a "Material Subsidiary," and each other Subsidiary of the
Company that has assets at such time, or revenues during the most recently ended
fiscal year, comprising 5% or more of the consolidated assets of the Company and
its Subsidiaries at such time, or of the consolidated revenues of the Company
and its Subsidiaries during such Fiscal Year, as the case may be.
Medicaid shall mean that entitlement program under Title XIX of the Social
Security Act that provides federal grants to states for medical assistance
programs based on specific eligibility criteria.
Medicaid Provider Agreement shall mean an agreement entered into between a state
agency or other such entity administering the Medicaid program and a health care
provider or supplier under which the health care provider or supplier agrees to
provide services for Medicaid patients in accordance with the terms of the
agreement and Medicaid Regulations.
Medicaid Regulations shall mean, collectively, (a) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) with respect to
Medicaid and any statutes succeeding thereto, (b) all applicable provisions of
all federal rules, regulations, manuals and orders and administrative,
reimbursement and other guidelines having the force of Law of Official Bodies
promulgated pursuant to or in connection with the statutes described in clause
(a), (c) all state statutes and plans for medical assistance enacted in
connection with such statutes and provisions described in clauses (a) and (b),
and (d) all applicable provisions of all other guidelines having the force of
Law of all Official Bodies promulgated pursuant to or in connection with the
statutes described in clause (c) and all state administrative, reimbursement and
other guidelines of all Official Bodies having the force of Law promulgated
pursuant to or in connection with the statutes described in clause (b), in each
case as may be amended, supplemented or otherwise modified from time to time.
Medical Reimbursement Programs shall mean the Medicare, Medicaid and TRICARE
programs and any other healthcare program operated by or financed in whole or in
party by any foreign, domestic, federal, state, local or provincial government
and any other non-government funded third party payor programs.
Medicare shall mean that government-sponsored entitlement program under Title
XVIII of the Social Security Act that provides for a health insurance system for
eligible elderly and disabled individuals.
Medicare Provider Agreement shall mean an agreement entered into between CMS or
other such entity administering the Medicare program on behalf of CMS, and a
health care provider or supplier under which the health care provider or
supplier agreed to provide services for Medicare patients in accordance with the
terms of the agreement and Medicare Regulations.

23

--------------------------------------------------------------------------------






Medicare Regulations shall mean, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) with respect to
the health insurance program for the aged and disabled established by Title
XVIII of the Social Security Act and any statutes succeeding thereto, together
with all applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of Law of
all Official Bodies (including, without limitation, HHS, CMS, the OIG or any
person succeeding to the functions of any of the foregoing) promulgated pursuant
to or in connection with any of the foregoing having the force of Law, as each
may be amended, supplemented or otherwise modified from time to time.
Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
Moody's shall mean Moody's Investors Service, Inc. and any successor thereto.
Multiemployer Plan shall mean any employee benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which a Loan Party or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.
Net Cash Proceeds shall mean the after-tax proceeds of any applicable
occurrence, as estimated reasonably and in good faith by the Borrowers, after
deduction for permitted repayments of related Indebtedness, closing fees and
commissions, and cash reserves for purchase price adjustments.
Netherlands Borrower shall mean any Borrower incorporated or otherwise organized
under the laws of the Netherlands.
New Zealand Borrower shall mean any Borrower incorporated or otherwise organized
under the laws of New Zealand.
Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].
Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.
Notes shall mean, collectively, the promissory notes in the form of
Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans and in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans.

24

--------------------------------------------------------------------------------






Obligation shall mean any obligation or liability of any of the Loan Parties and
their respective Subsidiaries, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, under or in connection with (i) this Agreement, the Notes, the
Letters of Credit, the Administrative Agent's Letter or any other Loan Document
whether to the Administrative Agent, any of the Lenders or their Affiliates
provided for under such Loan Documents, (ii) any Lender Provided Interest
Rate/Currency Hedge and (iii) any Other Lender Provided Financial Service
Product. Notwithstanding anything to the contrary contained in the foregoing,
the Obligations shall not include any Excluded Hedge Liabilities.
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
OIG shall mean the Office of Inspector General of HHS and any successor thereof.
OIG Investigation shall mean the investigation initiated pursuant to a subpoena
received by the Company in 2006 from the U.S. Department of Justice seeking
documents relating to three (3) long-standing and well-known promotional and
rebate programs maintained by the Company and its Subsidiaries.
Optional Currency shall mean (i) the following lawful currencies: Canadian
dollars, British pounds sterling, the Euro, Australian dollars, New Zealand
dollars, Swedish kroner, Norwegian kroner, Danish kroner and Swiss francs, and
(ii) any other currency approved by Administrative Agent and all of the Lenders
pursuant to Section 2.6.5 [Requests for Additional Optional Currencies]. Subject
to Section 2.6.4 [European Monetary Union], each Optional Currency must be the
lawful currency of the specified country.
Optional Currency Sublimit shall mean (a) with respect to each Optional
Currency, the Dollar Equivalent in such Optional Currency of $50,000,000 and (b)
with respect to all Optional Currencies, the Dollar Equivalent in all Optional
Currencies of $50,000,000, provided, the aggregate amount of all Optional
Currency Sublimits shall not at any time exceed the amount of the Revolving
Credit Commitment.
Original Currency shall have the meaning specified in Section 5.13.1 [Currency
Conversion Procedures for Judgments].
OSHA shall have the meaning specified in Section 6.1.18 [Other Regulatory
Protection].
Other Currency shall have the meaning specified in Section 5.13.1 [Currency
Conversion Procedures for Judgments].
Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or



25

--------------------------------------------------------------------------------




services to any of the Loan Parties or their respective Subsidiaries: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) foreign currency exchange.
Other Taxes shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.
Participant has the meaning specified in Section 11.8.4 [Participations].
Participation Advance shall have the meaning specified in Section 2.5.3.3.
Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.
Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement dated as of the Initial Closing Date
executed and delivered by each of the Domestic Loan Parties to the
Administrative Agent for the benefit of the Lenders.
Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.
Payment In Full shall mean the indefeasible payment in full in cash of the Loans
and other Obligations hereunder, termination of the Commitments and expiration
or termination of all Letters of Credit.
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
Pension Plan shall mean any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Loan Party or
any ERISA Affiliate or to which a Loan Party or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
times during the immediately preceding five plan years.
Permitted Acquisition shall mean a purchase or other acquisition by the Company
or one of its wholly-owned Subsidiaries of all of the Equity Interests in, or
all or substantially all of the property of, or any division of, any Person
that, upon the consummation thereof, will be wholly-owned directly by the

26

--------------------------------------------------------------------------------






Company or one or more of its wholly-owned Subsidiaries (including as a result
of a merger or consolidation) where such purchase or other acquisition shall
meet the following requirements:
(i)the board of directors or other equivalent governing body of the target of
such purchase or acquisition shall have approved the Permitted Acquisition (to
the extent such approval is required) and in any event such purchase or
acquisition is duly authorized;


(ii)the target of such purchase or other acquisition is in the same lines of
business as, or lines of business substantially related or incidental to the
principal business of, the Company;


(iii)any Subsidiary created or acquired in connection with such Permitted
Acquisition complies with the requirements of Section 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures];


(iv)the total cash and non-cash consideration (including the fair market value
of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under non-compete, consulting and other
affiliated agreements with the sellers thereof, all write-downs of property and
reserves for liabilities with respect thereto and all assumptions of debt,
liabilities and other obligations in connection therewith) paid by or on behalf
of the Company and its Subsidiaries for any such purchase or other acquisition,
when aggregated with the total cash and non-cash consideration paid by or on
behalf of the Company and its Subsidiaries for all other purchases and other
acquisitions made by the Company and its Subsidiaries pursuant to Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions], shall not exceed, if the
Consolidated Leverage Ratio is greater than or equal to 3.00:1.00 after giving
effect to such purchase or acquisition on a Pro Forma Basis, $50,000,000 for any
individual acquisition or in the aggregate in any fiscal year;


(v)immediately before and after giving effect to such purchase or acquisition on
a Pro Forma Basis, (a) no Event of Default shall have occurred and be
continuing, and (b) the Company and its Subsidiaries shall be in compliance on a
Pro Forma Basis with the financial covenants set forth in this Agreement based
on the most recently delivered Compliance Certificate; and


(vi)the Company shall have delivered to the Administrative Agent at least five
(5) Business Days prior to the date on which any such proposed purchase or other
acquisition involving total cash and non-cash consideration in excess of
$25,000,000 is to be consummated, a certificate of an Authorized Officer, in
form and substance satisfactory to the Administrative Agent, certifying that all
of the requirements set forth in this definition have been satisfied or will be
satisfied prior to the consummation of such purchase or other acquisition.


Permitted Investments shall mean:
(i)    direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

27

--------------------------------------------------------------------------------






(ii)    commercial paper maturing in 180 days or less rated not lower than A-2,
by Standard & Poor's or P-2 by Moody's Investors Service, Inc. on the date of
acquisition;
(iii)    demand deposits, time deposits or certificates of deposit maturing
within one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor's on the date of acquisition;
(iv)    money market or mutual funds whose investments are limited to those
types of investments described in clauses (i)‑(iii) above; and
(v)    investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders.
Permitted Liens shall mean:
(i)    Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;
(ii)    Pledges or deposits made in the ordinary course of business to secure
payment of worker's compensation, or to participate in any fund in connection
with workmen's compensation, unemployment insurance, old-age pensions or other
social security programs;
(iii)    Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not due and payable or in default;
(iv)    Good-faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business
and earnest money deposits to secure obligations under purchase agreements;
(v)    Leases, subleases, licenses and sublicenses granted to others in the
ordinary course of business and encumbrances consisting of zoning restrictions,
easements or other restrictions on the use of real property, none of which
materially impairs the use of such property or the value thereof, and none of
which is violated in any material respect by existing or proposed structures or
land use;
(vi)    Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders and their Affiliates securing the
Obligations (including Lender Provided Interest Rate/Currency Hedges and Other
Lender Provided Financial Services Obligations);
(vii)    Liens on property leased by any Loan Party or Subsidiary of a Loan
Party under capital leases permitted in Section 8.2.1 [Indebtedness] securing
obligations of such Loan Party or Subsidiary to the lessor under such leases;



28

--------------------------------------------------------------------------------




(viii)    Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P) and extensions and renewals thereof, provided that the principal
amount secured thereby complies with Section 8.2.1 [Indebtedness], and no
additional assets become subject to such Lien;
(ix)    Purchase Money Security Interests which do not at any time encumber any
property other than the property financed by the related Indebtedness and where
the Indebtedness secured thereby does not exceed the cost of the property
subject to such Purchase Money Security Interest, and Capitalized Leases;
provided that the aggregate amount of loans and deferred payments secured by
such Purchase Money Security Interests and Capitalized Leases, together with
loans secured by Liens permitted under clause (xiv) below, does not exceed
$15,000,000;
(x)    The following, (A) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as levy and execution thereon have been stayed and continue to be stayed or
(B) if a final judgment is entered and such judgment is discharged within
forty-five (45) days of entry, and in either case they do not affect the
Collateral or, in the aggregate, materially impair the ability of any Loan Party
to perform its Obligations hereunder or under the other Loan Documents:
(1)    Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
(2)    Claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;
(3)    Claims or Liens of mechanics, materialmen, warehousemen, carriers, or
other statutory nonconsensual Liens; or
(4)    Liens resulting from final judgments or orders which do not constitute
Events of Default under Section 9.1.6 [Final Judgments or Orders];
(xi)    statutory, common law, civil law or similar ordinary course Liens of
vendors and financial institutions in foreign jurisdictions;
(xii)    Liens granted by the Insurance Subsidiary to the extent required by
applicable Law;
(xiii)    Liens granted to each of the trustees under the operative documents
governing the 2027 Convertible Notes on money and property received and held by
each such trustee from the Company as regularly scheduled payments thereunder in
accordance with the terms of such documents as in effect on the date hereof;
(xiv)    other Liens on assets of Subsidiaries which are not Loan Parties
securing Indebtedness permitted to be incurred hereunder, together with loans
and deferred payments secured by

29

--------------------------------------------------------------------------------






Purchase Money Security Interests and Capitalized Leases permitted under
clause (ix) above, in an aggregate principal amount not to exceed $15,000,000;
(xv)    Liens created and maintained in the ordinary course of business which
are not material in the aggregate, which would not result in a Material Adverse
Change and which:
(1)    Constitute a right of title retention in connection with the acquisition
of goods in the ordinary course of business on the supplier's usual term of sale
where there is no default in connection with the relevant acquisition;
(2)    Constitute a right of retention of a debtor of such Person with respect
to goods of such Person held by such debtor and in connection with such Person
has not paid its obligations owing to such debtor;
(3)    Constitute Liens over stock-in-trade to secure the purchase price of such
stock-in-trade in the ordinary course of business;
(4)    Constitute a statutory right of set-off or unregistered statutory
inchoate Lien;
(5)    Constitute rights reserved to or vested in Official Bodies by statutory
provisions or by the terms of leases, licenses, franchises, grants or permits,
which affect any land, to terminate the leases, licenses, franchises, grants or
permits to require annual or other periodic payments as a condition of the
continuance thereof;
(6)    Constitute securities to public utilities or to any municipalities or
other Governmental Authorities when required by the utility, municipality or
Official Body or other public authority in connection with the supply of
services or utilities to a Loan Party or any Subsidiary thereof;
(7)    Consist of royalties payable with respect to any asset or property of any
Loan Party or any Subsidiary thereof existing as of the Initial Closing Date;
and
(8)    Liens for customs and revenue authorities in the ordinary course of
business.
Permitted Non-Qualifying Lender shall mean, as determined with respect to Swiss
Borrowers, any bank, financial institution, trust, fund or other entity that is
regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets, that:
(a)    is not a Qualifying Bank; and
(b)
by its accession to this Agreement as an additional Lender does not increase the
number of Lenders that are not Qualifying Banks under this Agreement to a number
that is greater than 10;

and which has not ceased to be a Lender or ceased to have any interest in any
rights of a Lender hereunder, e.g. through a participation and/or a
subparticipation.

30

--------------------------------------------------------------------------------




Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
Plan shall mean an employee pension benefit plan (including a Multiple Employer
Plan, but not a Multiemployer Plan) which is covered by Title IV of ERISA or is
subject to the minimum funding standards under Section 412 of the Code and
either (i) is maintained by any member of the ERISA Group for employees of any
member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained by any entity which was at such time a member of the ERISA
Group for employees of any entity which was at such time a member of the ERISA
Group.
Pledge Agreement shall mean the Pledge Agreement dated as of the Initial Closing
Date executed and delivered by each of the Domestic Loan Parties to the
Administrative Agent for the benefit of the Lenders.
PNC shall mean PNC Bank, National Association, its successors and assigns.
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.
Pricing Grid shall mean the pricing grid, with pricing expressed in basis
points, set forth below and subject to the limitations and conditions set forth
below:
Tier




Consolidated
Leverage Ratio


Commitment
Fee (basis points)
Letter of Credit Fee (basis points)
Revolving Credit Base Rate Spread (basis points)
Revolving Credit Euro-Rate Spread (basis points)
VI
Greater than 3.50 to 1.00
50.0
275
175
275
V
Greater than or equal to 2.75 to 1.00 but less than or equal to 3.50 to 1.00
40.0
250
150
250
IV
Greater than or equal to 2.00 to 1.00 but less than 2.75 to 1.00
35.0
225
125
225
III
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
30.0
200
100
200
II
Greater than or equal to 1.00 to 1.00
but less than 1.50 to 1.00
25.0
175
75
175
I
Less than 1.00 to 1.00
20.0
150
50
150




31

--------------------------------------------------------------------------------






For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:
(a)    On the Closing Date, the pricing set forth for Tier IV shall apply.
Thereafter, the Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate shall be recomputed as of the end of each
fiscal quarter ending after the Closing Date based on the Leverage Ratio as of
such quarter end. Any increase or decrease in the Applicable Margin, the
Applicable Commitment Fee Rate or the Applicable Letter of Credit Fee Rate
computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3 [Certificate of the Company]. If a Compliance Certificate is not
delivered when due in accordance with such Section 8.3.3 [Certificate of the
Company], then the rates in Level VI shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company and its Subsidiaries or for any other
reason, the Borrowers or the Lenders determine that (i) the Leverage Ratio as
calculated by the Borrowers as of any applicable date was inaccurate and (ii) a
proper calculation of the Leverage Ratio would have resulted in higher pricing
for such period, the Borrowers shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent or any Lender), an amount equal to the excess
of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the Issuing Lender, as the case may be, under Section 2.5 [Letter of Credit
Subfacility] or Section 4.3 [Interest During Event of Default] or Section 9
[Default]. The Borrowers' obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.
Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.
Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.
Prior Credit Agreement shall have the meaning given to such term in the first
recital clause set forth above.
Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to statutory Liens for taxes not yet due and
payable or Purchase Money Security Interests.



32

--------------------------------------------------------------------------------




Professional Market Party . shall have the meaning given in the Dutch Act on
Financial Supervision (Wet op het financieel toezicht) and any regulation
promulgated thereunder as amended or replaced from time to time, which term
extends, inter alia, to Persons qualifying as a licensed bank thereunder, as
well as (in relation to the Netherlands Borrower or Persons located in or
organized under the laws of the Netherlands) any Person from which funds are
borrowed in an initial amount of at least the Dollar Equivalent of EUR 50,000.
Pro Forma Basis shall mean, for purposes of calculating the Consolidated
Leverage Ratio and the Consolidated Interest Coverage Ratio, that any Permitted
Acquisition, any repurchase or redemption pursuant to clause (c) of
Section 8.2.5 [Dividends and Related Distributions], or any redemption of the
2027 Convertible Notes pursuant to clause (ii) of Section 8.2.18 [Covenants as
to Certain Indebtedness] shall be deemed to have occurred as of the first day of
the most recent four (4) fiscal quarter period preceding the date of such
transaction for which the Company has delivered financial statements pursuant to
Section 8.3.1 [Quarterly Financial Statements] or Section 8.3.2 [ Annual
Financial Statements]. In connection with the foregoing, with respect to any
Permitted Acquisition (i) income statement items (whether positive or negative)
and items on the statement of cash flow attributable to the Person or assets
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement items and items on the statement of cash flow for the
Company and its Subsidiaries in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.1 [Certain Definitions] and (B) such items
are supported by audited financial statements (if available) or other
information reasonably satisfactory to the Administrative Agent and (ii) any
Indebtedness incurred or assumed by the Company or any Subsidiary (including the
Person or assets acquired) in connection with such transaction and any
Indebtedness of the Person or assets acquired which is not retired in connection
with such transaction (A) shall be deemed to have been incurred as of the first
day of the applicable period and (B) if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination.
Proposed Reorganization shall mean the proposed reorganization of the Company's
European holding company structure which will result in a change from the
current structure to the proposed structure as shown on Exhibit 1.1(P)(2), in
accordance with Sections 8.1.13 [Proposed Reorganization], 8.2.6 [Liquidations,
Mergers, Consolidations, Acquisitions] and 8.2.7 [Dispositions of Assets or
Subsidiaries].
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

33

--------------------------------------------------------------------------------






Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a "commodity pool" as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or (b)
an Eligible Contract Participant that can cause another person to qualify as an
Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a "letter of
credit or keepwell, support, or other agreement" for purposes of Section
1a(18)(A)(v)(II) of the CEA.
Qualifying Bank shall mean, with respect to Swiss Borrowers, any Person which is
recognized as a bank by the banking laws in force in its country of
incorporation, or if acting through a branch by the banking laws in force in the
country of that branch, and which exercises as its main purpose a true banking
activity, having bank personnel, premises, communication devices of its own and
the authority of decision-making and has a genuine banking activity, in each
case as per the Guidelines.
Ratable Share shall mean the proportion that a Lender's Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders. If the Commitments have terminated or
expired, the Ratable Shares shall be determined based upon the Commitments
(excluding the Swing Loan Commitment) most recently in effect, giving effect to
any assignments.
Reaffirmation shall mean the Reaffirmation of Loan Documents dated as of the
Closing Date executed and delivered by the Loan Parties to the Administrative
Agent for the benefit of the Lenders.
Receivables Subsidiary shall mean any entity established for the sole purpose of
engaging in asset securitizations.
Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
"hazardous substance," "pollutant," "pollution," "contaminant," "hazardous or
toxic substance," "extremely hazardous substance," "toxic chemical," "toxic
substance," "toxic waste," "hazardous waste," "special handling waste,"
"industrial waste," "municipal waste," "mixed waste," "infectious waste,"
"chemotherapeutic waste," "medical waste" or "regulated substance" or any other
material, substance or waste, regardless of its form or nature, which otherwise
is regulated by Environmental Laws.
Reference Currency shall have the meaning specified in the definition of
Equivalent Amount.
Reimbursement Obligation shall have the meaning specified in Section 2.5.3
[Disbursements, Reimbursement].
Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
Relevant Interbank Market shall mean in relation to Euro, the European Interbank
Market, in relation to the Canadian dollar, the CDOR Market, in relation to any
other currency available in such



34

--------------------------------------------------------------------------------




market, the London interbank market, and in relation to any currency not
available in the London interbank market, such other relevant market in which
such currency is available.
Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law (whether domestic or foreign) now or hereafter in effect, or
for the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of any Loan Party or Subsidiary
of a Loan Party for any substantial part of its property, or for the winding-up
or liquidation of its affairs, or an assignment for the benefit of its
creditors, or foreign jurisdiction equivalent of any of the foregoing.
Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the sum of the aggregate amount of the Revolving Credit
Commitments of such Lenders (or, after termination of the Revolving Credit
Commitments, the Dollar Equivalent amount of outstanding Revolving Credit Loans
and Ratable Share of Dollar Equivalent Letter of Credit Obligations of the
Lenders).
Required Share shall have the meaning specified in Section 5.11 [Settlement Date
Procedures].
Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Amount of Commitment for Revolving Credit Loans," as such Commitment is
thereafter reduced pursuant to Section 2.1.1.3 [Reduction of Revolving Credit
Commitment] or Section 5.7 [Mandatory Prepayments and Related Commitment
Reductions], assigned or modified and Revolving Credit Commitments shall mean
the aggregate Revolving Credit Commitments of all of the Lenders.
Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrowers pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.5.3 [Disbursements, Reimbursement].
Revolving Facility Usage shall mean at any time the Dollar Equivalent sum of the
outstanding Revolving Credit Loans, the outstanding Swing Loans, and the Letter
of Credit Obligations.
Sale and Leaseback Transaction shall mean, with respect to the Company and its
Subsidiaries, any arrangement, directly or indirectly, with any Person whereby
the Company or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or

35

--------------------------------------------------------------------------------






hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.
Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
SEC shall mean the United States Securities and Exchange Commission.
Security Agreement shall mean the Security Agreement dated as of the Initial
Closing Date executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.
Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant to Section 5.11 [Settlement Date
Procedures].
Solvent shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person's ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person's property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc. and any successor thereto.
Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].
Subordinated Debt shall mean (a) the 2027 Convertible Notes, (b) subordinated
Indebtedness of any Loan Party evidenced by a Subordinated Seller Note and
(c) any other Indebtedness incurred by any Loan Party which by its terms is
specifically subordinated in right of payment to the prior payment of any or all
of the Obligations.

36

--------------------------------------------------------------------------------






Subordinated Seller Note shall mean a promissory note issued by any Loan Party
to the applicable seller as part of the consideration paid by any Loan Party to
such seller in connection with a Permitted Acquisition.
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person's Subsidiaries, or (ii)  which is controlled or capable of
being controlled by such Person or one or more of such Person's Subsidiaries.
Swap shall mean any "swap" as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into on, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).
Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate/Currency Hedge.
Swing Loan Commitment shall mean each Swing Loan Lender's commitment to make
Swing Loans in Dollars or Optional Currencies to the Borrowers pursuant to
Section 2.1.2 [Swing Loan Commitment] hereof in an aggregate principal amount up
to the Dollar Equivalent of the Swing Loan Sublimit. Swing Loan Commitments
shall mean the aggregate Swing Loan Commitments of all Swing Loan Lenders. The
Swing Loan Commitments shall not at any time exceed the Revolving Credit
Commitments. Although PNC's Swing Loan Commitment with respect to Swing Loans in
Dollars shall be equal to the amount of the Swing Loan Sublimit as of the
Closing Date, such Swing Loan Commitment of PNC shall be automatically reduced
from time to time after the Closing Date by the amount of any additional Swing
Loan Commitment of any other Swing Loan Lender with respect to Swing Loans in
Optional Currencies, so that the aggregate amount of Swing Loan Commitments at
all times complies with the limitations set forth herein.
Swing Loan Sublimit shall mean $10,000,000.
Swing Loan Lender shall mean PNC, in its individual capacity as Lender of Swing
Loans in Dollars, or PNC or any other Lender, in its individual capacity as
Lender of Swing Loans in Optional Currencies pursuant to Section 2.1.2 [Swing
Loan Commitment], and Swing Loan Lenders shall mean all of the Swing Loan
Lenders.
Swing Loan Note shall mean the Swing Loan Note of the Borrowers to PNC in the
form of Exhibit 1.1(N)(2) evidencing the Swing Loans in Dollars or any other
Swing Loan Note to PNC or any other Swing Loan Lender substantially in the form
of Exhibit 1.1(N)(2) (or another form approved by the Borrowers and
Administrative Agent) evidencing the Swing Loans in Optional Currencies,
together in each case with all amendments, extensions, renewals, replacements,
refinancings or refundings thereof in whole or in part, and Swing Loan Notes
shall mean all of such Swing Loan Notes.



37

--------------------------------------------------------------------------------




Swing Loan Request shall mean a request for a Swing Loan made in accordance with
Section 2.3.2 [Swing Loan Requests] hereof.
Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by the Swing Loan Lenders to the Borrowers
pursuant to Section 2.1.2 [Swing Loan Commitment] hereof.
Swiss Bank Rules shall mean together the Swiss Ten Non-Bank Rule and the Swiss
Twenty Non-Bank Rule.
Swiss Borrowers shall mean all Borrowers incorporated or otherwise organized
under the laws of Switzerland, each of which shall be individually referred to
herein as a Swiss Borrower.
Swiss Federal Tax Administration means the Swiss federal tax administration
referred to in Article 34 of the Swiss Withholding Tax Act.
Swiss Ten Non-Bank Rule shall mean the rule that the aggregate number of Lenders
and Participants in respect of Loans to any Swiss Borrower pursuant to this
Agreement that are not Qualifying Banks must not at any time exceed ten, all in
accordance with the Guidelines.
Swiss Tranche shall mean that portion of a Loan which can be used by a Swiss
Borrower under this Agreement.
Swiss Twenty Non-Bank Rule shall mean the rule that the aggregate number of
lenders (including the Lenders), other than Qualifying Banks, of any Swiss
Borrower under all its outstanding debts relevant for classification as
debenture (Kassenobligation) (including debt arising under this Agreement,
facilities or private placements and intragroup loans, if and to the extent
intragroup loans are not exempt in accordance with the ordinance of the Swiss
Federal Council of June 18, 2010 amending the Swiss Federal Ordinance on
withholding tax and the Swiss Federal Ordinance on stamp duties with effect as
of August 1, 2010) must not at any time exceed twenty, all in accordance with
the Guidelines.
Synthetic Debt shall mean, with respect to any Person as of any fiscal quarter
end date thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
"Indebtedness" or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
Synthetic Lease Obligation shall mean the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Relief
Proceedings to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

38

--------------------------------------------------------------------------------






TARGET2 shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on 19 November 2007.
TARGET Day shall mean any day on which TARGET2 is open for the settlement of
payment in Euro.
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.
TRICARE shall mean the United States Department of Defense health care program
for service families including, but not limited to, TRICARE Prime, TRICARE Extra
and TRICARE Standard, and any successor to or predecessor thereof.
UCP shall have the meaning specified in Section 11.11.1 [Governing Law].
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
Vendor Financing shall mean the sale in the ordinary course of business by the
Company or any of its Subsidiaries to De Lage Landen Financial Services, Inc. or
any other Person that is not an Affiliate of the Company or any of its
Subsidiaries of Customer Leases.
1.2    Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words "include," "includes"
and "including" shall be deemed to be followed by the phrase "without
limitation"; (ii) the words "hereof," "herein," "hereunder," "hereto" and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person's successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, "from" means "from and including," "to"
means "to but excluding," and "through" means "through and including"; (vii) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time.
1.3    Accounting Principles. Except as otherwise provided in this Agreement,
all computations and determinations as to accounting or financial matters and
all financial statements to be delivered pursuant to this Agreement shall be
made and prepared in accordance with GAAP (including principles of consolidation
where appropriate), and all accounting or financial terms shall have the
meanings ascribed

39

--------------------------------------------------------------------------------




to such terms by GAAP; provided, however, that all accounting terms used in
Section 8.2 [Negative Covenants] (and all defined terms used in the definition
of any accounting term used in Section 8.2 [Negative Covenants] shall have the
meaning given to such terms (and defined terms) under GAAP as in effect on the
date hereof applied on a basis consistent with those used in preparing
Statements referred to in Section 6.1.6(i) [Historical Statements]. In the event
of any change after the date hereof in GAAP, and if such change would affect the
computation of any of the financial covenants set forth in Section 8.2 [Negative
Covenants], then the parties hereto agree to endeavor, in good faith, to agree
upon an amendment to this Agreement that would adjust such financial covenants
in a manner that would preserve the original intent thereof, but would allow
compliance therewith to be determined in accordance with the Company's and its
Subsidiaries' financial statements at that time, provided that, until so amended
such financial covenants shall continue to be computed in accordance with GAAP
prior to such change therein. Notwithstanding any other provision of this
Agreement, financial statements of businesses acquired in Permitted Acquisitions
directly or indirectly by a Loan Party or Subsidiary shall not be required to
comply with GAAP for periods prior to the date of consummation of such Permitted
Acquisition.
2. REVOLVING CREDIT AND SWING LOAN FACILITIES
2.1    Revolving Credit and Swing Loan Commitments.


2.1.1    Revolving Credit Commitment.


2.1.1.1    Revolving Credit Loans. Subject to the terms and conditions hereof
and relying upon the representations and warranties herein set forth, each
Lender holding any Revolving Credit Commitment severally agrees to make
Revolving Credit Loans in either Dollars or one or more Optional Currencies to
the Borrowers at any time or from time to time on or after the date hereof to
the Expiration Date, provided that (i) after giving effect to each such Loan,
the aggregate Dollar Equivalent amount of Revolving Credit Loans from such
Lender shall not exceed such Lender's Revolving Credit Commitment minus such
Lender's Revolving Credit Ratable Share of the Dollar Equivalent amount of
Letters of Credit Outstanding, (ii) after giving effect to each such Loan, the
aggregate Dollar Equivalent amount of Revolving Credit Loans from such Lender to
any Foreign Borrower shall not exceed such Lender's Ratable Share of any Foreign
Borrower Sublimit, (iii) the Revolving Facility Usage shall not exceed the
aggregate Revolving Credit Commitments, and (iv) no Revolving Credit Loan to
which the Base Rate Option applies shall be made in an Optional Currency. Within
such limits of time and amount and subject to the other provisions of this
Agreement, the Borrowers may borrow, repay and reborrow pursuant to this
Section 2.1. The Borrowers, jointly and severally, subject to Section 11.14 (if
applicable), shall repay in full the outstanding principal amount of the
Revolving Credit Loans, together with all accrued interest thereon and all fees
and other amounts owing under any of the Loan Documents relating thereto on the
Expiration Date or earlier termination of the Revolving Credit Commitments in
connection with the terms hereof.


2.1.1.2    Reserved.


2.1.1.3    Reduction of Revolving Credit Commitment. The Borrowers shall have
the right at any time after the Closing Date upon five (5) days' prior written
notice to the Administrative Agent to permanently reduce (ratably among the
Lenders in proportion to their Ratable Shares) the

40

--------------------------------------------------------------------------------






Revolving Credit Commitments, in a minimum amount of $5,000,000 and whole
multiples of $1,000,000, or to terminate completely the Revolving Credit
Commitments, without penalty or premium except as hereinafter set forth;
provided that any such reduction or termination shall be accompanied by
prepayment of the Notes (in accordance with Section 5.6 [Voluntary Prepayments])
(and all amounts referred to in Section 5.10 [Indemnity] hereof) to the extent
necessary to cause the aggregate Revolving Facility Usage after giving effect to
such prepayments to be equal to or less than the Revolving Credit Commitments as
so reduced or terminated. Any notice to reduce the Revolving Credit Commitments
under this Section 2.1.1.3 shall be irrevocable.


2.1.2    Swing Loan Commitment. Swing Loans Generally.


(i)    Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, and in order to facilitate
loans and repayments between Settlement Dates, PNC, as a Swing Loan Lender may
(unless it has received written notice of the existence of any Event of Default
and so long as such shall continue to exist or, unless consented to by the
Required Lenders, a Potential Default and so long as such shall continue to
exist), at its option, cancelable at any time for any reason whatsoever, make
swing loans in Dollars and, subject to Section 2.1.2.2 below, PNC or any other
Swing Loan Lender may (unless such Swing Loan Lender has received written notice
of the existence of any Event of Default and so long as such shall continue to
exist or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist), at its option, cancelable at any time
for any reason whatsoever, make swing loans in Optional Currencies
(collectively, all such Dollar and Optional Currency swing loans are referred to
as the "Swing Loans"), to the Borrowers at any time or from time to time after
the date hereof to, but not including, the Expiration Date, in an aggregate
principal Dollar Equivalent amount up to but not in excess of the Swing Loan
Sublimit, provided that after giving effect to each such Loan, the Revolving
Facility Usage shall not exceed the Revolving Credit Commitments.


(ii)    Within the limits of time and amount set forth in this Section 2.1.2,
and subject to the other provisions of this Agreement, the Borrowers may borrow,
repay and reborrow pursuant to this Section 2.1.2.


(iii)    Notwithstanding any other provision hereof, as a condition to the
making of any optional Swing Loan, if any Lender is at such time a Defaulting
Lender hereunder, PNC may require that satisfactory arrangements with the
Borrowers or such Defaulting Lender be entered into to eliminate the Swing Loan
Lenders' risk with respect to such Defaulting Lender (it being understood that
PNC would consider the Borrowers or the Defaulting Lender providing cash
collateral to the Administrative Agent, for the benefit of the Swing Loan
Lenders, to secure the Defaulting Lender's Ratable Share of the Swing Loans, a
satisfactory arrangement).


2.1.2.2    Swing Loans in Optional Currencies.


(i)    If the Borrowers wish to request a Swing Loan in an Optional Currency,
the Borrowers shall so indicate in their Swing Loan Request delivered pursuant
to Section 2.3.2 [Swing Loan Requests] below. If the request for a Swing Loan in
an Optional Currency is an initial request as to which



41

--------------------------------------------------------------------------------






no Swing Loan Lender has yet agreed to enter into a Swing Loan Commitment, the
applicable Swing Loan Request shall be delivered by Borrowers to the existing
Swing Loan Lenders for their consideration, with a copy to the Administrative
Agent. If the request relates to an existing Swing Loan Commitment in Optional
Currencies of a particular Swing Loan Lender, it shall be delivered to the
applicable Swing Loan Lender, with a copy to the Administrative Agent. In the
case of an initial request for a Swing Loan in an Optional Currency as to which
no Swing Loan Lender has provided a Swing Loan Commitment, if the existing Swing
Loan Lenders do not agree to make such requested Swing Loan in an Optional
Currency by providing a Swing Loan Commitment with respect thereto, then the
Swing Loan Lenders shall so inform the Administrative Agent, which shall then
submit such request to the other Lenders for their consideration. No Lender
shall be obligated to provide such Swing Loan in an Optional Currency and the
provision of any such Swing Loan in an Optional Currency by any Lender shall be
in the sole discretion of such Lender. If any Lender agrees to make a Swing Loan
in an Optional Currency by providing a Swing Loan Commitment with respect
thereto, the Borrowers shall execute and deliver a Swing Loan Note to each such
Swing Loan Lender in the maximum amount of such Swing Loan Lender's Swing Loan
Commitment with respect to Swing Loans in Optional Currencies (or specified
Optional Currencies, as the case may be), pursuant to Section 2.7.1 [Notes], and
the applicable Swing Loan Lender's acceptance of such Swing Loan Note shall
provide its Swing Loan Commitment. Swing Loans in Optional Currencies, if made,
shall be made by existing Lenders, who shall by the making of such Swing Loans
in Optional Currencies become Swing Loan Lenders hereunder.


(ii)    Swing Loans in Optional Currencies are subject to the following
additional limitations: (a) Swing Loans of all Borrowers in Optional Currencies
may not exceed the aggregate Dollar Equivalent principal amount of $10,000,000;
(b) Swing Loans of any Foreign Borrower may not exceed an aggregate Dollar
Equivalent principal amount equal to 20% of such Foreign Borrower's applicable
Foreign Borrower Sublimit; (c) Swing Loans in Optional Currencies must comply
with Section 2.6 [Utilization of Commitments in Optional Currencies], including
without limitation the provision in Section 2.6.1 [Notices From Lenders That
Optional Currencies Are Unavailable to Fund New Loans] that no Swing Loan may be
requested if the aggregate amount of Revolving Credit Loans (including Swing
Loans) in all Optional Currencies, taking into account such requested Swing Loan
and all other Revolving Credit Loans (including Swing Loans) then outstanding in
all Optional Currencies, would exceed the aggregate Optional Currency Sublimit
applicable to all Optional Currencies; and (d) if an Event of Default exists, no
Swing Loans in Optional Currencies may thereafter be requested and all
outstanding Swing Loans in Optional Currencies shall be immediately converted to
Revolving Credit Loans pursuant to Section 2.4.5 [Borrowings to Repay Swing
Loans] if Revolving Credit Loans are then available or, if they are not, repaid
in full by Borrowers.


2.2    Nature of Lenders' Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.3 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate Dollar Equivalent
of each Lender's Revolving Credit Loans outstanding hereunder to the Borrowers
at any time shall never exceed its Revolving Credit Commitment minus its Dollar
Equivalent Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations. The obligations of each Lender hereunder are several. The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrowers to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.



42

--------------------------------------------------------------------------------




2.3    Revolving Credit Loan Requests; Swing Loan Requests.


2.3.1    Revolving Credit Loan Requests. Except as otherwise provided herein,
the Borrowers may from time to time prior to the Expiration Date request the
Lenders to make Revolving Credit Loans, or renew or convert the Interest Rate
Option applicable to existing Revolving Credit Loans pursuant to Section 4.2
[Interest Periods], by delivering to the Administrative Agent, not later than
12:00 p.m., (i) three (3) Business Days prior to the proposed Borrowing Date
with respect to the making of Revolving Credit Loans in Dollars to which the
Euro-Rate Option applies or the conversion to or the renewal of the Euro-Rate
Option for any Loans in Dollars; (ii) four (4) Business Days prior to the
proposed Borrowing Date with respect to the making of Revolving Credit Loans in
an Optional Currency or the date of conversion to or renewal of the Euro-Rate
Option for Revolving Credit Loans in an Optional Currency; and (iii) the same
Business Day of the proposed Borrowing Date with respect to the making of a
Revolving Credit Loan to which the Base Rate Option applies or the last day of
the preceding Interest Period with respect to the conversion to the Base Rate
Option for any Loan, of a duly completed request therefor substantially in the
form of Exhibit 2.3 or a request by telephone immediately confirmed in writing
by letter, facsimile or telex in such form (each, a "Loan Request"), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Loan Request shall be irrevocable and shall
specify (i) the aggregate amount of the proposed Loans (expressed in the
currency in which such Loans shall be funded) comprising each Borrowing Tranche,
the Dollar Equivalent amount of which shall be in (x) integral multiples of
$500,000 and not less than $1,000,000 for each Borrowing Tranche to which the
Euro-Rate Option applies and (y) integral multiples of $100,000 and not less
than $500,000 for each Borrowing Tranche under the Base Rate Option;
(ii) whether the Euro-Rate Option or Base Rate Option shall apply to the
proposed Revolving Credit Loans comprising the applicable Borrowing Tranche;
(iii) the currency in which such Loans shall be funded if the Borrowers are
electing the Euro-Rate Option; (iv) in the case of a Borrowing Tranche to which
the Euro-Rate Option applies, an appropriate Interest Period for the Loans
comprising such Borrowing Tranche; and (v) which Borrower is requesting the
Revolving Credit Loan.


2.3.2    Swing Loan Requests. Except as otherwise provided herein, the Borrowers
may from time to time prior to the Expiration Date request PNC, as a Swing Loan
Lender, to make Swing Loans in Dollars, or request PNC or any other Swing Loan
Lender to make Swing Loans in Optional Currencies, by delivering to such Swing
Loan Lender, with a copy to the Administrative Agent, not later than 12:00 noon
on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.3.2 hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or telex (each, a "Swing
Loan Request"), it being understood that the Administrative Agent and Swing Loan
Lenders may rely on the authority of any individual making such a telephonic
request without the necessity of receipt of such written confirmation. Each
Swing Loan Request shall be irrevocable and shall specify the proposed Borrowing
Date and the principal amount of such Swing Loan, which shall be not less than
$100,000.


2.4    Making and Repaying Revolving Credit Loans and Swing Loans; Presumptions
by the Administrative Agent.


2.4.1    Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.3 [Revolving Credit
Loan Requests; Swing Loan

43

--------------------------------------------------------------------------------






Requests], notify the Lenders of its receipt of such Loan Request specifying the
information provided by the Borrowers, including the currency in which Revolving
Credit Loan is requested, and the apportionment among the Lenders of the
requested Revolving Credit Loans as determined by the Administrative Agent in
accordance with Section 2.2 [Nature of Lenders' Obligations with Respect to
Revolving Credit Loans]. Each Lender shall remit the principal amount of each
Revolving Credit Loan in the requested Optional Currency (or in Dollars if so
requested by the Administrative Agent) to the Administrative Agent such that the
Administrative Agent is able to, and the Administrative Agent shall, to the
extent the Lenders have made funds available to it for such purpose and subject
to Section 7.2 [Each Loan or Letter of Credit], fund such Revolving Credit Loans
to the Borrowers in immediately available funds in Dollars or the requested
Optional Currency (as applicable) at the Principal Office prior to 2:00 p.m., on
the applicable Borrowing Date; provided that if any Lender fails to remit such
funds, in the applicable Optional Currency, to the Administrative Agent in a
timely manner, the Administrative Agent may elect in its sole discretion to fund
with its own funds the Revolving Credit Loans of such Lender on such Borrowing
Date, and such Lender shall be subject to the repayment obligation in Section
2.4.2 [Presumptions by the Administrative Agent].


2.4.2    Presumptions by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Loan that such Lender will not make available to the Administrative Agent such
Lender's share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.4.1 [Making Revolving Credit Loans] and may, in reliance upon such assumption,
make available to the Borrowers a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate (or, with respect to any
payment in an Optional Currency, the Overnight Rate) and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Loans under the Base Rate Option. If such Lender
pays its share of the applicable Loan to the Administrative Agent, then the
amount so paid shall constitute such Lender's Loan. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.


2.4.3    Making Swing Loans. So long as each Swing Loan Lender elects to make
Swing Loans, such Swing Loan Lender shall, after receipt by it of a Swing Loan
Request pursuant to Section 2.3.2 [Swing Loan Requests] fund such Swing Loan to
the Borrowers in Dollars or, if applicable, the relevant Optional Currency, and
immediately available funds at the Principal Office prior to 4:00 p.m. on the
Borrowing Date or, in the case of Swing Loans in Optional Currencies, prior to
such date and time as has been agreed among the Administrative Agent, relevant
Swing Loan Lender and the Borrowers.


2.4.4    Repayment of Revolving Credit Loans. The Borrowers shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.


2.4.5    Borrowings to Repay Swing Loans. Each Swing Loan Lender may, at its
option, exercisable at any time for any reason whatsoever, demand repayment of
its Swing Loans, and each

44

--------------------------------------------------------------------------------




Lender shall make a Revolving Credit Loan in Dollars in an amount equal to such
Lender's Ratable Share of the aggregate principal amount of the outstanding
Swing Loans of such Swing Loan Lender, plus, if such Swing Loan Lender so
requests, accrued interest thereon, provided that no Lender shall be obligated
in any event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment minus its Ratable Share of Letter of Credit Obligations (to the
extent applicable, calculated using Dollar Equivalents). Revolving Credit Loans
made pursuant to the preceding sentence shall bear interest at the Base Rate
Option and shall be deemed to have been properly requested in accordance with
Section 2.3.1 [Revolving Credit Loan Requests] without regard to any of the
requirements of that provision. Each Swing Loan Lender shall provide notice to
the Lenders (which may be telephonic or written notice by letter, facsimile or
telex) that such Revolving Credit Loans are to be made under this Section 2.4.5
and of the apportionment among the Lenders, and the Lenders shall be
unconditionally obligated to fund such Revolving Credit Loans (whether or not
the conditions specified in Section 2.3.1 [Revolving Credit Loan Requests] are
then satisfied) by the time such Swing Loan Lender so requests, which shall not
be earlier than 3:00 p.m. on the Business Day next after the date the Lenders
receive such notice from such Swing Loan Lender.


2.4.6    Swing Loans Under Cash Management Agreements. In addition to making
Swing Loans pursuant to the foregoing provisions of Section 2.4.3 [Making Swing
Loans], without the requirement for a specific request from the Borrowers
pursuant to Section 2.3.2 [Swing Loan Requests], PNC as a Swing Loan Lender may
make Swing Loans to the Borrowers in accordance with the provisions of the
agreements between the Company and such Swing Loan Lender relating to the
Company's deposit, sweep and other accounts at such Swing Loan Lender and
related arrangements and agreements regarding the management and investment of
the Company's cash assets as in effect from time to time (the "Cash Management
Agreements") to the extent of the daily aggregate net negative balance in the
Company's accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.4.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.2 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.3.2 [Swing Loan Requests], (iii) be payable by the Borrowers,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence of an Event of Default and so long as such shall continue to
exist, or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist, (v) if not repaid by the Borrowers in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender's obligation pursuant to Section 2.4.5 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Section 2. The
Borrowers acknowledge and agree that each Borrower materially benefits from the
arrangements made pursuant to Section 2.3 and the Cash Management Agreements,
and each Borrower shall be jointly and severally liable, subject to
Section 11.14 [Foreign Borrowers and Foreign Guarantors], for all Obligations,
including without limitation, those arising from the operation of this Section.


2.4.7    Records of Swing Loans in Optional Currencies. Each Swing Loan Lender
which agrees in its discretion hereunder to provide Swing Loans in Optional
Currencies to the Borrowers shall provide the Administrative Agent with (i)
written notice on the same Business Day of the advancing, repayment or
prepayment of each such Swing Loan, specifying the amount so advanced, repaid or





45

--------------------------------------------------------------------------------




prepaid, (ii) immediately upon execution thereof, copies of each applicable
Swing Loan Note, and (iii) promptly upon request, such other information as the
Administrative Agent may request from time to time with respect to Swing Loans
in Optional Currencies.


2.5    Letter of Credit Subfacility.


2.5.1    Issuance of Letters of Credit. The Borrowers may at any time prior to
the Expiration Date request the issuance of a standby letter of credit or
Commercial Letter of Credit (each a "Letter of Credit") which may be denominated
in either Dollars or an Optional Currency on behalf of themselves, another Loan
Party or another Subsidiary of the Company, or the amendment or extension of an
existing Letter of Credit, by delivering or having such other Loan Party deliver
to the Issuing Lender (with a copy to the Administrative Agent) a completed
application and agreement for letters of credit, or request for such amendment
or extension, as applicable, in such form as the Issuing Lender may specify from
time to time by no later than 10:00 a.m. at least two (2) Business Days, or such
shorter period as may be agreed to by the Issuing Lender, in advance of the
proposed date of issuance. Promptly after receipt of any letter of credit
application, the Issuing Lender shall confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit application and if not, such Issuing Lender will provide
Administrative Agent with a copy thereof. Unless the Issuing Lender has received
notice from any Lender, Administrative Agent or any Loan Party, at least one day
prior to the requested date of issuance, amendment or extension of the
applicable Letter of Credit, that one or more applicable conditions in Section 7
[Conditions of Lending and Issuance of Letters of Credit] is not satisfied,
then, subject to the terms and conditions hereof and in reliance on the
agreements of the other Lenders set forth in this Section 2.4.6, the Issuing
Lender or any of the Issuing Lender's Affiliates will issue a Letter of Credit
or agree to such amendment or extension, provided that each Letter of Credit
shall (A) have a maximum maturity of twelve (12) months from the date of
issuance, and (B) in no event expire later than the Expiration Date and provided
further that in no event shall (i) the Dollar Equivalent of Letter of Credit
Obligations exceed, at any one time, $25,000,000 (the "Letter of Credit
Sublimit") or (ii) the Revolving Facility Usage exceed, at any one time, the
Revolving Credit Commitments. Each request by the Borrowers for the issuance,
amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrowers that they shall be in compliance with the
preceding sentence and with Section 7 [Conditions of Lending and Issuance of
Letters of Credit] after giving effect to the requested issuance, amendment or
extension of such Letter of Credit. Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to the beneficiary thereof, the
applicable Issuing Lender will also deliver to Borrowers and Administrative
Agent a true and complete copy of such Letter of Credit or amendment.


Notwithstanding any other provision hereof, no Issuing Lender shall be required
to issue any Letter of Credit, if any Lender is at such time a Defaulting Lender
hereunder, unless such Issuing Lender has entered into satisfactory arrangements
with the Borrowers or such Defaulting Lender to eliminate the Issuing Lender's
risk with respect to such Defaulting Lender (it being understood that the
Issuing Lender would consider the Borrowers or the Defaulting Lender providing
cash collateral to the Administrative Agent, for the benefit of the Issuing
Lender, to secure the Defaulting Lender's Ratable Share of the Letter of Credit,
a satisfactory arrangement).

46

--------------------------------------------------------------------------------






2.5.2 Letter of Credit Fees. The Borrowers shall pay (i) to the Administrative
Agent for the ratable account of the Lenders a fee (the "Letter of Credit Fee")
equal to the Applicable Letter of Credit Fee Rate, and (ii) to the Issuing
Lender for its own account a fronting fee equal to .125% per annum (in each case
computed on the basis of a year of 360 days and actual days elapsed), which fees
shall be computed on the Dollar Equivalent daily average Letter of Credit
Obligations and shall be payable quarterly in arrears on each Payment Date
following issuance of each Letter of Credit. The Borrowers shall also pay to the
Issuing Lender for the Issuing Lender's sole account the Issuing Lender's then
in effect customary fees and administrative expenses payable with respect to the
Letters of Credit as the Issuing Lender may generally charge or incur from time
to time in connection with the issuance, maintenance, amendment (if any),
assignment or transfer (if any), negotiation, and administration of Letters of
Credit.


2.5.3 Disbursements, Reimbursement. Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in a Dollar Equivalent amount
equal to such Lender's Ratable Share of the maximum amount available to be drawn
under such Letter of Credit and the amount of such drawing, respectively.


2.5.3.1 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrowers and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrowers shall reimburse (such obligation to
reimburse the Issuing Lender shall sometimes be referred to as a "Reimbursement
Obligation") the Issuing Lender prior to 12:00 noon on each date that an amount
is paid by the Issuing Lender under any Letter of Credit (each such date, a
"Drawing Date") by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender, in
the same currency as paid, unless otherwise required by the Administrative
Agent. In the event the Borrowers fail to reimburse the Issuing Lender (through
the Administrative Agent) for the full amount of any drawing under any Letter of
Credit by 12:00 noon on the Drawing Date, the Administrative Agent will promptly
notify each Lender thereof, and the Borrowers shall be deemed to have requested
that Revolving Credit Loans be made in an Equivalent Amount of such
Reimbursement Obligations by the Lenders in Dollars under the Base Rate Option
to be disbursed on the Drawing Date under such Letter of Credit, subject to the
amount of the unutilized portion of the Revolving Credit Commitment and subject
to the conditions set forth in Section 7.2 [Each Loan or Letter of Credit] other
than any notice requirements. The Borrowers' failure to reimburse the Issuing
Lender pursuant to the foregoing sentence shall not constitute an Event of
Default so long as the amount of the unutilized portion of the Revolving Credit
Commitment is sufficient to reimburse the Issuing Lender and the other
conditions set forth in Section 7.2 [Each Loan or Letter of Credit] other than
any notice requirements are satisfied. Any notice given by the Administrative
Agent or Issuing Lender pursuant to this Section 2.5.3.1 may be oral if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.


2.5.3.2    Each Lender shall upon any notice pursuant to Section 2.5.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in Dollars in immediately available funds equal to its Ratable Share of
the Dollar Equivalent amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.5.3 [Disbursement; Reimbursement]) each



47

--------------------------------------------------------------------------------




be deemed to have made a Revolving Credit Loan in Dollars under the Base Rate
Option to the Borrowers in that amount. If any Lender so notified fails to make
available to the Administrative Agent for the account of the Issuing Lender the
amount of such Lender's Ratable Share of such amount by no later than 2:00 p.m.
on the Drawing Date, then interest shall accrue on such Lender's obligation to
make such payment, from the Drawing Date to the date on which such Lender makes
such payment (i) at a rate per annum equal to the Federal Funds Effective Rate
(or, for any payment in an Optional Currency, the Overnight Rate) during the
first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Loans under the Revolving Credit Base Rate
Option on and after the fourth day following the Drawing Date. The
Administrative Agent and the Issuing Lender will promptly give notice (as
described in Section 2.5.3.1 above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or the Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such Drawing Date shall not relieve such Lender from its
obligation under this Section 2.5.3.2.


2.5.3.3    With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrowers in
whole or in part as contemplated by Section 2.5.3.1, because of the Borrowers'
failure to satisfy the conditions set forth in Section 7.2 [Each Loan or Letter
of Credit] other than any notice requirements, or for any other reason, the
Borrowers shall be deemed to have incurred from the Issuing Lender a borrowing
(each a "Letter of Credit Borrowing") in Dollars in the amount of such drawing.
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum applicable to the
Revolving Credit Loans under the Base Rate Option. Each Lender's payment to the
Administrative Agent for the account of the Issuing Lender pursuant to Section
2.5.3 [Disbursements, Reimbursement] shall be deemed to be a payment in respect
of its participation in such Letter of Credit Borrowing (each a "Participation
Advance") from such Lender in satisfaction of its participation obligation under
this Section 2.5.3.


2.5.4    Repayment of Participation Advances.


2.5.4.1    Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrowers
(i) in reimbursement of any payment made by the Issuing Lender under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Administrative Agent, or (ii) in payment of interest on such a payment made
by the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender's Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.


2.5.4.2    If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any

48

--------------------------------------------------------------------------------






amounts so returned by the Administrative Agent plus interest thereon from the
date such demand is made to the date such amounts are returned by such Lender to
the Administrative Agent, at a rate per annum equal to the Federal Funds
Effective Rate (or, for any payment in an Optional Currency, the Overnight Rate)
in effect from time to time.


2.5.5    Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender's application and agreement for letters of credit and the Issuing
Lender's written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party's own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party's instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.


2.5.6    Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.


2.5.7    Nature of Participation and Reimbursement Obligations. Each Lender's
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.5.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrowers to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.5.7 under all
circumstances, including the following circumstances:


(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrowers or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;


(ii)    the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Section 2.1 [Revolving Credit Commitments], Section 2.3 [Revolving Credit Loan
Requests; Swing Loan Requests], Section 2.4 [Making Revolving Credit Loans and
Swing Loans; Etc.] or Section 7.2 [Each Loan or Letter of Credit] or as
otherwise set forth in this Agreement for the making of a Revolving Credit Loan,
it being acknowledged that such conditions are not required for the making of a
Letter of Credit Borrowing and the obligation of the Lenders to make
Participation Advances under Section 2.5.3 [Disbursements, Reimbursement];


(iii)    any lack of validity or enforceability of any Letter of Credit;


(iv)    any claim of breach of warranty that might be made by any Loan Party or
any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions

49

--------------------------------------------------------------------------------




contemplated herein or any unrelated transaction (including any underlying
transaction between any Loan Party or Subsidiaries of a Loan Party and the
beneficiary for which any Letter of Credit was procured);


(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;


(vi)    payment by the Issuing Lender or any of its Affiliates under any Letter
of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;


(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;


(viii)    any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;


(ix)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;


(x)    any breach of this Agreement or any other Loan Document by any party
thereto;


(xi)    the occurrence or continuance of an Insolvency Proceeding with respect
to any Loan Party;


(xii)    the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;


(xiii)    the fact that the Expiration Date shall have passed or this Agreement
or the Commitments hereunder shall have been terminated; and


(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.


2.5.8    Indemnity. Each Borrower hereby agrees to protect, indemnify, pay and
save harmless the Issuing Lender and any of its Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses,

50

--------------------------------------------------------------------------------






costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel) which the Issuing Lender or any of its Affiliates may
incur or be subject to as a consequence, direct or indirect, of the issuance of
any Letter of Credit, other than as a result of (A) the gross negligence or
willful misconduct of the Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction or (B) the wrongful dishonor by
the Issuing Lender or any of Issuing Lender's Affiliates of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Official Body.


2.5.9    Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender's Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender's or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender's gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys' fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.


Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a

51

--------------------------------------------------------------------------------




statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and (vi)
may settle or adjust any claim or demand made on the Issuing Lender or its
Affiliate in any way related to any order issued at the applicant's request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an "Order") and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrowers or any Lender.
2.5.10    Issuing Lender Reporting Requirements. Any Issuing Lender other than
PNC shall, on the first Business Day of each month, provide to Administrative
Agent and Borrowers a schedule of the Letters of Credit issued by it, in form
and substance satisfactory to Administrative Agent, showing the date of issuance
of each Letter of Credit, the account party (if applicable), the original face
amount (if any) and the expiration date of any Letter of Credit of such Lender
outstanding at any time during the preceding month, and any other information
relating to such Letters of Credit that the Administrative Agent may request.


2.5.11    Cash Collateral. Upon the request of Administrative Agent, (i) if any
Issuing Lender has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in a Letter of Credit Borrowing which
has not been repaid by the Borrowers in accordance with Section 2.5.3.3
[Disbursements, Reimbursement], or (ii) if, on the Expiration Date, any Letter
of Credit Obligation for any reason remains outstanding, Borrowers shall, in
each case, immediately Cash Collateralize the then outstanding amount of all
Letter of Credit Obligations. Each Borrower hereby grants to Administrative
Agent, for the benefit of each Issuing Lender and the Lenders, a security
interest in all cash collateral pledged pursuant to this Section or otherwise
under this Agreement.


2.6    Utilization of Commitments in Optional Currencies.


2.6.1    Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans and Letters of Credit Outstanding; Repayment in Same Currency. For
purposes of determining utilization of the Revolving Credit Commitments, the
Administrative Agent will determine the Dollar Equivalent amount of (i) proposed
Letters of Credit to be denominated in an Optional Currency as of the requested
Borrowing Date or date of issuance, as the case may be, (ii) Letters of Credit
Outstanding denominated in

52

--------------------------------------------------------------------------------






an Optional Currency as of the last Business Day of each month, and
(iii) outstanding Revolving Credit Loans denominated in an Optional Currency as
of the end of each Interest Period and, in the case of Swing Loans, as and when
the Administrative Agent determines such computation is necessary (each such
date under clauses (i) through (iii), and any other date on which the
Administrative Agent determines it is necessary or advisable to make such
computation, in its sole discretion, is referred to as a "Computation Date").
Unless otherwise provided in this Agreement, each Loan and Reimbursement
Obligation shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.


2.6.2    Notices From Lenders That Optional Currencies Are Unavailable to Fund
New Loans. The Lenders shall be under no obligation to make the Revolving Credit
Loans requested by the Borrowers which are denominated in an Optional Currency
if any Lender notifies the Administrative Agent by 5:00 p.m. four (4) Business
Days prior to the Borrowing Date for such Revolving Credit Loans that such
Lender cannot provide its Revolving Credit Ratable Share of such Revolving
Credit Loans in such Optional Currency. In the event the Administrative Agent
timely receives a notice from a Lender pursuant to the preceding sentence, the
Administrative Agent will notify the Borrowers no later than 12:00 noon three
(3) Business Days prior to the Borrowing Date for such Revolving Credit Loans
that the Optional Currency is not then available for such Revolving Credit
Loans, and the Administrative Agent shall promptly thereafter notify the Lenders
of the same and the Lenders shall not make such Revolving Credit Loans requested
by the Borrowers under their Loan Request. The Lenders shall also be under no
obligation to make the Revolving Credit Loans requested by the Borrowers to be
denominated in an Optional Currency if the aggregate amount of Revolving Credit
Loans (i) in such Optional Currency, taking into account such requested
Revolving Credit Loans and all other Revolving Credit Loans then outstanding in
such Optional Currency, would exceed the individual Optional Currency Sublimit
applicable to such requested Optional Currency, or (ii) in all Optional
Currencies, taking into account such requested Revolving Credit Loans and all
other Revolving Credit Loans then outstanding in all Optional Currencies, would
exceed the aggregate Optional Currency Sublimit applicable to all Optional
Currencies.


2.6.3    Notices From Lenders That Optional Currencies Are Unavailable to Fund
Renewals of the Euro-Rate Option. If the Borrowers deliver a Loan Request
requesting that the Lenders renew the Euro-Rate Option with respect to an
outstanding Borrowing Tranche of Revolving Credit Loans denominated in an
Optional Currency, the Lenders shall be under no obligation to renew such
Euro-Rate Option if any Lender delivers to the Administrative Agent a notice by
5:00 p.m. four (4) Business Days prior to the effective date of such renewal
that such Lender cannot continue to provide Revolving Credit Loans in such
Optional Currency. In the event the Administrative Agent timely receives a
notice from a Lender pursuant to the preceding sentence, the Administrative
Agent will notify the Borrowers no later than 12:00 noon three (3) Business Days
prior to the renewal date that the renewal of such Revolving Credit Loans in
such Optional Currency is not then available, and the Administrative Agent shall
promptly thereafter notify the Lenders of the same. If the Administrative Agent
shall have so notified the Borrowers that any such continuation of such
Revolving Credit Loans in such Optional Currency is not then available, any
notice of renewal with respect thereto shall be deemed withdrawn, and such Loans
shall be redenominated into Loans in Dollars at the Base Rate Option or
Euro-Rate Option, at the Company's option on behalf of the Borrowers (subject,
in the case of the Euro-Rate Option, to compliance with Section 2.4 [Making
Revolving Credit Loans, Etc.] and Section 4.1 [Interest Rate Options]), with

53

--------------------------------------------------------------------------------






effect from the last day of the Interest Period with respect to any such Loans.
The Administrative Agent will promptly notify the Borrowers and the Lenders of
any such redenomination, and in such notice, the Administrative Agent will state
the aggregate Dollar Equivalent amount of the redenominated Revolving Credit
Loans in an Optional Currency as of the applicable Computation Date with respect
thereto and such Lender's Revolving Credit Ratable Share thereof.


2.6.4    European Monetary Union.


2.6.4.1    Payments In Euros Under Certain Circumstances. If (i) any Optional
Currency ceases to be lawful currency of the nation issuing the same and is
replaced by the Euro or (ii) any Optional Currency and the Euro are at the same
time recognized by any governmental authority of the nation issuing such
currency as lawful currency of such nation and the Administrative Agent or the
Required Lenders shall so request in a notice delivered to the Borrowers, then
any amount payable hereunder by any party hereto in such Optional Currency shall
instead by payable in the Euro and the amount so payable shall be determined by
translating the amount payable in such Optional Currency to the Euro at the
exchange rate established by that nation for the purpose of implementing the
replacement of the relevant Optional Currency by the Euro (and the provisions
governing payments in Optional Currencies in this Agreement shall apply to such
payment in the Euro as if such payment in the Euro were a payment in an Optional
Currency). Prior to the occurrence of the event or events described in clause
(i) or (ii) of the preceding sentence, each amount payable hereunder in any
Optional Currency will, except as otherwise provided herein, continue to be
payable only in that currency.


2.6.4.2    Additional Compensation Under Certain Circumstances. The Borrowers
agree, at the request of any Lender, to compensate such Lender for any loss,
cost, expense or reduction in return that such Lender shall reasonably determine
shall be incurred or sustained by such Lender as a result of the replacement of
any Optional Currency by the Euro and that would not have been incurred or
sustained but for the transactions provided for herein. A certificate of any
Lender setting forth such Lender's determination of the amount or amounts
necessary to compensate such Lender shall be delivered to the Borrowers and
shall be conclusive absent manifest error so long as such determination is made
on a reasonable basis. The Borrowers shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.


2.6.5 Requests for Additional Optional Currencies. The Borrowers may deliver to
the Administrative Agent a written request that Revolving Credit Loans hereunder
also be permitted to be made in any other lawful currency (other than Dollars),
in addition to the currencies specified in the definition of "Optional Currency"
herein, provided that such currency must be freely traded in the offshore
interbank foreign exchange markets, freely transferable, freely convertible into
Dollars and available to the Lenders in the Relevant Interbank Market. The
Administrative Agent will promptly notify the Lenders of any such request
promptly after the Administrative Agent receives such request. The
Administrative Agent will promptly notify the Borrowers of the acceptance or
rejection by the Administrative Agent and each of the Lenders of the Borrowers'
request. The requested currency shall be approved as an Optional Currency
hereunder only if the Administrative Agent and all of the Lenders approve of the
Borrowers' request.

54

--------------------------------------------------------------------------------






2.7    Provisions Applicable to All Loans.


2.7.1    Notes. The Obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made to them by
each Lender, together with interest thereon, shall be evidenced by a revolving
credit Note and Swing Loan Notes dated as of the Closing Date (or, if later, the
date such Lender becomes a Lender or Swing Loan Lender, as the case may be,
hereunder in accordance with this Agreement), payable to the order of such
Lender in a face amount equal to the Revolving Credit Commitment or Swing Loan
Commitment, as applicable, of such Lender. Upon request to the Administrative
Agent made prior to the Closing Date (or, if later, the date such Lender becomes
a Lender or a Swing Loan Lender, as the case may be, hereunder in accordance
with this Agreement), any Lender may elect to evidence the aggregate unpaid
principal amount of all Revolving Credit Loans and Swing Loans made by it
through the maintenance in the ordinary course of business of accounts or
records, which accounts or records shall be available to the Administrative
Agent to review promptly upon request, in lieu of receipt of original Notes. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent with respect to
such matters, the accounts and records of the Administrative Agent shall control
absent manifest error.


2.7.2    Use of Proceeds. The proceeds of Revolving Credit Loans shall be used
for financing working capital, permitted capital expenditures, Permitted
Acquisitions, the redemption, purchase or repurchase of 2027 Convertible Notes
and general corporate purposes (including the payment of fees and expenses
related to foregoing permitted purposes), subject to any limitations set forth
herein.


2.7.3    Commitment Fees. Accruing from the date hereof until the Expiration
Date, the Borrowers agree to pay in Dollars to the Administrative Agent for the
account of each Lender, a nonrefundable commitment fee (the "Commitment Fee")
equal to the Applicable Commitment Fee Rate (computed on the basis of a year of
360 days and actual days elapsed) multiplied by the average daily difference
between the amount of (i) such Lender's Revolving Credit Commitment and
(ii) such Lender's Ratable Share of the Revolving Facility Usage (except that
for purposes of this computation, each Swing Loan Lender's Swing Loans shall be
deemed to be borrowed amounts under its Revolving Credit Commitment and not
under the Revolving Credit Commitments of the other Lenders); provided, however,
that any Commitment Fee accrued with respect to the Revolving Credit Commitment
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrowers
so long as such Lender shall be a Defaulting Lender except to the extent that
such Commitment Fee shall otherwise have been due and payable by the Borrowers
prior to such time; and provided further that no Commitment Fee shall accrue
with respect to the Revolving Credit Commitment of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender. Subject to the proviso in the
directly preceding sentence, all Commitment Fees shall be payable in arrears on
each Payment Date.


2.7.4    Joint and Several Obligations. Subject to any limitations expressly set
forth in Section 11.14 [Foreign Borrowers and Guarantors] with respect to
Foreign Borrowers and in any Guaranty Agreement of any Foreign Guarantor with
respect to Foreign Guarantors, all Obligations of the Borrowers and the
Guarantors are joint and several.









55

--------------------------------------------------------------------------------






3. RESERVED


4. INTEREST RATES


4.1    Interest Rate Options. The Borrowers shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by them from the
Base Rate Option or Euro-Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the
Borrowers may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche;
provided that there shall not be at any one time outstanding more than twelve
(12) Borrowing Tranches in the aggregate among all of the Loans and provided
further that if an Event of Default exists and is continuing, the Borrowers may
not request, convert to, or renew the Euro-Rate Option for any Loans and all
existing Borrowing Tranches bearing interest under the Euro-Rate Option shall be
converted as their Interest Periods expire to the Base Rate Option. If at any
time the designated rate applicable to any Loan made by any Lender exceeds such
Lender's highest lawful rate, the rate of interest on such Lender's Loan shall
be limited to such Lender's highest lawful rate. Interest on the principal
amount of each Loan made in an Optional Currency shall be paid by the Borrowers
in such Optional Currency.


4.1.1    Revolving Credit Interest Rate Options; Swing Line Interest Rate.
Subject to Section 4.3 [Interest During Event of Default], the Borrowers shall
have the right to select from the following Interest Rate Options applicable to
the Revolving Credit Loans except that no Loan to which a Base Rate shall apply
may be made in an Optional Currency:


(i)    Revolving Credit Base Rate Option: A fluctuating rate per annum (computed
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or


(ii)    Revolving Credit Euro-Rate Option: A rate per annum (computed on the
basis of a year of 360 days and actual days elapsed) equal to the Euro-Rate plus
the Applicable Margin; provided, however, that in the case of a Revolving Credit
Loan which is denominated in Canadian dollars, British pounds sterling,
Australian dollars and New Zealand dollars, such rate per annum shall be
calculated on the basis of a 365 day year.


(iii)    Swing Loans: Swing Loans shall bear interest at a rate per annum
(computed on the basis of a year of 360 days and actual days elapsed) equal to
Daily Euro-Rate plus the Applicable Margin with respect to Loans bearing
interest at the Euro-Rate Option; provided, however, that Swing Loans in
Optional Currencies may, if necessary, bear interest based on an alternative
daily floating rate of interest agreed among the applicable Swing Loan Lenders
and Borrowers.


4.1.2    Rate Quotations. The Borrowers may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

56

--------------------------------------------------------------------------------






4.2    Interest Periods. At any time when the Borrowers shall select, convert to
or renew a Euro-Rate Option, the Borrowers shall notify the Administrative Agent
thereof at least four (4) Business Days prior to the effective date of such
Interest Rate Option, with respect to a Loan in an Optional Currency, and, in
all other cases, three (3) Business Days prior to the effective date of such
Euro-Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a Euro-Rate Option:


4.2.1    Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
Euro-Rate Option shall be in integral multiples of $500,000 and not less than
$1,000,000; and


4.2.2    Renewals. In the case of the renewal of a Euro-Rate Option at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.


4.3    Interest During Event of Default. To the extent permitted by Law, upon
the occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, and at the discretion of the Administrative
Agent (or as directed by the Required Lenders in their discretion) effective
following notice to the Borrowers:


4.3.1    Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.5.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased either: (i) in the case of Letter of Credit Fees, if so
directed by the Required Lenders, by 2.00% per annum; or (ii) in the case of
each Loan, by an amount equal to the sum of (a) the excess, if any, of (x) the
highest Applicable Margin set forth in Schedule 1.1(A) [Pricing Grid] with
respect to Loans accruing interest based on the Base Rate Option, over (y) the
existing Applicable Margin for such Loan, expressed as a percentage per annum,
plus (b) if so directed by the Required Lenders, 2.00% per annum;


4.3.2    Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable under the Base Rate Option plus an additional 2.00% per annum from
the time such Obligation becomes due and payable and until it is paid in full;
and


4.3.3    Acknowledgment. The Borrowers acknowledge that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrowers upon demand by
Administrative Agent.


4.4    Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.


4.4.1    Unascertainable. If on any date on which a Euro-Rate would otherwise be
determined, the Administrative Agent shall have determined that:

57

--------------------------------------------------------------------------------






(i)    adequate and reasonable means do not exist for ascertaining such
Euro-Rate, or


(ii)    a contingency has occurred which materially and adversely affects the
London interbank eurodollar market or the CDOR Market, the Administrative Agent
shall have the rights specified in Section 4.4.3 [Administrative Agent's and
Lender's Rights].


4.4.2    Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:


(i)    the making, maintenance or funding of any Loan to which a Euro-Rate
Option applies has been made impracticable or unlawful by compliance by such
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or


(ii)    such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or


(iii)    after making all reasonable efforts, deposits of the relevant amount in
Dollars or in the Optional Currency (as applicable) for the relevant Interest
Period for a Loan, or to banks generally, to which a Euro-Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the interbank eurodollar market,


then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent's and Lender's Rights].


4.4.3    Administrative Agent's and Lender's Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrowers thereof, and in the case
of an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrowers. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrowers to select, convert to or
renew a Euro-Rate Option or select on Optional Currency (as applicable) shall be
suspended until the Administrative Agent shall have later notified the
Borrowers, or such Lender shall have later notified the Administrative Agent, of
the Administrative Agent's or such Lender's, as the case may be, determination
that the circumstances giving rise to such previous determination no longer
exist. If at any time the Administrative Agent makes a determination under
Section 4.4.1 [Unascertainable] and the Borrowers have previously notified the
Administrative Agent of their selection of, conversion to or renewal of a
Euro-Rate Option and such Interest Rate Option has not yet gone into effect,
such notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available with respect to such Loans.
If any Lender notifies the Administrative Agent of a determination under
Section 4.4.2 [Illegality; Increased Costs; Deposits Not Available], the
Borrowers shall, subject to the Borrower's indemnification Obligations under
Section 5.10 [Indemnity], as to any Loan of the Lender to which a Euro-Rate
Option applies, on the date specified in such notice either (i) as applicable,
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan, or select a different Optional Currency or Dollars, or (ii) prepay
such Loan in accordance with Section 5.6 [Voluntary

58

--------------------------------------------------------------------------------




Prepayments]. Absent due notice from the Borrowers of conversion or prepayment,
such Loan shall automatically be converted to the Base Rate Option otherwise
available with respect to such Loan upon such specified date.


4.5    Selection of Interest Rate Options. If the Borrowers fail to select a new
Interest Period or Optional Currency to apply to any Borrowing Tranche of Loans
under the Euro-Rate Option at the expiration of an existing Interest Period
applicable to such Borrowing Tranche in accordance with the provisions of
Section 4.2 [Interest Periods], the Borrowers shall be deemed to have converted
such Borrowing Tranche to the Base Rate Option, commencing upon the last day of
the existing Interest Period.


4.6    Interest Act (Canada) Disclosure. For the purposes of the Interest Act
(Canada) and disclosure thereunder, whenever any interest or any fee to be paid
hereunder or in connection herewith is to be calculated on the basis of a
360-day year or any other period less than a full year, the yearly rate of
interest to which the rate used in such calculation is equivalent is the rate so
used multiplied by the actual number of days in the calendar year in which the
same is to be ascertained and divided by 360 or the number of days in such other
period, as applicable. The rates of interest under this Agreement are nominal
rates, and not effective rates or yields. The principle of deemed reinvestment
of interest does not apply to any interest calculation under this Agreement.


4.7    Canadian Usury Provision. If any provision of this Agreement would oblige
a Canadian Borrower to make any payment of interest or other amount payable to
any Lender in an amount or calculated at a rate which would be prohibited by law
or would result in a receipt by that Lender of "interest" at a "criminal rate"
(as such terms are construed under the Criminal Code (Canada)), then,
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by applicable law or so result in
a receipt by that Lender of "interest" at a "criminal rate", such adjustment to
be effected, to the extent necessary (but only to the extent necessary), as
follows:


(i)    first, by reducing the amount or rate of interest; and


(ii)    thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).


4.8    Minimum Interest Clause for Swiss Borrowers. The rates of interest
provided for in this Agreement, insofar as they relate to the Swiss Tranche, are
minimum interest rates. When entering into this Agreement, the parties have
assumed that the interest payable by Swiss Borrowers at the rates set out in
this Section or in other Sections of this Agreement is not and will not become
subject to Swiss Withholding Tax.


Notwithstanding that the parties hereto do not anticipate that any payment of
interest will be subject to Swiss Withholding Tax, such parties agree that, in
the event that (a) Swiss Withholding Tax is imposed on interest payments by any
Swiss Borrower and (b) such Swiss Borrower is unable, solely by

59

--------------------------------------------------------------------------------






reason of the Swiss Withholding Tax Act, to comply with Section 5.9.1 [Payments
Free of Taxes], then


(i)    the applicable interest rate in relation to that interest payment shall
be (A) the interest rate which would have applied to that interest payment as
provided for in Section 4.1 [Interest Rate Options] divided by (B) 1 minus the
rate at which the relevant Tax deduction is required to be made under Swiss
domestic tax law and/or applicable double taxation treaties (where the rate at
which the relevant Tax deduction is required to be made is for this purpose
expressed as a fraction of 1); and


(ii)    the Swiss Borrower shall (A) pay the relevant interest at the adjusted
rate in accordance with paragraph (i) above, (B) make the Tax deduction on the
interest so recalculated and (C) all references to a rate of interest under the
Agreement shall be construed accordingly.


To the extent that interest payable by a Swiss Borrower under this Agreement
becomes subject to Swiss Withholding Tax, at the Borrowers' expense, the Parties
shall promptly cooperate in completing any procedural formalities (including
submitting forms and documents required by the appropriate Tax authority) to the
extent possible and necessary for the specific Swiss Borrower to obtain the tax
ruling from Swiss Federal Tax Administration.


All the other provisions of Section 5.9 [Taxes] shall otherwise apply except for
the gross-up requirement provided for under Section 5.9.1 [Payments Free of
Taxes].




5. PAYMENTS


5.1    Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent's Fee or other fees or amounts due from the Borrowers hereunder shall be
payable prior to 11:00 a.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrowers, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
the Administrative Agent at the Principal Office for the account of the Swing
Loan Lenders with respect to the Swing Loans and for the ratable accounts of the
Lenders with respect to the Revolving Credit Loans in Dollars (unless otherwise
provided herein) and in immediately available funds, and the Administrative
Agent shall promptly distribute such amounts to the Lenders in immediately
available funds; provided that in the event payments are received by 11:00 a.m.
by the Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders the Federal Funds Effective Rate
in the case of Loans or other amounts due in Dollars, or the Overnight Rate in
the case of Loans or other amounts due in an Optional Currency, with respect to
the amount of such payments for each day held by the Administrative Agent and
not distributed to the Lenders. The Administrative Agent's and each Lender's
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement and shall be
deemed an "account stated."


5.2    Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to, or renewal of, any Interest Rate Option and each
payment or prepayment by the Borrowers with respect to principal, interest,
Commitment Fees, Letter of Credit Fees, or other fees (except for the
Administrative Agent's Fee

60

--------------------------------------------------------------------------------




and the Issuing Lender's fronting fee) or amounts due from the Borrowers
hereunder to the Lenders with respect to the Commitments and Loans, shall
(except as otherwise may be provided with respect to a Defaulting Lender and
except as provided in Section 4.4.3 [Administrative Agent's and Lender's Rights]
in the case of an event specified in Section 4.4 [Euro-Rate Unascertainable;
Etc.], Section 5.6.2 [Replacement of a Lender] or Section 5.8 [Increased Costs])
be payable ratably among the Lenders entitled to such payment in accordance with
the amount of principal, interest, Commitment Fees, Letter of Credit Fees, and
other fees or amounts then due or payable to such Lenders as set forth in this
Agreement. Notwithstanding any of the foregoing, each borrowing or payment or
prepayment by the Borrowers of principal, interest, fees or other amounts due
from the Borrowers solely with respect to Swing Loans shall be made by or to the
Swing Loan Lenders according to Section 2.4.5 [Borrowings to Repay Swing Loans].


5.3    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker's lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender's receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its pro rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:


(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and


(ii)the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrowers or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
Any Lender that fails at any time to comply with the provisions of this
Section 5.3 shall be deemed a Defaulting Lender until such time as it performs
its obligations hereunder and is not otherwise a

61

--------------------------------------------------------------------------------






Defaulting Lender for any other reason. A Defaulting Lender shall be deemed to
have assigned any and all payments due to it from the Borrower, whether on
account of or relating to outstanding Loans, Letters of Credit, interest, fees
or otherwise, to the remaining non-defaulting Lenders for application to, and
reduction of, their respective Ratable Share of all outstanding Loans and other
unpaid Obligations of any of the Loan Parties. The Defaulting Lender hereby
authorizes the Administrative Agent to distribute such payments to the
non-defaulting Lenders in proportion to their respective Ratable Share of all
outstanding Loans and other unpaid Obligations of any of the Loan Parties to
which such Lenders are entitled. A Defaulting Lender shall be deemed to have
satisfied the provisions of this Section 5.3 when and if, as a result of
application of the assigned payments to all outstanding Loans and other unpaid
Obligations of any of the Loan Parties to the non-defaulting Lenders, the
Lenders' respective Ratable Share of all outstanding Loans and unpaid
Obligations have returned to those in effect immediately prior to such violation
of this Section 5.3.
5.4    Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrowers prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate (or, for payments in an Optional Currency, the
Overnight Rate) and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.


5.5    Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the Euro-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 5.7 [Mandatory
Prepayments and Related Commitment Reductions] shall be due on the date such
mandatory prepayment is due. Interest on the principal amount of each Loan or
other monetary Obligation shall be due and payable on demand after such
principal amount or other monetary Obligation becomes due and payable (whether
on the stated Expiration Date, upon acceleration or otherwise).


5.6    Voluntary Prepayments.


5.6.1    Right to Prepay. The Borrowers shall have the right at their option
from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 5.6.2 [Replacement of a Lender] below, in
Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]). Whenever the
Borrowers desire to prepay any part of the Loans, they shall provide a
prepayment notice to the Administrative Agent by 12:00 p.m. on the date of
prepayment of the Revolving Credit Loans, and at least four (4) Business Days
prior to the date of prepayment of any Loans in an Optional Currency, or no

62

--------------------------------------------------------------------------------






later than 1:00 p.m. on the date of prepayment of Swing Loans, setting forth the
following information:


(w)    the date, which shall be a Business Day, on which the proposed prepayment
is to be made;
(x)    a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;
(y)    a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the Euro-Rate Option
applies; and
(z)    the total principal amount of such prepayment, which shall not be less
than the lesser of (i) the Revolving Facility Usage or $500,000 for any
Revolving Credit Loan or (ii) $100,000 for any Swing Loan.
All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in
Section 4.4.3 [Administrative Agent's and Lender's Rights], if the Borrowers
prepay a Loan but fail to specify the applicable Borrowing Tranche which the
Borrowers are prepaying, the prepayment shall be applied first to Loans to which
the Base Rate Option applies, and then to Loans to which the Euro-Rate Option
applies which are not in Optional Currencies, and then to Loans in Optional
Currencies. Any prepayment hereunder shall be subject to the Borrowers'
Obligation to indemnify the Lenders under Section 5.10 [Indemnity]. Prepayments
shall be made in the currency in which such Loan was made, unless otherwise
directed by the Administrative Agent. Revolving Credit Loan prepayments shall
not result in a reduction of the Revolving Credit Commitments unless the
Borrowers have so elected pursuant to Section 2.1.1.3 [Reduction in Revolving
Credit Commitments], or as may otherwise be provided in this Agreement.
5.6.2    Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4 [Euro-Rate Unascertainable, Etc.], (ii) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrowers to pay any additional
amount to any Lender or any Official Body for the account of any Lender pursuant
to Section 5.9 [Taxes], (iii) is a Defaulting Lender, (iv) becomes subject to
the control of an Official Body (other than normal and customary supervision),
or (v) is a Non-Consenting Lender referred to in Section 11.1 [Modifications,
Amendments or Waivers], then in any such event the Borrowers may, at their sole
expense, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.8
[Successors and Assigns]), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


(i)    the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 11.8 [Successors and Assigns];

63

--------------------------------------------------------------------------------






(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);


(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and


(iv)    such assignment does not conflict with applicable Law.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.


5.7    Mandatory Prepayments and Related Commitment Reductions.


5.7.1    Sale of Assets. Within five (5) Business Days of any sale of assets by
any Loan Party or any of its Subsidiaries (other than an Excluded Subsidiary)
authorized by clause (viii) of Section 8.2.7 [Dispositions of Assets or
Subsidiaries] resulting in Net Cash Proceeds in excess of $15,000,000 in the
aggregate in any fiscal year or any other sale of assets not permitted under
Section 8.2.7 [Disposition of Assets or Subsidiaries], if the proceeds are not
intended by such Loan Party to be used within 270 days for the purchase of
replacement of assets (or on such 270th day if the Loan Parties intended to use
such proceeds for such replacement but fail to do so within such 270-day
period), the Borrowers shall prepay an aggregate principal amount of Loans (or
Dollar Equivalent thereof, as applicable) equal to 100% of the Net Cash Proceeds
of such sale immediately upon receipt thereof by such Loan Party or such
Subsidiary (such prepayments to be applied as set forth below in this
Section 5.7); provided that at any time the Consolidated Leverage Ratio, as of
the fiscal quarter most recently ended prior to such sale for which a Compliance
Certificate has been delivered pursuant to Section 8.3.3 [Certificate of the
Company], is equal to or less than 2.25 to 1.00 and no Event of Default exists,
then such prepayment otherwise required as the result of a sale of assets
authorized by Section 8.2.7(viii) shall not be required.


5.7.2    Debt Issuances. Upon the incurrence or issuance by any Loan Party or
any of its Subsidiaries (other than an Excluded Subsidiary) of any Indebtedness
in excess of $15,000,000 in the aggregate in any fiscal year authorized by
Section 8.2.1(x) or any other incurrence or issuance of Indebtedness by any Loan
Party or any of its Subsidiaries not permitted to be incurred or issued in
accordance with Section 8.2.1 [Indebtedness], the Borrowers shall prepay an
aggregate principal amount of Loans (or Dollar Equivalent thereof, as
applicable) equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by such Loan Party or such Subsidiary (such
prepayments to be applied as set forth below in this Section 5.7); provided that
if the Consolidated Leverage Ratio, as of the fiscal quarter most recently ended
prior to such issuance for which a Compliance Certificate has been delivered
pursuant to Section 8.3.3 [Certificate of the Company], is equal to or less than
2.25 to 1.00 and no Event of Default exists, then such prepayment otherwise
required as the result of the incurrence or issuance of any Indebtedness
authorized by Section 8.2.1(x) shall not be required.



64

--------------------------------------------------------------------------------




5.7.3    Equity Issuances. Upon the sale or issuance by any Loan Party or any of
its Subsidiaries of any Equity Interests (other than sales or issuances
expressly permitted to be consummated in accordance with Section 8.2.12
[Issuance of Stock]), the Borrowers shall prepay an aggregate principal amount
of Loans (or Dollar Equivalent thereof, as applicable) equal to 50% of all Net
Cash Proceeds received therefrom immediately upon receipt thereof by such Loan
Party or such Subsidiary (such prepayments to be applied as set forth below in
this Section 5.7); provided that if the Consolidated Leverage Ratio, as of the
fiscal quarter most recently ended prior to such issuance for which a Compliance
Certificate has been delivered pursuant to Section 8.3.3 [Certificate of the
Company], is equal to or less than 2.25 to 1.00 and no Event of Default exists,
then such prepayment shall not be required.


5.7.4    Material Recovery Events. Upon the receipt of proceeds of any Material
Recovery Event by or paid to or for the account of any Loan Party or any
Subsidiary of a Loan Party, not otherwise described in a preceding section of
this Section 5.7, if the recovered proceeds are not intended by such Loan Party
to be used within 270 days for the repair, replacement or restoration of damaged
property or in the case of a Material Recovery Event consisting of a tax refund,
to pay taxes (or on such 270th day if the Borrowers intended to use such
proceeds for such repair, replacement, restoration or payment of taxes but fail
to so use all such proceeds within such 270-day period), the Borrowers shall
prepay an aggregate principal amount of Loans (or Dollar Equivalent thereof, as
applicable) equal to 100% of all Net Cash Proceeds (or such lesser amount as
shall not have been used as permitted hereunder to repair, replace or restore
damaged property or payment of taxes) received therefrom immediately upon
receipt thereof by such Loan Party or such Subsidiary (such prepayments to be
applied as set forth below in this Section 5.7); provided that if the
Consolidated Leverage Ratio, as of the fiscal quarter most recently ended prior
to such issuance for which a Compliance Certificate has been delivered pursuant
to Section 8.3.3 [Certificate of the Company], is equal to or less than 2.25 to
1.00 and no Event of Default exists, then such prepayment shall not be required.


5.7.5    Currency Fluctuations. If on any Computation Date, the sum of the
Dollar Equivalent Revolving Facility Usage is greater than the Revolving Credit
Commitments (or, in the case of Swing Loans, the sum of the Dollar Equivalent
Swing Loans is greater than any of the limitations thereupon set forth in
Section 2.1.2.2 [Swing Loans in Optional Currencies]) as a result of a change in
exchange rates between one (1) or more Optional Currencies and Dollars, then the
Administrative Agent shall notify the Borrowers of the same. Subject to Section
2.4.5 [Borrowings to Repay Swing Loans] if applicable with respect to Swing
Loans, the Borrowers shall pay or prepay the Revolving Credit Loans (subject to
Borrowers' indemnity obligations contained in this Agreement, including, without
limitation, under Section 5.8 [Increased Costs], Section 5.9 [Taxes] and
Section 5.10 [Indemnity]) within three (3) Business Days after receiving such
notice such that the sum of the Dollar Equivalent Revolving Facility Usage no
longer exceeds the aggregate Revolving Credit Commitments (or, in the case of
Swing Loans, such other limitations thereupon set forth in Section 2.1.2.2
[Swing Loans in Optional Currencies]).

65

--------------------------------------------------------------------------------








5.7.6    Application of Payments.


5.7.6.1    Application Among Interest Rates and Currencies. All prepayments
required pursuant to this Section 5.7 shall first be applied among the Interest
Rate Options to the principal amount of the applicable Loans subject to the Base
Rate Option, then to Loans denominated in Dollars and subject to a Euro-Rate
Option and then to Loans of Optional Currencies subject to the Euro-Rate Option,
and the Borrowers will be subject to the indemnity obligation set forth in
Section 5.8 [Increased Costs] and Section 5.9 [Taxes]. In accordance with
Section 5.10 [Indemnity], each Borrower shall indemnify the Lenders for any loss
or expense, including loss of margin, incurred with respect to any such
prepayments applied against Loans subject to a Euro-Rate Option on any day other
than the last day of the applicable Interest Period.


5.7.6.2    Application of Prepayments. All prepayments pursuant to this
Section 5.7 shall be applied to reduce the Revolving Credit Loans (without a
permanent corresponding Revolving Credit Commitment reduction unless otherwise
provided in this Agreement).


5.7.6.3    No Deemed Cure. The payment of any mandatory prepayment as required
by this Section 5.7 shall not be deemed to cure any Event of Default caused
under another provision of this Agreement by the same occurrence which gave rise
to the mandatory prepayment obligation under this Section 5.7.


5.8    Increased Costs.


5.8.1    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Euro-Rate) or the
Issuing Lender;


(ii)    subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Loan under the Euro-Rate Option made
by it, or change the basis of taxation of payments to such Lender or the Issuing
Lender in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 5.9 [Taxes] and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or


(iii)    impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or any Loan under
the Euro-Rate Option made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan under the Euro-Rate Option (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the

66

--------------------------------------------------------------------------------




Issuing Lender, the Borrowers will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.
5.8.2    Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender's or the Issuing Lender's holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender's or the Issuing Lender's capital or
on the capital of such Lender's or the Issuing Lender's holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the Issuing Lender, to a level below that which such
Lender or the Issuing Lender or such Lender's or the Issuing Lender's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's or the Issuing Lender's policies and the policies of
such Lender's or the Issuing Lender's holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender's or the Issuing
Lender's holding company for any such reduction suffered.


5.8.3    Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in Section 5.8.1
[Increased Costs Generally] or Section 5.8.2 [Capital Requirements] and in
reasonable detail the calculations necessary to determine such amount or amounts
and delivered to the Borrowers shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.


5.8.4    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or the Issuing Lender's right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six(6) months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrowers of the Change in Law giving rise to such increased costs or
reductions and of such Lender's or the Issuing Lender's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).


5.9    Taxes.


5.9.1    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrowers shall be required by
applicable Law to deduct or withhold any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable



67

--------------------------------------------------------------------------------






to additional sums payable under this Section), the Administrative Agent, Lender
or Issuing Lender, as the case may be, receives a net payment equal to the
amount it would have received had no such deductions or withholdings been made,
(ii) the Borrowers shall make such deductions and withholdings and (iii) the
Borrowers shall timely pay the full amount deducted to the relevant Official
Body in accordance with applicable Law. For the avoidance of doubt, Borrowers'
obligations hereunder shall apply regardless of whether the Indemnified Taxes or
other Taxes are an obligation of any Borrower or of any Lender. Each Foreign
Borrower undertakes to provide the Administrative Agent, promptly upon request,
with such documents as may be reasonably necessary under any Law or treaty for
the availability of any relief from the a foreign jurisdiction withholding or
other applicable tax.


Each Lender participating in any Loan to a Swiss Borrower represents and
warrants as at the date of this Agreement that it is a Qualifying Bank or, if
participating in any Loan as a Permitted Non-Qualifying Lender, that any
information given by it to all Swiss Borrowers to determine whether they would
constitute one (1) person only for the purposes of the Swiss Bank Rules is
accurate in all material respects and each Lender becoming a Lender by
assignment or transfer under Section 11.8.2 [Assignments by Lenders] shall
represent and warrant as at the effective date of such assignment or transfer
that it is a Qualifying Bank by delivery of its Assignment and Assumption
Agreement or, if it is a Permitted Non-Qualifying Lender, that any information
given by it to the Swiss Borrowers to determine compliance with the Swiss Bank
Rules is accurate in all material respects.
5.9.2    Payment of Other Taxes by the Borrowers. Without limiting the
provisions of Section 5.9.1 [Payments Free of Taxes] above, the Borrowers shall
timely pay any Other Taxes to the relevant Official Body in accordance with
applicable Law.


5.9.3    Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.9) paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or the Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Lender, shall be conclusive absent manifest error.


5.9.4    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to an Official Body, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


5.9.5    Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the Law of the jurisdiction in which
each Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrowers (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrowers or the



68

--------------------------------------------------------------------------------




Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. Notwithstanding the submission
of a such documentation claiming a reduced rate of or exemption from U.S.
withholding tax, the Administrative Agent shall be entitled to withhold United
States federal income taxes at the full 30% withholding rate if in its
reasonable judgment it is required to do so under the due diligence requirements
imposed upon a withholding agent under § 1.1441-7(b) of the United States Income
Tax Regulations. Further, the Administrative Agent is indemnified under §
1.1461-1(e) of the United States Income Tax Regulations against any claims and
demands of any Lender or assignee or participant of a Lender for the amount of
any tax it deducts and withholds in accordance with regulations under § 1441 of
the Internal Revenue Code. In addition, any Lender, if requested by the
Borrowers or the Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.


If the Administrative Agent, any Lender or the Issuing Lender determines, in
good faith and in its sole discretion, that it has received a refund of any
taxes in respect of or calculated with reference to Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 5.9, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 5.9 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the Issuing Lender (including any Taxes imposed with
respect to such refund) as is determined by the Administrative Agent, such
Lender or the Issuing Lender in good faith and in its sole discretion, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Loan Party, upon the
request of the Administrative Agent, such Lender or the Issuing Lender, agrees
to repay as soon as reasonably practicable the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the Issuing
Lender in the event the Administrative Agent, such Lender or the Issuing Lender
is required to repay such refund to such Governmental Authority. This Section
shall not be construed to require the Administrative Agent, any Lender or the
Issuing Lender to make available its tax returns (or any other information
relating to its Taxes which it deems confidential) to the Loan Parties or any
other Person.
Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
(i)two (2) duly completed valid originals of IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

69

--------------------------------------------------------------------------------






(ii)two (2) duly completed valid originals of IRS Form W-8ECI,


(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of any Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in section 881(c)(3)(C) of the Code and (y) two
(2) duly completed valid originals of IRS Form W-8BEN,


(iv)any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made, or


(v)to the extent that any Lender is not a Foreign Lender, such Lender shall
submit to the Administrative Agent two (2) originals of an IRS Form W-9 or any
other form prescribed by applicable Law demonstrating that such Lender is not a
Foreign Lender.


If a payment made to a Lender under this Agreement would not be subject (in
whole or in part) to U.S. federal withholding tax imposed by FATCA if such
Lender were to comply with the applicable reporting or disclosure requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Company and Administrative
Agent, at the time or times prescribed by Law and at such time or times
reasonably requested by the Company or Administrative Agent, such documentation
or certifications prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation or
certifications reasonably requested by the Company or Administrative Agent as
may be necessary for the Company or Administrative Agent to comply with its
obligations to withhold or report under FATCA, to determine that such Lender has
complied with such Lender's obligations under FATCA, or to determine the amount
(if any) to deduct and withhold from such payment.
5.9.6    Lender's Cooperation in Tax Matters. Promptly upon request by the
Administrative Agent, at the Borrowers' expense, each of the Lenders agrees to
cooperate in completing any procedural formalities necessary for any Loan Party
to obtain authorization to make any payments under this Agreement without any
deduction or withholding for or on account of taxes from a payment under a Loan
Document. Each of the Lenders further agrees to provide such information as any
Swiss Borrower may reasonably request from time to time to determine such Swiss
Borrower's compliance with Swiss Bank Rules.
Within thirty (30) days after request by any Lender that holds a passport under
the HMRC DT Treaty Passport scheme and which wishes that scheme to apply to this
Agreement, Invacare Limited shall file a duly completed form DTTP‑2 in respect
of such Lender, with HM Revenue and Customs and shall promptly provide Lender
with a copy of that filing.
5.10    Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrowers shall
indemnify each Lender against all liabilities, losses or expenses (including any
reasonably calculated loss of any foreign exchange losses and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan, from fees payable to terminate the deposits from which such
funds were obtained or from the performance of



70

--------------------------------------------------------------------------------




any foreign exchange contract) which such Lender sustains or incurs as a
consequence of any


(i)    payment, prepayment, conversion or renewal of any Loan to which a
Euro-Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),


(ii)    attempt by the Borrowers to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.3
[Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest
Periods] or notice relating to prepayments under Section 5.6 [Voluntary
Prepayments], or


(iii)    default by the Borrowers in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrowers to pay when due (by acceleration or
otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder.


If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.
5.11    Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrowers may borrow,
repay and reborrow Swing Loans and the Swing Loan Lenders may make Swing Loans
as provided in Section 2.1.2 [Swing Loan Commitments] hereof during the period
between Settlement Dates. The Administrative Agent shall notify each Lender of
its Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a "Required Share"). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any dates scheduled for mandatory prepayments hereunder, and may at its
option effect settlement on any other Business Day. These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment]. The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender's Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrowers to the Administrative Agent with respect to the
Revolving Credit Loans.

71

--------------------------------------------------------------------------------








5.12    Interbank Market Presumption. For all purposes of this Agreement and
each Note with respect to any aspects of the Euro-Rate, any Loan under the
Euro-Rate Option or any Optional Currency, each Lender and Administrative Agent
shall be presumed to have obtained rates, funding, currencies, deposits, and the
like in the Relevant Interbank Market regardless of whether it did so or not;
and, each Lender's and Administrative Agent's determination of amounts payable
under, and actions required or authorized by, Section 5.8 [Increased Costs],
Section 5.9 [Taxes] and Section 5.10 [Indemnity] shall be calculated, at each
Lender's and Administrative Agent's option, as though each Lender and
Administrative Agent funded each Borrowing Tranche of Loans under the Euro-Rate
Option through the purchase of deposits of the types and maturities
corresponding to the deposits used as a reference in accordance with the terms
hereof in determining the Euro-Rate applicable to such Loans, whether in fact
that is the case.


5.13    Judgment Currency.


5.13.1    Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
or under a Note in any currency (the "Original Currency") into another currency
(the "Other Currency"), the parties hereby agree, to the fullest extent
permitted by Law, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures, each Lender could purchase the
Original Currency with the Other Currency after any premium and costs of
exchange on the Business Day preceding that on which final judgment is given.


5.13.2    Indemnity in Certain Events. The obligation of the Borrowers in
respect of any sum due from the Borrowers to any Lender hereunder shall,
notwithstanding any judgment in an Other Currency, whether pursuant to a
judgment or otherwise, be discharged only to the extent that, on the Business
Day following receipt by any Lender of any sum adjudged to be so due in such
Other Currency, such Lender may in accordance with normal banking procedures
purchase the Original Currency with such Other Currency. If the amount of the
Original Currency so purchased is less than the sum originally due to such
Lender in the Original Currency, the Borrowers agree, as a separate obligation
and notwithstanding any such judgment or payment, to indemnify such Lender
against such loss. If the amount of the Original Currency so purchased is
greater than the sum originally due to such Lender in the Original Currency,
such Lender agrees to return the amount of any excess to the Borrowers (or to
any other Person who may be entitled thereto under applicable Law).


5.14    Parallel Debt (Dutch Law Provisions).


5.14.1    Corresponding Obligations and relevant US Companies. In this
Section 5.14, "Corresponding Obligations" means any obligation, present or
future, to pay an amount to the Administrative Agent, the Lenders or any one or
more of them, under the Loan Documents (other than the Parallel Debt (as defined
below)). In this Section 5.14, "US Company" means each of Invacare Holdings LLC
and Invacare International Corporation.


5.14.2    Parallel Debt. Each US Company irrevocably and unconditionally
undertakes to pay to the Administrative Agent an amount equal to the aggregate
amount payable by it in respect of its Corresponding Obligations as they may
exist from time to time. The payment undertaking of each US Company to the
Administrative Agent under this clause is referred to as a "Parallel Debt". Each
Parallel Debt will be payable in the currency or currencies of the relevant
Corresponding Obligations.



72

--------------------------------------------------------------------------------




5.14.3    Nature of Parallel Debt. Each Parallel Debt of an US Company:


(i)    will become due and payable upon the Administrative Agent's first demand,
which may be made at any time on or after the date on which one or more of the
Corresponding Obligations of that US Company become due and payable;


(ii)    constitutes an undertaking, obligation and liability of the relevant US
Company to the Administrative Agent which is separate and independent from, and
without prejudice to, the Corresponding Obligations; and


(iii)    represents the Administrative Agent's own separate and independent
claim to receive payment of that Parallel Debt from the relevant US Company,
provided that the total amount which may become due under the Parallel Debt of
such US Company under this Section 5.14 will never exceed the total amount which
may become due under the Corresponding Obligations of such US Company.
5.14.4    Decrease of Corresponding Obligations / Parallel Debt. The total
amount due by an US Company as the Parallel Debt under this Section 5.14 will be
decreased to the extent that such US Company has paid any amount to the
Administrative Agent, the Lenders or any one or more of them to reduce such US
Company's outstanding Corresponding Obligations or the Administrative Agent, the
Lenders or any one or more of them otherwise receive(s) any amount in payment of
such Corresponding Obligations (other than by virtue of subparagraph (ii)
below); and


(ii)    to the extent that an US Company has paid any amount to the
Administrative Agent under the Parallel Debt or the Administrative Agent has
otherwise received monies in payment of such Parallel Debt, the total amount due
under the Corresponding Obligations will be decreased.


5.14.5    Creditor of the Parallel Debt. Any security rights governed by Dutch
law granted under the Loan Documents to the Administrative Agent to secure the
Parallel Debt are granted to the Administrative Agent in its capacity as
creditor of the Parallel Debt and shall not be held on trust.


6. REPRESENTATIONS AND WARRANTIES


6.1    Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:


6.1.1    Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default. Each Loan Party and each Subsidiary
of each Loan Party (i) is a corporation, partnership or limited liability
company (or foreign jurisdictional equivalent) duly organized, validly existing
and in good standing (or foreign jurisdictional equivalent) under the laws of
its jurisdiction of organization, (ii) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, (iii) is duly licensed or qualified and in good standing (or foreign
jurisdictional equivalent) in each jurisdiction where such licensing or
qualification is required, except where the failure to so qualify will not
result in a Material Adverse Change, (iv) has full power to enter into, execute,
deliver and carry out this Agreement and the other Loan Documents to which

73

--------------------------------------------------------------------------------






it is a party, to incur the Indebtedness contemplated by the Loan Documents and
to perform its Obligations under the Loan Documents to which it is a party, and
all such actions have been duly authorized by all necessary proceedings on its
part, (v) is in compliance in all material respects with all applicable Laws
(other than Environmental Laws which are specifically addressed in
Section 6.1.14 [Environmental Matters] and other regulatory protections that are
addressed in Section 6.1.18 [Other Regulatory Protections]) in all jurisdictions
in which any Loan Party or Subsidiary of any Loan Party is presently or will be
doing business except where the failure to do so would not constitute a Material
Adverse Change, and (vi) has good and, with respect to real property interests,
marketable title to or valid leasehold interest in all material properties,
assets and other rights which it purports to own or lease or which are reflected
as owned or leased on its books and records, free and clear of all Liens and
encumbrances except Permitted Liens. No Event of Default exists or is
continuing.


6.1.2    Subsidiaries and Owners; Investment Companies. Schedule 6.1.2 states
(i) the name of each of the Company's Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of equity interests in such
Subsidiary and (ii) any options, warrants or other rights outstanding to
purchase any such equity interests referred to in clause (i) (collectively, the
"Company Equity Interests"). Each of the Borrowers and each Subsidiary of the
Borrowers has good title to all of the Company Equity Interests it purports to
own, free and clear in each case of any Lien and all such Company Equity
Interests been validly issued, fully paid and nonassessable. None of the Loan
Parties or Subsidiaries of any Loan Party is an "investment company" registered
or required to be registered under the Investment Company Act of 1940 or under
the "control" of an "investment company" as such terms are defined in the
Investment Company Act of 1940 and shall not become such an "investment company"
or under such "control." None of the Excluded Subsidiaries is a Material
Subsidiary. The Loan Parties and the Excluded Subsidiaries represent all of the
Subsidiaries of the Company.


6.1.3    Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto, enforceable
against such Loan Party in accordance with its terms, subject to (a) the effects
of bankruptcy, insolvency, examinership, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors' rights generally,
(b) general principles of equity (regardless of when such enforceability is
considered in a proceeding in equity or at law) and (c) implied covenants of
good faith and fair dealing.


6.1.4    No Conflict; Material Contracts; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party or
(ii) any Law or any Material Contract or instrument or order, writ, judgment,
injunction or decree to which any Loan Party is a party or by which it is bound
or to which it is subject, or result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party (other than Liens granted under the Loan Documents and other
Permitted Liens). There is no default under any Material Contract which
constitutes a Material Adverse

74

--------------------------------------------------------------------------------






Change, and none of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law which constitutes a Material Adverse Change.
Except as set forth in Schedule 6.1.4, no consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any material agreement in connection with
the execution, delivery and carrying out of this Agreement and the other Loan
Documents. All consents set forth on Schedule 6.1.4 shall be obtained prior to
the Closing Date.


6.1.5    Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party or any Subsidiary of such Loan Party at law or in equity before any
Official Body which individually or in the aggregate constitutes a Material
Adverse Change. None of the Loan Parties or any Subsidiaries of any Loan Party
is in violation of any order, writ, injunction or any decree of any Official
Body which constitutes a Material Adverse Change.


6.1.6    Financial Statements.


(i)    Historical Statements. The Company has delivered to the Administrative
Agent a copy of Annual Report on Form 10-K for and as of the end of the fiscal
year ended December 31, 2012. In addition, the Company has delivered to the
Administrative Agent copies of its Quarterly Report on Form 10-Q for the fiscal
quarters ended March 31, 2013, June 30, 2013 and September 30, 2013 (all such
annual and interim statements being collectively referred to as the
"Statements"). The Statements were compiled from the books and records
maintained by the Company's management, are correct and complete in all material
respects and fairly represent the consolidated financial condition of the
Company and its Subsidiaries as of the respective dates thereof and the results
of operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied, subject (in the case of the interim
statements) to normal year-end audit adjustments and footnotes.


(ii)    Accuracy of Financial Statements. Neither the Company nor any Subsidiary
of the Company has any material liabilities, contingent or otherwise, or forward
or long-term commitments that are not disclosed in the Statements or in the
notes thereto or in other public releases or filings, and except as disclosed
therein there are no unrealized or anticipated losses from any commitments of
the Company or any Subsidiary of the Company which constitutes a Material
Adverse Change. Since December 31, 2012, except as previously disclosed in
writing to the Lenders, no Material Adverse Change has occurred.


6.1.7    Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Loan
Parties or any Subsidiary of any Loan Party holds or intends to hold margin
stock in such amounts that more than 25% of the reasonable value of the assets
of any Loan Party or Subsidiary of any Loan Party are or will be represented by
margin stock.

75

--------------------------------------------------------------------------------






6.1.8    Full Disclosure. Neither this Agreement nor any other Loan Document,
nor any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, all as
supplemented by securities Law filings, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading in any material respect. There is no fact
known to any Loan Party which materially adversely affects the business,
property, assets, financial condition, results of operations of any Loan Party
or Subsidiary of any Loan Party which has not been set forth in this Agreement,
in securities Law filings or in the certificates, statements, agreements or
other documents furnished in writing to the Administrative Agent and the Lenders
prior to or at the date hereof in connection with the transactions contemplated
hereby.


6.1.9    Taxes. All foreign, federal and state, and material local, provincial
and other tax returns required to have been filed with respect to each Loan
Party and each Subsidiary of each Loan Party have been filed, and payment or
adequate provision has been made for the payment of all taxes, fees, assessments
and other governmental charges which have or may become due pursuant to said
returns or to assessments received, except (i) to the extent that such taxes,
fees, assessments and other charges are being contested in good faith by
appropriate proceedings diligently conducted and for which such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made or (ii) with respect to any state or local returns which have not been
filed, such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made; provided, further, the failure to file
any such return does not constitute a Material Adverse Change.


6.1.10    Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and
each Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and currently planned to be
conducted by such Loan Party or Subsidiary, without known possible, alleged or
actual conflict with the rights of others (except where such conflict would not
constitute a Material Adverse Change).


6.1.11    Liens in the Collateral. The Liens in the Collateral granted to the
Administrative Agent for the benefit of the Lenders pursuant to the Pledge
Agreement, the Security Agreement (and the deposit account control agreements to
be executed in connection therewith) and the Patent, Trademark and Copyright
Security Agreement (collectively, the "Collateral Documents") constitute and
will continue to constitute (except as expressly provided otherwise in the
Security Agreement) Prior Security Interests in the Collateral. All filing fees
and other expenses in connection with the perfection of such Liens have been or
will be paid by the Borrowers promptly after request by the Administrative
Agent.


6.1.12    Insurance. The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which provide
coverage from reputable and financially sound insurers in amounts sufficient to
insure the assets and risks of each such Loan Party and Subsidiary in accordance
with past practice.


6.1.13    ERISA Compliance. (i) Each Plan is in compliance with the applicable
provisions of ERISA, the Code and other federal or state Laws, except where the
failure to be in compliance would

76

--------------------------------------------------------------------------------






not constitute a Material Adverse Change. Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or an application for such a letter is currently being processed by
the IRS with respect thereto and, to the best knowledge of Borrowers, nothing
has occurred which would prevent, or cause the loss of, such qualification,
except where any such loss would not constitute a Material Adverse Change. Each
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan, except where any such failure would not
constitute a Material Adverse Change.


(ii)    No ERISA Event has occurred or is reasonably expected to occur; (a) no
Pension Plan has any unfunded pension liability (i.e. excess of benefit
liabilities over the current value of that Pension Plan's assets, determined in
accordance with the assumptions used for funding the Pension Plan for the
applicable plan year), except where such liability would not constitute a
Material Adverse Change; (b) neither any Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA), except where such liability would not constitute a
Material Adverse Change; (c) neither any Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan, except where such liability would not constitute a Material
Adverse Change; and (d) neither any Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Sections 4069 or 4212(c) of ERISA,
except where such transaction would not constitute a Material Adverse Change.
6.1.14    Environmental Matters. Each Loan Party is and, to the knowledge of
each respective Loan Party, and each Subsidiary of each Loan Party, is and has
been in compliance with applicable Environmental Laws except as disclosed on
Schedule 6.1.14; provided that such matters so disclosed would not constitute a
Material Adverse Change.


6.1.15    Solvency. The Loan Parties on a consolidated basis are Solvent. After
giving effect to the transactions contemplated by the Loan Documents, including
all Indebtedness incurred thereby, the Liens granted by the Domestic Borrowers
in connection therewith and the payment of all fees related thereto, the Loan
Parties will be Solvent, determined on a consolidated basis as of the Closing
Date.


6.1.16    Fraud and Abuse. Except as could not, individually or in the
aggregate, constitute a Material Adverse Change or result in liability for the
Loan Parties in excess of $15,000,000 or result in criminal liability for any
Loan Party, neither any Loan Party and its Subsidiaries nor, to the knowledge of
any Chief Executive Officer, Chief Financial Officer, Treasurer or Compliance
Officer of the Company, any of their officers or directors, have engaged in any
activities which are prohibited under federal Medicare and Medicaid statutes, 42
U.S.C. Section 1320a-7b or 42 U.S.C. Section 1395nn or the regulations
promulgated pursuant to such statutes or related state, local or provincial
statutes or regulations, or which are prohibited by binding rules of
professional conduct, including but not limited to the following: (a) knowingly
and willfully making or causing to be made a false statement or
misrepresentation of a material fact in any applications for any benefit or
payment; (b) knowingly and

77

--------------------------------------------------------------------------------






willfully making or causing to be made any false statement or misrepresentation
of a material fact for use in determining rights to any benefit or payment; (c)
failing to disclose knowledge by a claimant of the occurrence of any event
affecting the initial or continued right to any benefit or payment on its own
behalf or on behalf of another with the intent to secure such benefit or payment
fraudulently; (d) knowingly and willfully soliciting or receiving any
remuneration (including any kickback, bribe or rebate), directly or indirectly,
overtly or covertly, in cash or in kind, or offering to pay such remuneration
(i) in return for referring an individual to a Person for the furnishing or
arranging for the furnishing of any item or service for which payment may be
made in whole or in part by Medicare, Medicaid or other applicable third party
payors, or (ii) in return for purchasing, leasing or ordering or arranging for
or recommending the purchasing, leasing or ordering of any good, facility,
service, or item for which payment may be made in whole or in part by Medicare,
Medicaid or other applicable third party payors.


Notwithstanding the foregoing, the Loan Parties are aware of, and have
disclosed, the existence of the OIG Investigation. The Loan Parties believe that
the programs described in the subpoena are in compliance with all applicable
Laws, except where the failure to be in compliance would not constitute a
Material Adverse Change. The Loan Parties are cooperating fully with the
government inquiry.


6.1.17    Licensing and Accreditation. Except as could not, individually or in
the aggregate, constitute a Material Adverse Change or result in liability for
the Loan Parties and their Subsidiaries in excess of $15,000,000 or result in
criminal liability for any Loan Party, (a) each of the Loan Parties and their
Subsidiaries has, to the extent applicable: (i) obtained and maintains in good
standing all required licenses; and (ii) to the extent prudent and customary in
the industry in which it is engaged, obtained and maintains accreditation from
all generally recognized accrediting agencies; and (b) all such required
licenses and accreditations are in full force and effect on the date hereof and
have not been revoked or suspended or otherwise limited.


6.1.18    Other Regulatory Protection. Except for oxygen products, none of the
Loan Parties and their Subsidiaries manufactures pharmaceutical products. Except
as set forth on Schedule 6.1.18, none of the Loan Parties and none of the
Subsidiaries of the Loan Parties (a) participates in Medicare or Medicaid as a
provider or supplier, rather, the Loan Parties and their Subsidiaries are
manufacturers and sell to providers for purposes of Medicare, Medicaid and any
other Medical Reimbursement Program, (b) is a party to any Medicare Provider
Agreement or Medicaid Provider Agreement, or (c) bills for items or services to
any Medical Reimbursement Program. Each of the Loan Parties and its Subsidiaries
is in compliance with all applicable rules, regulations and other requirements
of the Food and Drug Administration ("FDA"), the Federal Trade Commission
("FTC"), the Occupational Safety and Health Administration ("OSHA"), the
Consumer Product Safety Commission, the United States Customs Service and the
United States Postal Service and other state or federal regulatory authorities
or jurisdictions in which such Loan Party or any of its Subsidiaries do business
or distribute and market products, except to the extent that any such
noncompliance, individually or in the aggregate, does not constitute a Material
Adverse Change. Neither the FDA, the FTC, OSHA, the Consumer Product Safety
Commission, nor any other such regulatory authority has requested (or, to the
knowledge of any Authorized Officer, are considering requesting) any product
recalls or other enforcement actions that (a) if complied with, individually or
in the aggregate, could constitute a Material Adverse Change or (b) with which
the Loan Parties and their Subsidiaries have not complied within the time period
allowed.

78

--------------------------------------------------------------------------------






6.1.19    Compliance with the Swiss Twenty Non-Bank Rule. Subject to the Lenders
complying with their representations under Section 5.9.1 [Payments Free of
Taxes] and the requirement of Section 5.9.6 [Lender's Cooperation in Tax
Matters], each Swiss Borrower is in compliance with the Twenty Non-Bank Rule
(taking into account in particular the ordinance of the Swiss Federal Council of
June 18, 2010 amending the Swiss Federal Ordinance on withholding tax and the
Swiss Federal Ordinance on stamp duties with effect as of August 1, 2010). Each
Swiss Borrower, in determining compliance with Swiss Bank Rules, may assume that
up to ten (10) of the Lenders under this Agreement are not Qualifying Banks if
it cannot determine the exact number thereof.


6.1.20    Anti-Terrorism Laws. (i) No Covered Entity is a Sanctioned Person, and
(ii) no Covered Entity, either in its own right or through any third party, (a)
has any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law, (b) does
business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; or (c) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law. The representation in this Section 6.1.20
shall apply to a Covered Entity having its registered office or seat of
management in the Federal Republic of Germany only to the extent as it does not
result in a violation by such Covered Entity of Section 7 of the German Foreign
Trade Regulation (Aussenwirtschaftsverordnung) or any successor, or a similar
applicable, Federal Republic of Germany anti-boycott statute, as to which laws
each such German Loan Party hereby confirms its compliance therewith.


6.2    Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto pursuant to this Section 6
become outdated or incorrect in any material respect, the Borrowers shall
promptly provide the Administrative Agent in writing with such revisions or
updates to such Schedule as may be necessary or appropriate to update or correct
same. No Schedule shall be deemed to have been amended, modified or superseded
by any such correction or update, nor shall any breach of warranty or
representation resulting from the inaccuracy or incompleteness of any such
Schedule be deemed to have been cured thereby, unless and until the Required
Lenders, in their sole and absolute discretion, shall have accepted in writing
such revisions or updates to such Schedule; provided, however, that the
Borrowers may update Schedules 6.1.1, 6.1.2 and 6.1.14 without any Lender
approval in connection with any transaction permitted under Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions], Section 8.2.7
[Dispositions of Assets or Subsidiaries] and Section 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures].


7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT


The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:
7.1    First Loans and Letters of Credit.


7.1.1    Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:

79

--------------------------------------------------------------------------------






(i)A certificate of each of the Loan Parties signed by an Authorized Officer,
dated the Closing Date stating that (w) all representations and warranties of
the Loan Parties set forth in this Agreement are true and correct in all
material respects, (x) the Loan Parties are in compliance with each of the
covenants and conditions hereunder, (y) no Event of Default or Potential Default
exists, and (z) no Material Adverse Change has occurred since December 31, 2012.


(ii)A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary or an Authorized Officer of each of the Loan Parties,
certifying as appropriate as to: (a) all action taken by each Loan Party in
connection with this Agreement and the other Loan Documents; (b) the names of
the Authorized Officers authorized to sign the Loan Documents and their true
signatures; and (c) copies of its organizational documents as in effect on the
Closing Date certified by the appropriate state or foreign jurisdiction official
where such documents are filed in the appropriate state or foreign jurisdiction
office (or confirmation that no changes have been made to the organizational
documents delivered to the Administrative Agent on the Initial Closing Date or
the date on which such Loan Party joined the Credit Agreement as a Borrower or a
Guarantor, as applicable), together with certificates from the appropriate state
officials as to the continued existence and good standing of each Domestic Loan
Party in each state where organized;


(iii)This Agreement and each of the other Loan Documents signed by an Authorized
Officer, all appropriate financing statements, appropriate stock powers and
certificates evidencing the pledged Collateral and deposit account control
agreements, in form and substance reasonably satisfactory to the Administrative
Agent, with respect to each deposit account of the Domestic Loan Parties;


(iv)Written opinions of counsel for the Domestic Loan Parties, dated the Closing
Date and as to the matters set forth in Schedule 7.1.1;


(v)Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect, with additional insured and lender loss
payable special endorsements attached thereto in form and substance satisfactory
to the Administrative Agent and its counsel naming the Administrative Agent as
additional insured and lender loss payee;


(vi)Reserved;


(vii)All material consents required to effectuate the transactions contemplated
hereby;


(viii)Reserved;


(ix)Domestic Lien searches in acceptable scope and with acceptable results
listing all of the effective financing statements filed against any Domestic
Loan Party, together with copies of such financing statements; and


(x)Such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request.

80

--------------------------------------------------------------------------------






7.1.2    Payment of Fees. The Borrowers shall have paid all fees payable on or
before the Closing Date as required by this Agreement, the Administrative
Agent's Letter or any other Loan Document.


7.2    Each Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: (i) the representations and warranties of
the Loan Parties shall then be true and correct in all material respects (except
for those representations and warranties qualified by reference to a Material
Adverse Change or other reference to materiality, which shall be true and
correct); (ii) no Event of Default or, unless consented to by the Required
Lenders, Potential Default shall have occurred and be continuing; (iii) the
making of the Loans or issuance, extension or increase of such Letter of Credit
shall not contravene any Law applicable to any Loan Party or Subsidiary of any
Loan Party or any of the Lenders; (iv) the making of such Loan or the issuance,
extension or increase of such Letter of Credit shall not cause (a) the Revolving
Facility Usage to exceed the Revolving Credit Commitments or (b) any Foreign
Borrower Sublimit to be exceeded, and (v) the Borrowers shall have delivered to
the Administrative Agent a duly executed and completed Loan Request or to the
Issuing Lender an application for a Letter of Credit, as the case may be.


7.3    Post-Closing Covenants. The Company shall deliver or cause to be
delivered the following, each in form and substance acceptable to the
Administrative Agent:


(i)    on or before the 30th day after the Closing Date (which period may be
extended by the Administrative Agent in its reasonable discretion), all original
items of Collateral required to be delivered pursuant to the terms of the Loan
Documents and not delivered on the Closing Date;


(ii)    on or before the 30th day after the Closing Date (which period may be
extended by the Administrative Agent in its reasonable discretion), an opinion
of counsel in Luxembourg as to the matters set forth above with respect to LUX 1
and LUX 2;


(iii)    on or before the 30th day after the later of the Closing Date and the
date a Loan Party first establishes Collateral at a leased premises (which
period may be extended by the Administrative Agent in its reasonable
discretion), an executed landlord's waiver or other lien waiver or subordination
from the lessor, warehouse operator or other applicable Person with respect to
each domestic leased Collateral location where the value of Collateral at such
location equals $1,000,000 or more, to the extent not already delivered to the
Administrative Agent; provided, however, if, despite the Loan Parties use of
commercial best efforts to obtain a landlord’s waiver or other lien waiver or
subordination with respect to any particular leased location, the Loan Parties
fail to deliver to the Administrative Agent such an agreement for such location,
it shall not constitute an Event of Default hereunder; and


(iv)    on or before the 30th day after the Closing Date (which period may be
extended by the Administrative Agent in its reasonable discretion), the Foreign
Loan Parties domiciled in Norway, Luxembourg, the Netherlands, Canada, Denmark
and Switzerland shall provide certificates required by Section 7.1.1(ii).



81

--------------------------------------------------------------------------------




8. COVENANTS


The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:
8.1    Affirmative Covenants.
8.1.1    Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain its legal existence as a corporation,
limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except (i) where the failure to so maintain would not
constitute a Material Adverse Change and (ii) as otherwise expressly permitted
in Section 8.2.6 [Liquidations, Mergers, Etc.] or Section 8.2.7(xii)
[Dispositions of Assets or Subsidiaries].


8.1.2    Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall,
and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all material taxes,
assessments and governmental charges upon it or any of its properties, assets,
income or profits, prior to the date on which penalties attach thereto, except
to the extent that such liabilities, including taxes, assessments or charges,
are being contested in good faith and by appropriate and lawful proceedings
diligently conducted and for which such reserve or other appropriate provisions,
if any, as shall be required by GAAP shall have been made but only to the extent
that failure to discharge any such liabilities would not result in a Material
Adverse Change; provided that notwithstanding the foregoing, the Loan Parties
and their Subsidiaries will pay all liabilities forthwith upon the commencement
of proceedings to foreclose any Lien which may have attached as security
therefor.


8.1.3    Maintenance of Insurance. Each Loan Party shall, and shall cause each
of its Subsidiaries to, insure its properties and assets against loss or damage
by fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers' compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary. The Loan Parties shall comply with the
covenants and provide the endorsement set forth on Schedule 8.1.3 relating to
property and related insurance policies covering the Collateral.


8.1.4    Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear and casualty excepted) in accordance with the
past practice of the Company, all of those properties useful or necessary to its
business, and from time to time, such Loan Party will make or cause to be made
all appropriate repairs, renewals or replacements thereof.


8.1.5    Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of its properties and to examine and make excerpts from its books

82

--------------------------------------------------------------------------------






and records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided, so long as no Event of Default exists,
such visits and inspections shall be limited to no more frequently than twice
per calendar year and; provided, further, that each Lender shall provide the
Company and the Administrative Agent with reasonable notice prior to any visit
or inspection. In the event any Lender desires to conduct an audit of any Loan
Party, such Lender shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Administrative Agent.


8.1.6    Keeping of Records and Books of Account. The Loan Parties shall, and
shall cause each Subsidiary of the Loan Parties to, maintain and keep proper
books of record and account which enable the Company and its Subsidiaries to
issue financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Company or any
Subsidiary of the Company, and in which full, true and correct entries shall be
made in all material respects of all its dealings and business and financial
affairs.


8.1.7    Compliance with Laws; Use of Proceeds. Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, in all respects; provided that it shall not be deemed to
be a violation of this Section 8.1.7 if any failure to comply with any Law would
not result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would constitute a Material Adverse
Change. The Loan Parties will use the Letters of Credit and the proceeds of the
Loans only in accordance with Section 2.7.2 [Use of Proceeds] and as permitted
by applicable Law.


8.1.8    Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Administrative Agent's Lien on and
(except as expressly provided otherwise in the Security Agreement) Prior
Security Interest in the Collateral whether now owned or hereafter, and shall do
such other acts and things as the Administrative Agent in its sole discretion
may deem necessary or advisable from time to time in order to preserve, perfect
and protect the Liens granted under the Loan Documents and to enable the
Administrative Agent to exercise and enforce its rights and remedies thereunder
with respect to the Collateral.


8.1.9    Anti-Terrorism Laws; International Trade Compliance. (a) No Covered
Entity will become a Sanctioned Person, (b) no Covered Entity, either in its own
right or through any third party, will (A) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans or request the issuance of Letters of Credit to fund any
operations in, finance any investments or activities in, or, make any payments
to, a Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism
Law, (c) the funds used to repay the Obligations will not be derived from any
activity that is unlawful under Anti-Terrorism Laws, (d) each Covered Entity
shall comply with all Anti-Terrorism Laws, and (e) the Borrower shall promptly
notify the Administrative Agent in writing upon the occurrence of a Reportable
Compliance Event. The covenant in this Section 8.1.9 shall apply to a

83

--------------------------------------------------------------------------------






Covered Entity having its registered office or seat of management in the Federal
Republic of Germany only to the extent as it does not result in a violation by
such Covered Entity of Section 7 of the German Foreign Trade Regulation
(Aussenwirtschaftsverordnung) or any successor, or a similar applicable, Federal
Republic of Germany anti-boycott statute, as to which laws each such German Loan
Party hereby covenants to comply therewith.


The Loan Parties acknowledge that, pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and other applicable anti-money
laundering, anti-terrorist financing, government sanction and "know your client"
Laws, whether within Canada or elsewhere (collectively, including any guidelines
or orders thereunder, "AML Legislation"), the Lenders and the Administrative
Agent may be required to obtain, verify and record information regarding the
Loan Parties, their respective directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of the Loan Parties, and the
transactions contemplated hereby. The Loan Parties shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by any Lender or the Administrative Agent, or any
prospective assign or participant of a Lender or the Administrative Agent, in
order to comply with any applicable AML Legislation, whether now or hereafter in
existence. If the Administrative Agent has ascertained the identity of the Loan
Parties or any authorized signatories of the Loan Parties for the purposes of
applicable AML Legislation, then the Administrative Agent: (a) shall be deemed
to have done so as an agent for each Lender, and this Agreement shall constitute
a "written agreement" in such regard between each Lender and the Administrative
Agent within the meaning of applicable AML Legislation; and (b) shall provide to
each Lender copies of all information obtained in such regard without any
representation or warranty as to its accuracy or completeness.
8.1.10    Material Contracts. Each of the Loan Parties shall, and shall cause
each of their Subsidiaries to, perform and observe all of the terms and
provisions of each Material Contract (including, without limitation, each
Medicare Provider Agreement, Medicaid Provider Contract and other contract and
agreement relating to Medical Reimbursement Programs) to be performed or
observed by it, maintain each such Material Contract in full force and effect,
and enforce each such Material Contract in accordance with its terms, in each
case unless (a) the applicable Loan Party or Subsidiary determines in the
exercise of its good faith judgment that any such action is not in the best
business interests of such Loan Party or Subsidiary or (b) the failure of such
Loan Party or Subsidiary to take any such action would not constitute a Material
Adverse Change.


8.1.11    Designation as Senior Debt. Each of the Loan Parties shall cause the
Obligations to be designated as "Designated Senior Indebtedness" under, and as
defined in, the governing documents with respect to the 2027 Convertible Notes
(as in effect from time to time).


8.1.12    Compliance with the Swiss Twenty Non-Bank Rules. Each Swiss Borrower
shall ensure at any time that it is in compliance with the Swiss Twenty Non-Bank
Rules (taking into account in particular the ordinance of the Swiss Federal
Council of June 18, 2010 amending the Swiss Federal Ordinance on withholding tax
and the Swiss Federal Ordinance on stamp duties with effect as of August 1,
2010), provided that a Swiss Borrower shall not be in breach of this
Section 8.1.12 if its number of creditors in respect of the Swiss Twenty
Non-Bank Rule is exceeded solely by reason of a failure by one or more of the
Lenders to comply with their obligations under Section 5.9.1 [Payments Free of
Taxes], Section 11.8.2 [Assignments by Lenders] or Section 5.9.6 [Lender's
Cooperation in Tax Matters]. Each

84

--------------------------------------------------------------------------------






Swiss Borrower, in determining compliance with Swiss Bank Rules, may assume that
up to ten (10) of the Lenders under this Agreement are not Qualifying Banks if
it cannot determine the exact number thereof.


8.1.13    Proposed Reorganization. The Proposed Reorganization will take place
in stages. Immediately upon the liquidation of Invacare CV, Invacare
International shall pledge 65% of its equity interest in LUX 1 to the
Administrative Agent on behalf of the Lenders pursuant to the Pledge Agreement.


8.1.14    Keepwell. Each Qualified ECP Loan Party jointly and severally
(together with each other Qualified ECP Loan Party) hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non‑Qualifying Party's obligations under this Agreement or any other Loan
Document in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 8.1.14 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 8.1.14, or otherwise under this Agreement or any
other Loan Document, voidable under applicable law, including applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Loan Party under this
Section 8.1.14 shall remain in full force and effect until payment in full of
the Obligations and termination of this Agreement and the other Loan Documents.
Each Qualified ECP Loan Party intends that this Section 8.1.14 constitute, and
this Section 8.1.14 shall be deemed to constitute, a guarantee of the
obligations of, and a "keepwell, support, or other agreement" for the benefit of
each other Loan Party for all purposes of Section 1a(18(A)(v)(II) of the CEA.


8.2    Negative Covenants.


8.2.1    Indebtedness. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Indebtedness, except:


(i)Indebtedness under the Loan Documents;


(ii)Existing Indebtedness as set forth on Schedule 8.2.1 and any refinancing,
refunding, extension or renewal thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and the direct or any contingent obligor with respect
thereto is not changed as a result of or in connection with such refinancing,
refunding, renewal or extension; provided further, that the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;



85

--------------------------------------------------------------------------------




(iii)Indebtedness secured by Purchase Money Security Interests and Synthetic
Lease Obligations, which when added with all Indebtedness in respect of
Capitalized Leases, does not exceed $15,000,000 in the aggregate;


(iv)Intercompany Indebtedness between or among the Company and its Subsidiaries
and between or among the Subsidiaries in the ordinary course of business and
consistent with past practice, provided that such intercompany Indebtedness
shall be unsecured and the intercompany Indebtedness owed to one or more of the
Domestic Loan Parties shall be pledged as Collateral under the Security
Agreement;


(v)Any (a) Lender Provided Interest Rate/Currency Hedge, (b) other Interest Rate
Hedge or Currency Hedge or (c) Indebtedness under any Other Lender Provided
Financial Services Product; provided, however, that the Loan Parties and their
Subsidiaries shall enter into a Lender Provided Interest Rate/Currency Hedge or
another Interest Rate Hedge or Currency Hedge only for hedging (rather than
speculative) purposes.


(vi)the 2027 Convertible Notes (subject to compliance with Section 8.2.18
[Covenants as to Certain Indebtedness]);


(vii)Indebtedness owed to third party financing companies in the form of limited
recourse obligations that finance receivables of customers of the Loan Parties
and their Subsidiaries in the ordinary course of business; provided that such
Indebtedness shall not exceed at any time outstanding the lesser of (a) 75% of
the total owed by the customers of the Loan Parties and their Subsidiaries to
such financing companies and (b) $100,000,000;


(viii)Indebtedness under performance, surety, statutory or appeal bonds or with
respect to workers' compensation claims or other bonds permitted hereunder and
incurred in the ordinary course of business;


(ix)Indebtedness constituting customary indemnification obligations under
purchase agreements;


(x)Performance Guarantees by the Company or any Subsidiary with respect to the
performance of any obligation of any other Subsidiary entered into in the
ordinary course of business consistent with past practice; and


(xi)other Indebtedness of the Loan Parties and the Subsidiaries in an aggregate
amount at any time outstanding not to exceed $20,000,000.


8.2.2    Liens. Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Lien on any of its property or assets, tangible or intangible, now owned or
hereafter acquired, or agree or become liable to do so, except Permitted Liens.


8.2.3    Guaranties. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree, become or remain directly or



86

--------------------------------------------------------------------------------




contingently liable upon or with respect to any obligation or liability of any
other Person, except for Guaranties of Indebtedness of the Loan Parties and
their Subsidiaries permitted hereunder.


8.2.4    Loans and Investments. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to (collectively, "Investments"),
any other Person, or agree, become or remain liable to do any of the foregoing,
except:


(i)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(ii)    advances to officers, directors and employees consistent with past
practice, for travel, entertainment, relocation and analogous ordinary business
purposes;


(iii)    Permitted Investments;


(iv)    Investments listed on Schedule 8.2.4;


(v)    Investments by the Company and its Subsidiaries in their respective
Subsidiaries in the ordinary course of business and consistent with past
practice;


(vi)    Guaranties permitted by Section 8.2.3 [Guaranties];


(vii)    Investments otherwise permitted under this Agreement pursuant to
Permitted Acquisitions;


(viii)    Investments consisting of key man life insurance;


(ix)    Investments in Joint Ventures; provided that the amount of Investments
in Joint Ventures shall not exceed $25,000,000 in the aggregate; provided,
further, that (A) in no event shall any Loan Party or Subsidiary of any Loan
Party be liable, or agree to become liable, for any liabilities of the Joint
Venture beyond such Loan Party's or Subsidiary's equity interest in such Joint
Venture and (B) other than any investment in a Joint Venture existing on the
Closing Date and set forth on Schedule 8.2.4, no investment in a Joint Venture
shall be made by any Loan Party or Subsidiary of any Loan Party after the
Closing Date until after the Compliance Certificate 12/31/14 Delivery Date; and


(x)    Other Investments not to exceed $5,000,000 in the aggregate at any time
outstanding provided no Investments under this clause (x) shall be permitted
until after the Compliance Certificate 12/31/14 Delivery Date.


8.2.5    Dividends and Related Distributions. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, make or pay, or agree to
become or remain liable to make or pay, any dividend or other distribution of
any nature (whether in cash, property, securities or otherwise) on account of or
in respect of its shares of capital stock, partnership interests, limited
liability company interests or

87

--------------------------------------------------------------------------------




other Equity Interests or any payment (including whether in cash, securities or
other property) including any sinking fund or similar deposit on account of the
purchase, redemption, retirement or acquisition of its shares of capital stock
(or warrants, options or rights therefor), partnership interests, limited
liability company interests or other Equity Interests, except: (a) dividends or
other distributions payable by any Subsidiary, directly or indirectly, to the
Company, by any Domestic Loan Party to another Domestic Loan Party, by any
Foreign Guarantor to a Foreign Borrower or another Foreign Guarantor or by a
Subsidiary that is not a Loan Party to another Subsidiary; (b) the Company and
each Subsidiary may declare and make dividend payments or other distributions
payable solely in the common stock or other common Equity Interests of such
Person; (c) repurchases or redemptions by the Company of any Equity Interests in
the Company (i) in an amount not to exceed $40,000,000 in the aggregate for the
most recently completed three (3) fiscal quarters of the Company and the fiscal
quarter in which the repurchase or redemption is proposed to be made if the
Consolidated Leverage Ratio as of the most recent fiscal quarter then ended is
equal to or less than 2.25 to 1.00 or (ii) in an amount not to exceed $5,000,000
in the aggregate for the most recently completed three (3) fiscal quarters of
the Company and the fiscal quarter in which the repurchase or redemption is
proposed to be made if the Consolidated Leverage Ratio as of the most recent
fiscal quarter then ended is greater than 2.25 to 1.00 provided that, (1) prior
to consummating any such repurchase or redemption, the Company shall demonstrate
to the satisfaction of the Administrative Agent that after giving effect to such
repurchase or redemption on a Pro Forma Basis, the Loan Parties shall be in
compliance with their financial covenants set forth in this Agreement and shall
certify that no Event of Default exists and (2) no such repurchase or redemption
shall be made until after the Compliance Certificate 12/31/14 Delivery Date;
(d) except to the extent the Net Cash Proceeds thereof are required to be
applied to the prepayment of the Loans pursuant to Section 5.7.3 [Equity
Issuances], the Company and each Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests so long as no
Event of Default exists at the time of such purchase, redemption or acquisition;
and (e) dividends on the common and preferred stock of the Company in an
aggregate amount not to exceed $2,500,000 per annum. The Loan Parties shall not
be considered to have violated clause (c) of this Section 8.2.5 [Dividends and
Related Distributions] if the Company shall have satisfied the requirements of
such clause at the time of the repurchase or redemption, irrespective of whether
the Consolidated Leverage Ratio calculation, for the fiscal quarter in which
such repurchase or redemption shall have been made or any subsequent fiscal
quarter, would not permit such purchase or redemption.


8.2.6    Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, dissolve
(other than a dissolution contemplated by Section 8.2.7(xii)), liquidate or
wind-up its affairs, or become a party to any merger or consolidation, or
acquire by purchase, lease or otherwise all or substantially all of the assets
or capital stock of any other Person; provided that (i) any Domestic Loan Party
other than the Company, any Foreign Loan Party or any other Subsidiary that is
not a Loan Party (other than the Insurance Subsidiary or the Receivables
Subsidiary) may consolidate or merge into another Domestic Loan Party which is
wholly-owned by one or more of the other Domestic Loan Parties so long as such
Domestic Loan Party is the survivor, (ii) Excluded Subsidiaries (other than the
Insurance Subsidiary and the Receivables Subsidiary) may consolidate or merge
into other Excluded Subsidiaries (other than the Insurance Subsidiary and the
Receivables Subsidiary), (iii) Foreign Loan Parties not directly owned by a
Domestic Loan Party may consolidate or merge into other such Foreign Loan
Parties, (iv) any Subsidiary (other than the Insurance Subsidiary and the
Receivables Subsidiary) may merge into the Company so long as the Company is the

88

--------------------------------------------------------------------------------






survivor, (v) the Company and its wholly-owned Subsidiaries may engage in one or
more purchases or other acquisitions of all of the Equity Interests in, or all
or substantially all of the property of or a division of, any Person that, upon
the consummation thereof, will be wholly-owned directly by the Company or one or
more of its wholly-owned Subsidiaries (including as a result of a merger or
consolidation) provided that (A) each such purchase or other acquisition is a
Permitted Acquisition and the provisions of Section 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures] are complied with and (B) no such purchase or
acquisition shall be made until after the Compliance Certificate 12/31/14
Delivery Date, (vi) in connection with the Proposed Reorganization, Invacare CV
may be liquidated and all of its assets (other than its equity interests in
Invacare BV) transferred to Invacare BV and Invacare Holdings may be liquidated
and all of its assets transferred to Invacare International, and (vii) any
Subsidiary of the Company permitted to consolidate or merge with the Company or
another Subsidiary of the Company pursuant to clauses (i) -(iv) above may,
instead of consolidating or merging with the Company or another Subsidiary,
transfer all of its assets to the Company or a Subsidiary of the type specified
in clauses (i)-(iv) above, respectively, and subsequently the Subsidiary which
transferred its assets may be dissolved or liquidated; for example, a Foreign
Loan Party not directly owned by a Domestic Loan Party may transfer all of its
assets to another such Foreign Loan Party, and the Foreign Loan Party which
transferred all of its assets may then be dissolved or liquidated.


8.2.7    Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of such Loan Party), except:


(i)    transactions involving the sale of inventory or intellectual property in
the ordinary course of business;


(ii)    any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party's or
such Subsidiary's business;


(iii)    any sale, transfer or lease of assets between the Company or any
Subsidiary; provided that if the transferor of such property is a Domestic Loan
Party and the transferee of such property is a Foreign Subsidiary, any such net
disposition of assets shall not exceed an aggregate amount of ten percent (10%)
of value of the domestic assets of the Domestic Loan Parties as set forth in the
most recent financial statements of the Company delivered pursuant to Section
8.3.1 [Quarterly Financial Statements] and Section 8.3.2 [Annual Financial
Statements] in any fiscal year, notwithstanding the foregoing proviso, in
connection with the Proposed Reorganization, Invacare International may transfer
100% of its equity interests in Invacare BV to LUX 1 in exchange for cash,
income participating preferred equity certificates or non-voting common stock in
LUX 1 (or any combination of the foregoing); provided, further, that after
giving effect to any such transfer to a Foreign Subsidiary, the value of the
domestic assets of the Domestic Loan Parties in the aggregate shall be no less
than $250,000,000 and the value of the domestic assets other than inventory and
receivables of the Domestic Loan Parties in the aggregate shall be no less than
$40,000,000;

89

--------------------------------------------------------------------------------






(iv)    any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased within the parameters
of Section 8.2.14 [Capital Expenditures] and Section 8.2.1 [Indebtedness];
provided such substitute assets are subject to the Lenders' Prior Security
Interest;


(v)    Sale and Leaseback Transactions in an aggregate amount not to exceed
$35,000,000;


(vi)    dispositions of equipment or real property to the extent that (a) such
property is exchanged for credit against the purchase price of similar
replacement property or (b) the proceeds of such disposition are reasonably
promptly applied to the purchase price of such replacement property; provided
that in the case of a disposition by a Domestic Loan Party or any Foreign Loan
Party, the replacement property shall be owned by a Domestic Loan Party or such
Foreign Loan Party, as applicable;


(vii)    dispositions of Customer Leases in connection with Vendor Financings;


(viii)    any disposition of assets, other than those specifically excepted
pursuant to clauses (i) through (vii) above, so long as the after tax proceeds
(as reasonably estimated by the Company) are applied as a mandatory prepayment
of the Loans in accordance with the provisions of Section 5.7.1 [Sale of Assets]
above, in an aggregate amount not to exceed ten percent (10%) of Consolidated
Total Assets in any fiscal year;


(ix)    dispositions constituting conversion of cash equivalents into other cash
equivalents;


(x)    dispositions constituting casualty events;


(xi)    grants of Permitted Liens; and


(xii)    waivers of contract rights in the ordinary course of business.


8.2.8    Affiliate Transactions. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, enter into or carry out any transaction
with any Affiliate of any Loan Party (including purchasing property or services
from or selling property or services to any Affiliate of any Loan Party) unless
such transaction is entered into in the ordinary course of business upon fair
and reasonable arm's-length terms and conditions; provided that the foregoing
restriction shall not apply to (a) transactions between or among the Domestic
Loan Parties, (b) transactions between or among the Foreign Loan Parties or
(c) any other transactions between or among the Company and any of its
Subsidiaries or between or among any of such Subsidiaries, unless prohibited
pursuant to this Agreement.


8.2.9    Subsidiaries, Partnerships and Joint Ventures. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, own or create
directly or indirectly any Subsidiaries other than (i) any Subsidiary which has
joined this Agreement as a Borrower or Guarantor on the Closing Date and the
Excluded Subsidiaries; (ii) any Subsidiary (A) formed (or acquired) after the
Closing Date which

90

--------------------------------------------------------------------------------






joins this Agreement as a Domestic Guarantor or Foreign Guarantor, or elects
instead to join this Agreement as a Domestic Borrower or Foreign Borrower, and
satisfies each other applicable requirement set forth in Section 11.15.1
[Joinder of Guarantors and Borrowers]; provided that notwithstanding any
provision in any Loan Document to the contrary, any Subsidiary which (1) is
organized under the laws of the United States of America, any State thereof or
the District of Columbia, (2) is owned solely by a Foreign Loan Party, and
(3) is a limited liability company which has not elected to be treated as a
corporation for United States federal tax purposes, shall not be required to
guaranty the Guarantied Obligations (as defined in the Guaranty Agreement) of
any Domestic Loan Party and, except as otherwise expressly provided in
Section 17(b)(iii) of the Guaranty Agreement, shall only be required to guaranty
the Guarantied Obligations of the Foreign Loan Parties, or (B) in the case of an
Excluded Subsidiary as of the Closing Date that subsequently becomes a Material
Subsidiary, which joins this Agreement as a Domestic Guarantor or Foreign
Guarantor, or elects instead to join this Agreement as a Domestic Borrower or
Foreign Borrower, and satisfies each other applicable requirement set forth in
Section 11.15.1 [Joinder of Guarantors and Borrowers], and (iii) any Foreign
Subsidiary which is not organized in the same jurisdiction as a Loan Party and
which is not a Material Subsidiary. Each of the Loan Parties shall not become or
agree to become a party to a Joint Venture other than a Joint Venture permitted
under Section 8.2.4 [Loans and Investments].


8.2.10    Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any material
line of business other than those lines of business conducted by the Company and
its Subsidiaries on the date hereof and any business that, in the good faith
judgment of the Board of Directors of the Company, is reasonably related,
incidental, ancillary, supplementary or complimentary thereto, or reasonable
extensions thereof.


8.2.11    Fiscal Year; Accounting Changes. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, make any change in (a)
accounting policies or reporting practices, except as required by or acceptable
under GAAP, or (b) its fiscal year.


8.2.12    Issuance of Stock. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, issue any additional shares of its capital
stock or any options, warrants or other rights in respect thereof, unless (a) no
cash proceeds are received (other than from any of the Subsidiaries) as the
result of such issuance, (b) if any cash proceeds are received (other than from
any of the Subsidiaries), any Net Cash Proceeds thereof are applied as a
mandatory prepayment if so required in accordance with the provisions of
Section 5.7.3 [Equity Issuances] or (c) such issuance is pursuant to the terms
of the Company's Performance Plan and, in each event, the Loan Parties party to
the Pledge Agreement continue to comply therewith.


8.2.13    Changes in Organizational Documents. Each of the Loan Parties (other
than the Company) shall not, and shall not permit any of its Subsidiaries to,
amend in any respect its certificate of incorporation (including any provisions
or resolutions relating to capital stock), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents without providing at least
fifteen (15) days' prior written notice to the Administrative Agent and, in the
event that such change would be materially adverse to the Lenders as determined
by the Administrative Agent in its sole discretion, obtaining the prior written
consent of the Required Lenders. The Company shall not amend in any respect its
articles of incorporation or code of regulations if such amendment would limit
the Company's ability to grant Liens to the Lenders, adversely



91

--------------------------------------------------------------------------------




affect the Company's ability to comply with, or obligations under, the Loan
Documents or impair the ability of the Administrative Agent or any of the
Lenders, to the extent applicable, to enforce their legal remedies pursuant to
this Agreement or any other Loan Document; provided the Company shall provide a
copy of any such amendment within fifteen (15) days following the effective date
of such amendment.


8.2.14    Capital Expenditures. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, make any payments in any fiscal year on
account of Capital Expenditures, except for Capital Expenditures: (i) made with
insurance proceeds from (a) casualty events, or (b) condemnation awards, (ii)
made with proceeds from (a) Sale and Leaseback Transactions or (b) other
dispositions permitted under Section 8.2.7 [Dispositions of Assets or
Subsidiaries], (iii) in connection with like-kind exchanges under Section 1031
of the Code, and (iv) in addition to the Capital Expenditures permitted by the
foregoing clauses (i) - (iii), Capital Expenditures in the ordinary course of
business not exceeding $25,000,000 in the aggregate for the Company and its
Subsidiaries during each fiscal year.


8.2.15    Maximum Leverage Ratio. The Loan Parties shall not permit the
Consolidated Leverage Ratio of the Company and its Subsidiaries, as measured at
the end of each fiscal quarter, to exceed the ratio set forth below:
Fiscal Quarter Ended
Maximum Leverage Ratio
March 31, 2014
4.75 to 1.00
June 30, 2014
4.50 to 1.00
September 30, 2014
4.00 to 1.00
December 31, 2014 and thereafter
3.50 to 1.00



8.2.16    Minimum Interest Coverage Ratio. The Loan Parties shall not permit the
Consolidated Interest Coverage Ratio of the Company and its Subsidiaries, as
measured at the end of each fiscal quarter, to be less than (i) for the fiscal
quarter ended December 31, 2013, 3.00 to 1.00, and (ii) for each fiscal quarter
thereafter, 3.50 to 1.00.


8.2.17    Negative Pledges. Each of the Loan Parties covenants and agrees that
it shall not, and shall not permit any of its Subsidiaries to, enter into any
Agreement with any Person which, in any manner, whether directly or
contingently, prohibits, restricts or limits the right of any of the Loan
Parties or their Subsidiaries (other than the Insurance Subsidiary or the
Receivables Subsidiary), from granting any Liens to the Administrative Agent or
the Lenders on any assets or properties (including real estate) of the Loan
Parties or their Subsidiaries (other than the Insurance Subsidiary or the
Receivables Subsidiary) except:
(i)    customary restrictions and conditions on a Subsidiary imposed pursuant to
an agreement entered into for the sale or disposition of the Equity Interests or
assets of a Subsidiary permitted hereunder pending the closing of such sale or
disposition;


(ii)    any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;

92

--------------------------------------------------------------------------------






(iii)    customary provisions contained in licenses of intellectual property and
other similar agreements entered into in the ordinary course of business;


(iv)    customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;


(v)    customary provisions restricting assignment of any agreement entered into
in the ordinary course of business;


(vi)    any restrictions imposed by applicable Law;


(vii)    customary provisions in any joint venture or similar agreement
applicable to a Joint Venture permitted hereunder and entered into in the
ordinary course of business; and


(viii)    any agreement in effect at the time a person becomes a Subsidiary of
the Company, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary.


8.2.18    Covenants as to Certain Indebtedness. (i) Each of the Loan Parties
shall not, and shall not permit any of its Subsidiary to, amend or modify any
provisions of the documents governing the 2027 Convertible Notes in any material
and adverse way (with any changes to the interest rate, redemption requirements,
amortization schedule, negative covenants and events of default deemed to be
material for purposes hereof, but without limiting any other changes which may
be material) without providing at least fifteen (15) calendar days' prior
written notice to the Administrative Agent and the Lenders, and obtaining the
prior written consent of the Required Lenders.


(ii)    The Borrowers may redeem, purchase or repurchase the 2027 Convertible
Notes so long as (a) no Event of Default is then occurring or would be caused
thereby and (b) the Consolidated Leverage Ratio, determined on a Pro Forma Basis
after taking into effect such redemption, purchase or repurchase is not more
than 3.00:1.00.; provided that, notwithstanding the foregoing, until after the
Compliance Certificate 12/31/14 Delivery Date, the Borrower shall not redeem,
purchase or repurchase more than $3,000,000 in the aggregate of the 2027
Convertible Notes.


8.2.19    Agreements Restricting Dividends. Each of the Loan Parties covenants
and agrees that it shall not, and shall not permit any of its Subsidiaries to,
enter into any Agreement with any Person which restricts any of the Subsidiaries
of the Company's right to pay dividends or other distributions to the Company or
any other Loan Party or repay intercompany loans from the Subsidiaries of the
Company to the Company or any other Loan Party.


8.2.20    Designation of Senior Debt. Designate any Indebtedness (other than the
Indebtedness under the Loan Documents and other than, until February 28, 2011,
the 2015 Senior Notes) of the Company or any of its Subsidiaries as "Designated
Senior Debt" (or any similar term) under, and as defined in, the operative
documents governing the 2027 Convertible Notes as in effect from time to time.

93

--------------------------------------------------------------------------------






8.2.21    Restrictions on Insurance Subsidiary and Receivables Subsidiary. The
Insurance Subsidiary and the Receivables Subsidiary, shall have substantially no
assets, liabilities or business operations, other than (a) with respect to the
Insurance Subsidiary, such assets, liabilities and operations necessary (i) to
provide insurance coverage to the Company and certain of its Subsidiaries, or
(ii) to comply with applicable Laws, and (b) with respect to the Receivables
Subsidiary, such assets, liability and operations (i) associated with a
receivables financing to which the Receivables Subsidiary is a party (to the
extent such receivables financing is permitted by the terms of Section 8.2.1
[Indebtedness]) and (ii) necessary to comply with all applicable Laws.


8.2.22    Prepayments, Etc. of Indebtedness. Each of the Loan Parties covenants
and agrees that it shall not, and shall not permit any of its Subsidiaries to,
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Indebtedness or make any payment of Subordinated
Indebtedness, except (a) prepayments under this Agreement in accordance with the
terms hereof, (b) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 8.2.22 and refinancings and refundings of
such Indebtedness in compliance with Section 8.2.1 [Indebtedness],
(c) prepayments of the 2027 Convertible Notes permitted under Section 8.2.18
[Covenants as to Certain Indebtedness], and (d) so long as no Event of Default
has occurred and is continuing or would result therefrom, repayments of
Indebtedness permitted by clauses (iii), (iv), (v), (vii) and (x) of
Section 8.2.1 [Indebtedness] in the ordinary course of business and regularly
scheduled interest payments on the 2027 Convertible Notes.


8.3    Reporting Requirements. The Loan Parties will furnish or cause to be
furnished the following to the Administrative Agent on behalf of the Lenders.


8.3.1    Quarterly Financial Statements. Within forty-five (45) calendar days
after the end of each of the first three fiscal quarters in each fiscal year,
financial statements of the Company and its Subsidiaries, consisting of a
consolidated and consolidating balance sheet as of the end of such fiscal
quarter and related consolidated and consolidating statements of income,
stockholders' equity and cash flows for the fiscal quarter then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments and footnotes) by the Chief Executive
Officer, President or Chief Financial Officer of the Company as having been
prepared in accordance with GAAP, consistently applied, and setting forth in
comparative form the respective financial statements for the corresponding date
and period in the previous fiscal year. The Loan Parties will be deemed to have
complied with the delivery requirements of this Section 8.3.1 if within
forty-five (45) days (or any such earlier date as may be mandated by the SEC)
after the end of its fiscal quarter, the Company delivers to the Administrative
Agent on behalf of the Lenders a copy of its Quarterly Report on Form 10-Q as
filed with the SEC and the financial statements contained therein meet the
requirements described in this Section.


8.3.2    Annual Financial Statements. Within ninety (90) days after the end of
each fiscal year of the Company and its Subsidiaries, financial statements of
the Company and its Subsidiaries consisting of a consolidated and consolidating
balance sheet as of the end of such fiscal year, and related consolidated and
consolidating statements of income, stockholders' equity and cash flows for the
fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as

94

--------------------------------------------------------------------------------






of the end of and for the preceding fiscal year, and certified by independent
certified public accountants of nationally recognized standing. The certificate
or report of accountants shall be free of qualifications (other than any
consistency qualification that may result from a change in the method used to
prepare the financial statements as to which such accountants concur) and shall
not indicate the occurrence or existence of any event, condition or contingency
which would materially impair the prospect of payment or performance of any
covenant, agreement or duty of any Loan Party under any of the Loan Documents.
The Loan Parties will be deemed to have complied with the delivery requirements
of this Section 8.3.2 if within ninety (90) days (or any such earlier date as
may be mandated by the SEC) after the end of its fiscal year, the Company
delivers to the Administrative Agent on behalf of the Lenders a copy of its
Annual Report on Form 10-K as filed with the SEC and the financial statements
and certification of public accountants contained therein meet the requirements
described in this Section.


8.3.3    Certificate of the Company. Concurrently with the financial statements
of the Borrowers furnished to the Administrative Agent on behalf of the Lenders
pursuant to Section 8.3.1 [Quarterly Financial Statements] and Section 8.3.2
[Annual Financial Statements], a certificate (each, a "Compliance Certificate")
of the Company on behalf of the Loan Parties signed by the Chief Executive
Officer, President or Chief Financial Officer of the Company, in the form of
Exhibit 8.3.3.


8.3.4    Notices.


8.3.4.1    Default. Promptly after any executive officer of any Loan Party has
learned of the occurrence of an Event of Default, a certificate signed by an
Authorized Officer setting forth the details of such Event of Default and the
action which such Loan Party proposes to take with respect thereto.


8.3.4.2    Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which if
adversely determined would constitute a Material Adverse Change.


8.3.4.3    Organizational Documents. Within the time limits set forth in Section
8.2.13 [Changes In Organizational Documents], any amendment to the
organizational documents of any Loan Party.


8.3.4.4    Erroneous Financial Information. Promptly after filing with the SEC,
notice that any previously issued financial statement, audit report or interim
review should no longer be relied upon or that disclosure should be made or
action should be taken to prevent future reliance.


8.3.4.5    ERISA Event. Promptly and in any event within five (5) days upon the
occurrence of any ERISA Event.


8.3.4.6    Debt Rating. Promptly upon any announcement by Moody's or Standard &
Poor's of any change in a Debt Rating or in the outlook with respect thereto.


8.3.4.7    OIG Actions; Medical Reimbursement Programs. Promptly upon the
institution of any legal actions or investigations by the OIG with respect to
any investigation of any Loan Party or any Subsidiary of a Loan Party, or upon
the institution of any investigation or proceeding against

95

--------------------------------------------------------------------------------




any Loan Party or any Subsidiary of a Loan Party to suspend, revoke or terminate
or which may result in exclusion from any Medical Reimbursement Program.


8.3.4.8    Other Reports. Promptly upon their becoming available to the Loan
Parties:


(i)    Annual Budget and Forecasts. Upon request by the Administrative Agent,
either of the Co-Syndication Agents or the Required Lenders, the annual budget
and any forecasts or projections of the Company and its Subsidiaries,


(ii)    SEC Reports; Shareholder Communications. Without duplication, reports,
including Forms 10-K, 10-Q and 8-K, registration statements and prospectuses and
other shareholder communications, filed by the Company with the SEC, and


(iii)    Other Information. Such other reports and information as any of the
Lenders may from time to time reasonably request.


8.3.4.9    Notices Under Certain Indebtedness Documents. At the same time sent
or provided to the holders of the 2027 Convertible Notes, all notices and
reports provided in connection with the 2027 Convertible Notes (unless already
provided pursuant to any other provision of this Section 8.3).


9. DEFAULT


9.1    Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):


9.1.1    Payments Under Loan Documents. The Borrowers shall fail to pay any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit
Obligation when due or shall fail to pay any interest on any Loan, Reimbursement
Obligation or Letter of Credit Obligation or any other amount owing hereunder or
under the other Loan Documents within three (3) Business Days after such
interest or other amount becomes due in accordance with the terms hereof or
thereof;


9.1.2    Breach of Warranty. (i) Any representation or warranty contained in
Section 6.1.20 [Anti-Terrorism Laws] is or becomes false or misleading at any
time in any material respect; or (ii) any representation or warranty made at any
time by any of the Loan Parties herein or by any of the Loan Parties in any
other Loan Document, or in any certificate or other instrument furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;


9.1.3    Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws.
Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.5 [Visitation Rights], Section 8.1.9
[Anti-Terrorism Laws; International Trade Compliance] or Section 8.2 [Negative
Covenants];

96

--------------------------------------------------------------------------------






9.1.4    Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty (30) Business Days;
9.1.5    Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party may be obligated as a borrower or guarantor in excess of
$20,000,000 in the aggregate, and such breach, default or event of default
consists of the failure to pay (beyond any period of grace permitted with
respect thereto, whether waived or not) any Indebtedness when due (whether at
stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of any Indebtedness or the termination of any
commitment to lend, or any default or event of default under the 2027
Convertible Notes;
9.1.6    Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of $20,000,000 (to the extent not covered by
independent third party insurance as to which the insurer does not dispute
coverage and is not subject to an insolvency proceeding) in the aggregate shall
be entered against any Loan Party by a court having jurisdiction in the
premises, which judgment is not discharged, vacated, bonded or stayed pending
appeal within a period of forty-five (45) days from the date of entry;
9.1.7    Loan Document Unenforceable. Any of the Loan Documents shall cease to
be legal, valid and binding agreements enforceable against the party executing
the same or such party's successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby, or any subordination provisions with respect to Indebtedness or other
obligations of any Loan Party in favor of the Administrative Agent in connection
herewith shall cease to be legal, valid and binding and enforceable against the
party granting same or such party's successors and assigns (as permitted
thereunder) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective rights, titles, interests, remedies,
powers or privileges intended to be created thereby;
9.1.8    Proceedings Against Assets. Any material portion of the Loan Parties'
other assets are attached, seized, levied upon or subjected to a writ or
distress warrant; or such Collateral or other assets come within the possession
of any receiver, trustee, custodian or assignee for the benefit of creditors and
the same is not cured within thirty (30) days thereafter;
9.1.9    Events Relating to Plans and Benefit Arrangements. (i) An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
in liability of a Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $20,000,000,
or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $20,000,000;



97

--------------------------------------------------------------------------------




9.1.10    Change of Control. Any Change of Control occurs;
9.1.11    Exclusion from Medical Reimbursement Programs. Any Loan Party shall be
temporarily or permanently excluded from any Medical Reimbursement Program,
where such exclusion arises from fraud or other claims or allegations which,
individually or in the aggregate, could constitute a Material Adverse Change.
9.1.12    Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against the Company, any Material Subsidiary, or any group of Subsidiaries
which, if their assets were aggregated in a single Subsidiary, would meet the
requirements to be a Material Subsidiary and such Relief Proceeding shall remain
undismissed or unstayed and in effect for a period of thirty (30) consecutive
days or such court shall enter a decree or order granting any of the relief
sought in such Relief Proceeding, (ii) the Company, any Material Subsidiary, or
any group of Subsidiaries which, if their assets were aggregated in a single
Subsidiary, would meet the requirements to be a Material Subsidiary institutes,
or takes any action in furtherance of, a Relief Proceeding, or (iii) the
Company, any Material Subsidiary, or any group of Subsidiaries which, if their
assets were aggregated in a single Subsidiary, would meet the requirements to be
a Material Subsidiary ceases to be solvent or admits in writing its inability to
pay its debts as they mature.
9.2    Consequences of Event of Default.


9.2.1    Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.11 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, with the consent of the Required Lenders, and shall, upon the request of
the Required Lenders, (i) by written notice to the Borrowers, declare the unpaid
principal amount of the Notes then outstanding and all interest accrued thereon,
any unpaid fees and all other Indebtedness of the Borrowers to the Lenders
hereunder and thereunder to be forthwith due and payable, and the same shall
thereupon become and be immediately due and payable to the Administrative Agent
for the benefit of each Lender without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, and (ii) require
the Borrowers to, and the Borrowers shall thereupon, deposit in a
non-interest-bearing account with the Administrative Agent, as cash collateral
for its Obligations under the Loan Documents, an amount equal to the maximum
amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and each Borrower hereby pledges to the
Administrative Agent and the Lenders, and grants to the Administrative Agent and
the Lenders a security interest in, all such cash as security for such
Obligations; and


9.2.2    Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.12 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrowers to the
Lenders hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and

98

--------------------------------------------------------------------------------






9.2.3    Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates of such
Lender or Affiliate which has agreed in writing to be bound by the provisions of
Section 5.3 [Sharing of Payments by Lenders] is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the Obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender, the
Issuing Lender or Affiliate, irrespective of whether or not such Lender, Issuing
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such Obligations of such Borrower or Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
the Issuing Lender different from the branch or office holding such deposit or
obligated on such Indebtedness. The rights of each Lender, the Issuing Lender
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the
Issuing Lender or their respective Affiliates may have. Each Lender and the
Issuing Lender agrees to notify the Borrowers and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application;
and


9.2.4    Certain Other Matters. In no event shall the Required Lenders, without
the prior written consent of each Lender, direct the Administrative Agent to
accelerate and demand payment of the Loans held by one Lender without
accelerating and demanding payment of all other Loans or to terminate the
Commitments of one or more Lenders without terminating the Commitments of all
Lenders. Each Lender agrees that, except as otherwise provided in any of the
Loan Documents and without the prior written consent of the Required Lenders, it
will not take any legal action or institute any action or proceeding against any
Loan Party with respect to any of the Obligations or Collateral, or accelerate
or otherwise enforce its portion of the Obligations. Without limiting the
generality of the foregoing, none of Lenders may exercise any right that it
might otherwise have under applicable law to credit bid at foreclosure sales,
uniform commercial code sales or other similar sales or dispositions of any of
the Collateral except as authorized by the Required Lenders. Notwithstanding
anything to the contrary set forth in this Section 9.2.4 or elsewhere in this
Agreement, each Lender shall be authorized to take such action to preserve or
enforce its rights against any Loan Party where a deadline or limitation period
is otherwise applicable and would, absent the taking of specified action, bar
the enforcement of Obligations held by such Lender against such Loan Party,
including the filing of proofs of claim in any Relief Proceeding.


9.2.5    Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
all Obligations of the Loan Parties have been paid in full, any and all proceeds
received by the Administrative Agent from any sale or other disposition of the
Collateral, or any part thereof, or the exercise of any other remedy by the
Administrative Agent, shall be applied as follows:


(i)first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys'
and paralegals' fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with realizing on the Collateral or collection of any
Obligations of any of the Loan Parties under any of the Loan Documents,

99

--------------------------------------------------------------------------------






including advances made by the Lenders or any one of them or the Administrative
Agent for the reasonable maintenance, preservation, protection or enforcement
of, or realization upon, the Collateral, including advances for taxes,
insurance, repairs and the like and reasonable expenses incurred to sell or
otherwise realize on, or prepare for sale or other realization on, any of the
Collateral;


(ii)second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Lenders or their Affiliates incurred under this Agreement or any
of the other Loan Documents or agreements evidencing any Lender Provided
Interest Rate/Currency Hedge or Other Lender Provided Financial Services
Obligations, whether of principal, interest, fees, expenses or otherwise and to
cash collateralize the Letter of Credit Obligations, ratably among the Lenders
in proportion to the respective amounts payable to them with respect to such
Obligations; and


(iii)the balance, if any, as required by Law.
Notwithstanding anything to the contrary in this Section, no Swap Obligations of
any Non-Qualifying Party shall be paid with amounts received from such
Non-Qualifying Party under its Guaranty Agreement (including sums received as a
result of the exercise of remedies with respect to such Guaranty Agreement) or
from the proceeds of such Non-Qualifying Party's Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 9.2.5.


10. THE ADMINISTRATIVE AGENT


10.1    Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither any Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.


10.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

100

--------------------------------------------------------------------------------






10.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Potential Default or Event of Default has occurred and is
continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.1 [Modifications, Amendments or Waivers]
and Section 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Loan Parties, a Lender or the Issuing
Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any

101

--------------------------------------------------------------------------------






statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.


10.5    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


10.6    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrowers (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent;
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After

102

--------------------------------------------------------------------------------






the retiring Administrative Agent's resignation hereunder and under the other
Loan Documents, the provisions of this Section 10 and Section 11.3 [Expenses;
Indemnity; Damage Waiver] shall continue in effect for the benefit of such
retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.


If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.
10.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


10.8    No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Co-Syndication Agents, Joint Lead Arrangers or Joint Bookrunners
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder.


10.9    Administrative Agent's Fee. The Borrowers shall pay to the
Administrative Agent a nonrefundable fee (the "Administrative Agent's Fee")
under the terms of a letter (the "Administrative Agent's Letter") between the
Borrowers and Administrative Agent, as amended from time to time.
10.10    Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or Equity Interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.2.7 [Disposition of
Assets or Subsidiaries] or 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], and (ii) any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests in such Guarantor are sold or otherwise
disposed of or transferred to persons other than Loan Parties or Subsidiaries of
the Loan Parties in a transaction permitted under Section 8.2.7 [Disposition of
Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].

103

--------------------------------------------------------------------------------






Each Lender hereby irrevocably authorizes the Administrative Agent, based upon
the instruction of the Required Lenders, to credit bid and purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 or Title 11 of the United States
Code, as in effect from time to time (the "Bankruptcy Code"), at any sale
thereof conducted under the provisions of the Bankruptcy Code (including Section
363 of the Bankruptcy Code) or any applicable bankruptcy, insolvency,
reorganization or other similar law (whether domestic or foreign) now or
hereafter in effect, or at any sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law.
10.11    No Reliance on Administrative Agent's Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.


11. MISCELLANEOUS


11.1    Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrowers, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made which will:


11.1.1    Increase of Commitment. Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;


11.1.2    Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Commitment Fee
or any other fee payable to any Lender, without the consent of each Lender
directly affected thereby;


11.1.3    Release of Collateral, Borrower or Guarantor. Except as contemplated
in Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions],
Section 8.2.7 [Dispositions of Assets or Subsidiaries] or Section 11.15.2
[Release of Foreign Borrowers and Foreign Guarantors], release all or

104

--------------------------------------------------------------------------------






substantially all of the Collateral or any Borrower or Guarantor from its
Obligations under the Loan Documents without the consent of all Lenders (other
than Defaulting Lenders); or


11.1.4    Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders], 10.3
[Exculpatory Provisions, Etc.] or Section 5.3 [Sharing of Payments by Lenders]
or this Section 11.1, alter any provision regarding the pro rata treatment of
the Lenders or requiring all Lenders to authorize the taking of any action or
reduce any percentage specified in the definition of Required Lenders, in each
case without the consent of all of the Lenders (other than Defaulting Lenders);
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender may be
made without the written consent of such Administrative Agent or Issuing Lender,
as applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 11.1.1 through 11.1.4
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
"Non-Consenting Lender"), then the Borrowers shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender].
11.2    No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have.


11.3    Expenses; Indemnity; Damage Waiver.


11.3.1    Costs and Expenses. The Borrowers shall pay (i) all out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), and shall pay all fees and time charges and disbursements for attorneys
who may be employees of the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out‑of‑pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, (iii) all out‑of‑pocket expenses incurred by the Administrative
Agent, any Lender or the Issuing Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Lender), and shall pay all fees and time charges for attorneys who may
be employees of the Administrative Agent, any Lender or the Issuing Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, and (iv) all reasonable out-of-

105

--------------------------------------------------------------------------------






pocket expenses of the Administrative Agent's regular employees and agents
engaged periodically to perform audits of the Loan Parties' books, records and
business properties.


11.3.2    Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrowers or any other Loan Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Borrowers or any other Loan Party under the Loan Documents, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, including any such items or losses relating to
or arising under Environmental Laws or pertaining to environmental matters,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrowers or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee's obligations hereunder or under any
other Loan Document, if the Borrowers or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.


11.3.3    Reimbursement by Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under Section 11.3.1 [Costs
and Expenses] or Section 11.3.2 [Indemnification by the Borrowers] to be paid by
them to the Administrative Agent (or any sub-agent thereof), the Issuing Lender
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), the Issuing Lender or
such Related Party, as the case may be, such Lender's Ratable Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.

106

--------------------------------------------------------------------------------






11.3.4    Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, the Borrowers shall not assert, and each of the Borrowers
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
Section 11.3.2 [Indemnification by Borrowers] shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.


11.3.5    Payments. All amounts due under this Section shall be payable not
later than ten (10) days after demand therefor.


11.4    Holidays. Whenever payment of a Loan to be made or taken hereunder shall
be due on a day which is not a Business Day such payment shall be due on the
next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date or
if the Expiration Date is not a Business Day. Whenever any payment or action to
be made or taken hereunder (other than payment of the Loans) shall be stated to
be due on a day which is not a Business Day, such payment or action shall be
made or taken on the next following Business Day, and such extension of time
shall not be included in computing interest or fees, if any, in connection with
such payment or action.


11.5    Notices; Effectiveness; Electronic Communication.


11.5.1    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.
11.5.2    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving



107

--------------------------------------------------------------------------------




notices under such Section by electronic communication. The Administrative Agent
or the Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender's receipt of an acknowledgement
from the intended recipient (such as by the "return receipt requested" function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
11.5.3    Change of Address, Etc. Any party hereto may change its address,
e‑mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.
11.6    Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.


11.7    Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Borrowers
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity;
Damage Waiver], shall survive Payment In Full. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.


11.8    Successors and Assigns.


11.8.1    Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither any
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.



108

--------------------------------------------------------------------------------




11.8.2    Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)Minimum Amounts.


(A)in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned, except as set forth in Section 11.8.8 [Netherlands Bank
Rules]; and


(B)in any case not described in clause (i)(A) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $10,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment of the assigning
Lender, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed).


(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.


(iii)Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:


(A)the consent of the Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall
be deemed to have consented to any such assignment unless they have objected
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and


(B)the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).


(iv)Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

109

--------------------------------------------------------------------------------






(v)No Assignment to Borrowers. No such assignment shall be made to the Borrowers
or any of the Borrowers' Affiliates or Subsidiaries.


(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 4.4
[Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], Section 5.8 [Increased Costs], and Section 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].
11.8.3    Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time. Such register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is in such register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


11.8.4    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers'
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders, Issuing Lender shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement.

110

--------------------------------------------------------------------------------






Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Section 11.1.1
[Increase of Commitment, Etc.], Section 11.1.2 [Extension of Payment, Etc.], or
Section 11.1.3 [Release of Collateral or Guarantor]). Subject to Section 11.8.5
[Limitations upon Participant Rights Successors and Assigns Generally], each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.4 [Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits
Not Available] and Section 5.8 [Increased Costs] to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 11.8.2 [Assignments by Lenders].
11.8.5    Limitations upon Participant Rights Successors and Assigns Generally.
A Participant shall not be entitled to receive any greater payment under
Section 5.8 [Increased Costs], Section 5.9 [Taxes] or Section 11.3 [ Expenses;
Indemnity; Damage Waiver] than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers' prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.9 [Taxes] unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 5.9.5 [Status of Lenders] as though it were a Lender.


11.8.6    Certain Pledges; Successors and Assigns Generally. Any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


11.8.7    Disapplication or Amendment of the Swiss Bank Rules.


If the Non-Bank Rules are disapplied or amended in any material respect from
their form as of the date hereof, the Swiss Borrowers or the Administrative
Agent may (and the Administrative Agent shall, at the request of the Lenders)
request in writing to the Administrative Agent or the Swiss Borrowers,
respectively, that this Agreement be amended to reflect such change. Thereafter,
the Swiss Borrowers and the Lenders shall enter into discussions with a view to
agreeing on any amendments required to be made to this Agreement to place the
Swiss Borrowers and the Lenders in substantially the same position (or otherwise
in a position acceptable to the Swiss Borrower and the Lenders) from a Swiss
withholding Tax viewpoint as they would have been in if the change notified
under this Section 11.8.7 had not happened. Any agreement between the Swiss
Borrowers and the Administrative Agent will be, with the prior consent of the
Lenders, binding on all the parties hereto; if no agreement is reached under
this Section 11.8.7, this Agreement shall continue in effect in accordance with
its terms.


11.8.8    Netherlands Bank Rules.

111

--------------------------------------------------------------------------------






The share of each new Lender located in or organized under the laws of the
Netherlands and the share of each new Lender hereunder in the Loans to a
Netherlands Borrower (or its portion in the rights and obligations relating to
such Loans transferred by an existing Lender) shall initially be at least the
Dollar Equivalent of EUR 50,000 or such new Lender shall otherwise qualify as a
Professional Market Party, and each such new Lender shall confirm the foregoing
on the date on which it becomes a Lender hereunder by execution and delivery of
its Assignment and Assumption Agreement in which the new Lender confirms that it
is a Professional Market Party.
11.9    Confidentiality.


11.9.1    General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (vii) with the consent of the Borrowers or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers or
the other Loan Parties.


11.9.2    Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrowers or one or more of
their Affiliates (in connection with this Agreement or otherwise) by any Lender
or by one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].


11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 7 [Conditions Of

112

--------------------------------------------------------------------------------






Lending And Issuance Of Letters Of Credit], this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or e‑mail shall be effective as delivery of a manually executed
counterpart of this Agreement.


11.11    CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.


11.11.1    Governing Law. This Agreement shall be deemed to be a contract under
the Laws of the State of New York without regard to its conflict of laws
principles. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the "ICC") at the time of issuance ("UCP") or the rules of the International
Standby Practices (ICC Publication Number 590) ("ISP98"), as determined by the
Issuing Lender, and each trade Letter of Credit shall be subject to UCP, and in
each case to the extent not inconsistent therewith, the Laws of the State of New
York without regard to is conflict of laws principles.


11.11.2     SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE SOUTHERN UNITED STATES DISTRICT COURT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


11.11.3    WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11. EACH OF THE
PARTIES HERETO HEREBY

113

--------------------------------------------------------------------------------






IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.


11.11.4    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.


11.11.5    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


11.12    USA Patriot Act Notice. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.


11.13    Borrower Agent. Each of the Borrowers hereby irrevocably appoints the
Company as its agent for the Borrowers for purposes of requesting, continuing
and converting Loans (including all elections of interest rates and currencies),
for delivering notices as to prepayments and commitment reductions and for
providing consents pursuant to clauses (i) and (iii) of Section 11.8.2
[Assignments by Lenders]. The Administrative Agent shall be entitled to rely in
such matters on all communications delivered by the Company as being delivered
on behalf of all Borrowers.


11.14    Foreign Borrowers and Foreign Guarantors.


11.14.1    Generally. Without limiting the joint and several nature of all
Domestic Borrowers' Obligations, the Obligations of the Foreign Borrowers shall
be several in nature, and the Obligations of the Foreign Guarantors shall be
limited if and to the extent expressly set forth in the Guaranty Agreement.

114

--------------------------------------------------------------------------------






11.14.2     Liability of Foreign Borrowers. The parties intend that this
Agreement shall in all circumstances be interpreted to provide that each Foreign
Borrower is liable only for Loans made to such Foreign Borrower, interest on
such Loans, such Foreign Borrower's reimbursement obligations with respect to
any Letter of Credit issued for its account and its ratable share of any of the
other Obligations, including, without limitation, general fees, reimbursements,
indemnities and charges hereunder and under any other Loan Document that are
attributable, or attributed as a ratable share, to it. The liability of each
Foreign Borrower for the payment of any of the Obligations or the performance of
its covenants, representations and warranties set forth in this Agreement and
the other Loan Documents shall be several from but not joint with the
Obligations of the Company and each other Loan Party. Nothing in this
Section 11.14 is intended to limit, nor shall it be deemed to limit, any of the
liability of the Company or any Domestic Loan Party for any of the Obligations,
whether in its primary capacity as a Borrower, as a Guarantor, at law or
otherwise.


11.14.3     Company as Agent. Each Foreign Borrower, in addition to the
appointment of the Company as the Borrowers' agent as provided in Section 11.13
[Borrower Agent], further hereby irrevocably appoints the Company as its agent
to receive the proceeds of any Loans made by the Lender to any such Foreign
Borrower hereunder. The Administrative Agent shall be entitled to rely in such
matters on all communications delivered by the Company as being delivered on
behalf of the Foreign Borrowers.


11.14.4 Liability of Luxembourg Guarantors. Notwithstanding anything to the
contrary set out herein or in any other Loan Document, the aggregate obligations
and exposure of any Luxembourg Guarantor for the obligations of an entity which
is not a direct or indirect Subsidiary of such Luxembourg Guarantor shall,
together with any similar guarantee and/or security of such Luxembourg Guarantor
arising under any other Loan Document, be limited to an aggregate amount not
exceeding the higher of (y) 80% of such Luxembourg Guarantor’s capitaux propres
(as referred to in article 34 of the Luxembourg law dated 19 December 2002 on
the register of commerce and companies, on accounting and on annual accounts of
companies, as amended), as shown in its most recently and duly approved
financial statements as at the date of the Closing Date (or, as the case may be,
the date on which it became a Guarantor pursuant to a Guarantor Joinder) and (z)
80% of such Luxembourg Guarantor’s capitaux propres (as referred to in article
34 of the Luxembourg law dated 19 December 2002 on the register of commerce and
companies, on accounting and on annual accounts of companies, as amended) as
shown in its most recently and duly approved financial statements. This
limitation shall not apply to any amounts borrowed and made available under any
Loan Document, in any form whatsoever, to such Luxembourg Guarantor or any of
its direct or indirect Subsidiaries. For the avoidance of doubt, any amounts
borrowed and made available under any Loan Document, in any form whatsoever, to
any Luxembourg Guarantor or any of its direct or indirect Subsidiaries shall
form part of, and be covered by, the Guaranty hereunder given by such Luxembourg
Guarantor.


11.15    Joinder of Guarantors and Borrowers; Release of Foreign Borrowers and
Foreign Guarantors.


11.15.1     Joinder of Guarantors and Borrowers. Any Subsidiary of the Company
which is required to join this Agreement as a Guarantor, or any Subsidiary of
the Company which elects to join this Agreement as a Borrower, pursuant in each
case to Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures], shall
execute and deliver to the Administrative Agent (i) a Guarantor Joinder or
Borrower

115

--------------------------------------------------------------------------------






Joinder, as applicable, pursuant to which it shall, after acceptance of such
Guarantor Joinder or Borrower Joinder by the Administrative Agent, join this
Agreement as a Domestic Loan Party or Foreign Loan Party, as applicable, and
join each of the other Loan Documents to which the Domestic Loan Parties or
Foreign Loan Parties, as applicable, are parties, (ii) documents in the forms
described in Section 7.1 [First Loans and Letters of Credit] (or foreign
jurisdictional equivalents, if any), modified as appropriate to relate to such
Subsidiary, and (iii) in the case of a new Domestic Loan Party, documents
necessary to grant and perfect Prior Security Interests in favor of the
Administrative Agent for the benefit of the Lenders in the Equity Interest of,
and Collateral held by, such Subsidiary. Notwithstanding the foregoing, no
Foreign Borrower may be joined pursuant to this Section 11.15.1 if its inclusion
as a Borrower under the Loan Documents would result in any adverse tax or other
legal consequences for the Lenders, as determined by the Administrative Agent.
Joinder of each new Loan Party pursuant to this Section 11.15.1 shall be subject
to compliance with all the other terms and conditions set forth in this
Agreement and the other Loan Documents, including without limitation
Section 8.1.7 [Compliance with Laws; Use of Proceeds] and Section 5.9 [Taxes].


11.15.2 Release of Foreign Borrowers and Foreign Guarantors. Any Foreign
Borrower may from time to time deliver a termination notice to the
Administrative Agent requesting that it no longer be a party hereto. Such
termination shall be effective five (5) Business Days after receipt by the
Administrative Agent so long as all Obligations of such Foreign Borrower have
been paid in full (including principal, interest and all other amounts) and no
Letter of Credit issued for the account or benefit of such Foreign Borrower is
outstanding; provided that, to the extent this Agreement or any other Loan
Document provides for the survival of certain provisions upon termination
hereof, such surviving provisions shall survive a termination under this
subsection with respect to any such Foreign Borrower. Following receipt of such
notice, no further Loans may be borrowed by such Foreign Borrower hereunder,
unless such Foreign Borrower shall thereafter rejoin this Agreement as a
Borrower pursuant to the joinder provisions of Section 11.15.1 [Joinder of
Guarantors and Borrowers]. If the release of a Foreign Borrower pursuant to this
Section 11.15.2 results in no Obligations which are, or could be, guarantied by
a Foreign Guarantor under the Guaranty Agreement, then such Foreign Guarantor
may also deliver a termination notice to the Administrative Agent requesting
that it no longer be a party hereto, which termination shall be effective five
(5) Business Days after receipt by the Administrative Agent so long as all
Obligations of such Foreign Guarantor have been paid in full (including
principal, interest and all other amounts) and no Letter of Credit issued for
the account or benefit of such Foreign Guarantor is outstanding; provided that,
to the extent this Agreement or any other Loan Document provides for the
survival of certain provisions upon termination hereof, such surviving
provisions shall survive a termination under this subsection with respect to any
such Foreign Guarantor.


11.16 Amendment and Restatement. This Agreement shall become effective on the
Closing Date and shall supersede all provisions of the Prior Credit Agreement as
of such date. From and after the Closing Date all references made to the Prior
Credit Agreement in any Loan Document or in any other instrument or document
shall, without more, be deemed to refer to this Agreement. This Agreement amends
and restates the Prior Credit Agreement and is not intended to be or operate as
a novation or an accord and satisfaction of the Prior Credit Agreement or the
indebtedness, obligations and liabilities of the Borrower evidenced or provided
for thereunder. The Loan Parties heretofore executed and delivered

116

--------------------------------------------------------------------------------






certain Loan Documents including without limitation the Collateral Documents.
The Loan Parties hereby acknowledge and agree that the Liens created and
provided for by the Loan Documents continue to secure, among other things, the
Obligations arising under this Agreement, and the other Loan Documents, the
rights and remedies of the Administrative Agent thereunder and the obligations
of the Loan Parties thereunder, and the Liens created and provided for
thereunder remain in full force and effect and shall not be affected, impaired
or discharged hereby. Nothing herein contained shall in any manner affect or
impair the priority of the liens and security interests created and provided for
by the Collateral Documents as to the indebtedness and other obligations which
would be secured thereby prior to giving effect to this Agreement. Without
limiting the foregoing, the parties to this Agreement hereby acknowledge and
agree that the "Credit Agreement" and any other Loan Document referred to in any
of the Loan Documents shall from and after the date hereof be deemed a reference
to this Agreement and the Loan Documents referred to herein.
[SIGNATURE PAGES FOLLOW]





117

--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
BORROWERS:
INVACARE CORPORATION,
an Ohio corporation


By:        /s/ Robert K. Gudbranson
Name:    Robert K. Gudbranson
Title:    Treasurer


INVACARE AUSTRALIA PTY. LTD.
an Australian proprietary limited company


By:        /s/ Robert K. Gudbranson
Name:    Robert K. Gudbranson
Title:
Attorney-In-Fact

INVACARE CANADA GENERAL PARTNER INC.
a Canadian corporation, as general partner of, and for and on behalf of,
INVACARE CANADA L.P., an Ontario limited partnership
INVACARE HOLDINGS TWO B.V., a Dutch private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid)


By:        /s/ Robert K. Gudbranson
Name:     Robert K. Gudbranson
Title:    Treasurer of both of the above-listed companies


SCANDINAVIAN MOBILITY INTERNATIONAL APS, a Danish limited liability company
INVACARE GERMANY HOLDING GMBH,
a German corporation
INVACARE HOLDING AS,
a Norwegian corporation
INVACARE HOLDING TWO AB,
a Swedish limited liability company
INVACARE INTERNATIONAL SÀRL,
a Swiss corporation


By:        /s/ Robert K. Gudbranson
Name:    Robert K. Gudbranson
Title:    Attorney-In-Fact of each of the above-listed
companies



--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


BORROWERS (continued):
INVACARE HOLDINGS NEW ZEALAND,
a New Zealand corporation


By:        /s/ Robert K. Gudbranson
Name:    Robert K. Gudbranson
Title:    Attorney


Witness:        Signature:     /s/ Rachel Ann Sabato
Full Name: Rachel Ann Sabato


Address:
Calfee, Halter & Griswold LLP

The Calfee Building
1405 East Sixth Street
Cleveland, OH 44114-1607


Occupation: Paralegal/Notary


INVACARE LIMITED, a company incorporated and registered under the laws of
England and Wales


Acting By:     /s/ Robert K. Gudbranson    
Name:    Robert K. Gudbranson
Title:    Director


In presence of:    Signature:     /s/ Rachel Ann Sabato
Full Name: Rachel Ann Sabato


Address:
Calfee, Halter & Griswold LLP

The Calfee Building
1405 East Sixth Street
Cleveland, OH 44114-1607


Occupation: Paralegal/Notary


INVACARE HOLDINGS S.À R.L.,
a Luxembourg private limited liability company (société à responsabilité
limitée)


By:        /s/ Jerome Edward Fox, Jr.
Name:    Jerome Edward Fox, Jr.
Title:    a Manager



--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


DOMESTIC GUARANTORS:


ADAPTIVE SWITCH LABORATORIES, INC.
THE AFTERMARKET GROUP, INC.
ALTIMATE MEDICAL, INC.
CENTRALIZED MEDICAL EQUIPMENT LLC
DYNAMIC MEDICAL SYSTEMS, LLC
THE HELIXX GROUP, INC.
INVACARE CANADIAN HOLDINGS, INC.
INVACARE CANADIAN HOLDINGS, LLC
INVACARE CONTINUING CARE, INC.
INVACARE CREDIT CORPORATION
INVACARE FLORIDA CORPORATION
INVACARE HOLDINGS, LLC
INVACARE INTERNATIONAL CORPORATION
INVAMEX HOLDINGS LLC
KUSCHALL, INC.
ROADRUNNER MOBILITY, INCORPORATED
INVACARE CANADA FINANCE, LLC
INVACARE OUTCOMES MANAGEMENT LLC


By:         /s/ Robert K. Gudbranson
Name:     Robert K. Gudbranson
Title:    Treasurer of each of the above-listed companies


FREEDOM DESIGNS, INC.,
a California corporation
By:         /s/ Robert K. Gudbranson
Name:     Robert K. Gudbranson
Title:    Chief Financial Officer


GARDEN CITY MEDICAL INC.,
a Delaware corporation
By:         /s/ Robert K. Gudbranson
Name:     Robert K. Gudbranson
Title:    Vice President


INVACARE FLORIDA HOLDINGS, LLC,
a Delaware limited liability company
By:         /s/ Robert K. Gudbranson
Name:     Robert K. Gudbranson
Title:    Treasurer



--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


FOREIGN GUARANTORS:


CARROLL HEALTHCARE GENERAL PARTNER, INC.,
an Ontario corporation
CARROLL HEALTHCARE INC.,
an Ontario corporation
CARROLL HEALTHCARE GENERAL PARTNER, INC.,
an Ontario corporation, as general partner of, and for and on behalf of, CARROLL
HEALTHCARE L.P., an Ontario limited partnership
INVACARE CANADA GENERAL PARTNER INC.,
a Canadian corporation
CARROLL HEALTHCARE INC., an Ontario corporation, as general partner of, and for
and on behalf of, MOTION CONCEPTS L.P., an Ontario limited partnership
PERPETUAL MOTION ENTERPRISES LIMITED,
an Ontario corporation


By:         /s/ Robert K. Gudbranson
Name:     Robert K. Gudbranson
Title:    Treasurer of each of the above-listed companies



--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


FOREIGN GUARANTORS (continued):


INVACARE A/S,
a Danish limited liability company
INVACARE EC-HØNG A/S,
a Danish limited liability company
INVACARE B.V.,
a Dutch private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid)
INVACARE HOLDINGS C.V.,
a limited partnership (commanditaire vennootschap) established under the laws of
the Netherlands
AQUATEC OPERATIONS GMBH,
a German corporation
INVACARE GMBH,
a German corporation
INVACARE (DEUTSCHLAND) GMBH,
a German corporation
ULRICH ALBER GMBH,
a German corporation
INVACARE AS,
a Norwegian corporation
DOLOMITE AB,
a Swedish limited liability company
INVACARE AB,
a Swedish limited liability company
INVACARE DOLOMITE AB,
a Swedish limited liability company
INVACARE REA AB,
a Swedish limited liability company


By:         /s/ Robert K. Gudbranson
Name:    Robert K. Gudbranson
Title:    Attorney-In-Fact of each of the above-listed
companies



--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


FOREIGN GUARANTORS (continued):


DYNAMIC CONTROLS,
a New Zealand corporation
DYNAMIC SUZHOU HOLDINGS NEW ZEALAND,
a New Zealand corporation
INVACARE NEW ZEALAND,
a New Zealand corporation


By:         /s/ Robert K. Gudbranson
Name:    Robert K. Gudbranson
Title:    Attorney of each of the above-listed companies


Witness:        Signature:      /s/ Rachel Ann Sabato
Full Name: Rachel Ann Sabato


Address:
Calfee, Halter & Griswold LLP

The Calfee Building
1405 East Sixth Street
Cleveland, OH 44114-1607


Occupation: Paralegal/Notary


INVACARE UK OPERATIONS LIMITED, a private limited company organized under the
laws of England and Wales


Acting By:      /s/ Robert K. Gudbranson    
Name:    Robert K. Gudbranson
Title:    Director


In presence of:    Signature:     /s/ Rachel Ann Sabato
Full Name: Rachel Ann Sabato


Address:
Calfee, Halter & Griswold LLP

The Calfee Building
1405 East Sixth Street
Cleveland, OH 44114-1607


Occupation: Paralegal/Notary


INVACARE HOLDINGS TWO S.À R.L.,
a Luxembourg private limited liability company (société à responsabilité
limitée)


By:        /s/ Jerome Edward Fox, Jr.
Name:    Jerome Edward Fox, Jr.
Title:    a Manager



--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


LENDERS:


PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent


By: /s/ Joseph G. Moran        
Name: Joseph G. Moran
Title: Senior Vice President



--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


KEYBANK NATIONAL ASSOCIATION, individually and as Co-Syndication Agent


By: /s/ Sanya Valeva    
Name: Sanya Valeva
Title: Senior Vice President



--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


BANK OF AMERICA, N.A., individually and as Co-Syndication Agent


By: /s/ Robert LaPorte    
Name: Robert LaPorte
Title: Vice President



--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


RBS CITIZENS, N.A., individually and as Documentation Agent


By: /s/ M. James Barry    
Name: M. James Barry
Title: Senior Vice President



--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


SUNTRUST BANK


By: /s/ Joshua Turner    
Name: Joshua Turner
Title: Vice President



--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION


By: /s/ Dana J. Moran    
Name: Dana J. Moran
Title: Vice President



--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


DNB CAPITAL LLC


By: /s/ Nikolai A. Nachamkin    
Name: Nikolai A. Nachamkin    
Title: Senior Vice President
    
By: /s/ Cathleen Buckley    
Name: Cathleen Buckley    
Title: Senior Vice President



--------------------------------------------------------------------------------




    


[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


NORDEA BANK FINLAND Plc, New York & Cayman Island Branches


By: /s/ Mogens R. Jensen    
Name: Mogens R. Jensen
Title: Senior Vice President


By: /s/ Gerald E. Chelius, Jr.    
Name: Gerald E. Chelius, Jr.
Title: Senior Vice President Credit



--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


HSBC BANK USA, N.A.


By: /s/ Frank M. Eassa    
Name: Frank M. Eassa
Title: Vice President



--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


THE HUNTINGTON NATIONAL BANK


By: /s/ Brian H. Gallagher    
Name: Brian H. Gallagher
Title: Senior Vice President



--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


FIRSTMERIT BANK N.A.


By: /s/ Robert G. Morlan    
Name: Robert G. Morlan
Title: Senior Vice President



--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]
FIRST COMMONWEALTH BANK


By: /s/ Stephen J. Orban    
Name: Stephen J. Orban
Title: Senior Vice President



--------------------------------------------------------------------------------






[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


TRISTATE CAPITAL BANK


By: /s/ Michael P. Morris
Name: Michael P. Morris
Title: Senior Vice President



